        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 1 of 155

                                                                       DLA Piper LLP (US)
                                                                       555 Mission Street
                                                                       Suite 2400
                                                                       San Francisco, California 94105-2933
                                                                       www.dlapiper.com

                                                                       Eliot R. Hudson
                                                                       eliot.hudson@dlapiper.com
                                                                       T 415.615.6026
                                                                       F 415.659.7326

May 24, 2019


VIA CM/ECF FILING

Magistrate Judge Robert Illman
United States District Court for the Northern District of California

Re:     Glass Egg Digital Media v. Gameloft, Inc. et al., Case No.: 17-cv-04165-MMC
        Joint Letter Brief Pursuant to May 10, 2019 Order

Magistrate Judge Illman:

         In this action for copyright infringement, conversion, and unfair competition, Plaintiff Glass Egg
Digital Media Limited (“Glass Egg” or “Plaintiff”) and Defendant Gameloft SE (“GLSE”) dispute the scope
of jurisdictional discovery permitted by the Court’s February 12, 2018 Order allowing discovery
concerning specific jurisdiction on: “(a) the size of Gameloft SE’s business in California and (b) the
identity of the Gameloft entity/entities that operate(s) the website accessible to website users.” (Order
Granting in Part and Deferring Ruling in Part on Defendants’ Motion to Dismiss (“February 12 Order”),
Dkt. 94).

        After the Court issued its February 12 Order, Plaintiff served GLSE with 410 written discovery
requests (162 Requests for Production, 206 Requests for Admission, and 22 Interrogatories) and a Rule
30(b)(6) deposition notice on 25 topics. GLSE timely objected to many of Plaintiff’s discovery requests,
as among other things, exceeding the scope of jurisdictional discovery allowed permitted by the Court.
On February 19, 2019, GLSE informed Plaintiff that it had located and would produce certain documents,
under agreed procedures to comply with the Hague Convention and French law, subject to a Stipulated
Protective Order, and that Plaintiff could examine GLSE’s witness(es) with respect to the existence of
responsive documents. Plaintiff elected to defer implementation of those procedures pending
determination of the present issues concerning the scope of permissible jurisdictional discovery.

        On April 5, 2019, the parties filed a joint letter regarding the present jurisdictional discovery
dispute. (Dkt. 165). On May 15, 2019, the Court ordered the parties to file a joint letter brief “strictly”
adhering to the following form: First, GLSE will “produce a numbered list of any requested discovery
items that are moot, that were unable to be found, that do not exist, or that have been or will be
produced – each item of which shall be coupled with a 1-sentence explanation to that effect.” (Dkt. 173,
4:4-7). Second, “Plaintiff will follow with a numbered list of any other requested discovery items
coupled with a 1-sentence explanation for why such discovery was encompassed by Judge Chesney’s
order.” (Id., 4:7-9 (emphasis in original)). Third, “GLSE will follow with a matching numbered list where
each rejected item is coupled with a 1-sentence explanation for why the request was not encompassed
by Judge Chesney’s order.” (Id., 4:9-11).
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 2 of 155




         GLSE’S position regarding third-party subpoena disputes under Dkt. 173 Order: GLSE’s portion
of the joint letter (Dkt. No. 165) and brief (Dkt. No. 172) concerning the scope of discovery, both of
which led to the present joint letter, objected to Plaintiff’s subpoenas to seventeen (17) third parties on
the grounds, and to the extent, those subpoenas are beyond the scope of permissible discovery and
constitute an attempt to do an “end run” a round the limitations of the February 12, 2018 jurisdictional
order. GLSE also joined with Gameloft, Inc. in a letter motion to quash (Dkt. 168), those subpoenas on
the same grounds. Whether the 17 subpoenas have independent relevance to Glass Egg’s claims against
Gameloft, Inc. has been reserved for later determination and is not at issue in this letter. When Plaintiff
failed to address the subpoenas in Plaintiff’s “List 2” above, within the schedule agreed between Plaintiff
and GLSE for the exchange of letter drafts, on May 23, 2019, GLSE pointed out the failure and requested
that Plaintiff confirm waiver of the subpoenas or promptly add the subpoenas to Plaintiff’s “List 2.”
Plaintiff refused to do either. Plaintiff took the position that the court’s May 10, 2019 order for this joint
letter (Dkt. 173) somehow prohibited the parties from addressing their disputes over the 17 subpoenas.
GLSE disagreed. Plaintiff then took the position that the parties should send a letter to the court
concerning that dispute and propose to the court that the Plaintiff and GLSE file a further letter brief
after the court-ordered due date for this letter, which is in GLSE's view intended to address all discovery
disputes. Despite repeated requests from GLSE, Plaintiff has refused to either waive its contention to or
address the basis for its 17 subpoenas in its List 2. GLSE will provide the exchange of emails on these
issues at the court’s request. GLSE, therefore, submits that Plaintiff has violated the court's order and
waived any claim to enforce its massively overbroad, deliberate harassment to business relationships
and burdensome demands contained in its 17 subpoenas with respect to a very limited jurisdictional
issue. Alternatively, GLSE submits the position statements below concerning the third-party subpoenas.

          Plaintiff’s position regarding third-party subpoena disputes under Dkt. 173 Order: The court’s
order at Dkt. 173 (“the Order”) requires the parties to strictly adhere to a format of three (3) lists. The
first list covers any “requested discovery items” by Plaintiff against GLSE for which GLSE claims are
“moot, that were unable to be found, that do not exist, or that have been or will be produced.” The
second list requires Plaintiff to provide a “list of any other requested discovery items”, the same phrase
“requested discovery items” used in the first list, meaning the same items requested of GLSE. (Emphasis
in original.) Consequently, Plaintiff understands “other” to mean other discovery against GLSE not
covered in the first list. GLSE understands “other” to mean all other discovery, including the subpoenas.
The third list requires GLSE to provide a “list where each rejected item is coupled with a 1-sentence
explanation for why the request was not encompassed by Judge Chesney’s order”. Plaintiff understands
this list to mean discovery requests propounded by Plaintiff against GLSE but were “rejected” by GLSE
since GLSE were not served with any subpoenas to “reject” them. GLSE understands this list to mean all
discovery including the subpoenas. Plaintiff’s understanding is further bolstered by the court’s
description of the dispute in the Order. The Order described Plaintiff’s portion of the joint letter at Dkt
#165 as a “motion to compel,” (at 2:1) then describes GLSE’s portion of Dkt #165 identifying party (not
non-party) discovery (at 2:7-12). The Order continues to describe the parties’ defects without
mentioning the subpoenas anywhere in the Order. Furthermore, the subpoenas are the subject of a
pending motion to quash, at Dkt. 168, wherein GLSE (along with Gameloft USA) specifically asserts the
same jurisdictional scope argument (at p.4). The motion to quash is NOT limited to the issue of


                                                      2
         Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 3 of 155




“independent relevance”, as GLSE claims above. Given the parties’ different understanding of the Order
requiring strict compliance, the duplicity of the issue with the motion to quash, Plaintiff suggested the
parties jointly request Your Honor clarify this issue to avoid either party inadvertently violating the
Order. GLSE has declined (“Plaintiff’s Subpoena Position”).

         The following reflects the format as ordered by the Court. List No. 1 (GLSE’s list) starts at page
3, List No. 2 (Plaintiff’s List) starts at page 12, and List No. 3 (GLSE’s list) starts at page 53. For the
convenience of the court, GLSE’s List No. 3 repeats Plaintiff’s positions as stated in List No. 2 to the
extent those positions were provided to GLSE.

I.       GLSE’s Numbered List of Requested Discovery Items That Are Moot, That Were Unable To Be
         Found, That Do Not Exist, Or That Have Been or Will Be Produced.

                                    Requests for Admission, Set 1
  List    Req.                        Request                             Reason Request is Moot
  No.     No.
 (1)       1      Admit that GL FRANCE operates                       GLSE admitted that it has held
                  www.gameloft.com ("Website") for all non-           the registration to the
                  English versions written in non-English             www.gameloft.com since 2013
                  languages since at least January 1, 2013.           and that it has been involved in
                                                                      operation of the website since
                                                                      that time.
 (2)        2     Admit that non-English versions of the Website      GLSE admitted that non-English
                  can be accessed within the United States of         versions of the Website can be
                  America ("USA"), including California.              accessed within the USA,
                                                                      including California.
 (3)        3     Admit that GL FRANCE operates the English           GLSE admitted that it has held
                  version of the Website if accessed outside of the   the registration to the
                  USA.                                                www.gameloft.com since 2013
                                                                      and that it has been involved in
                                                                      operation of the website since
                                                                      that time.
 (4)       12     Admit that GL France signed an agreement with       GLSE admitted that it signed an
                  GL USA for GL USA to distribute and market the      agreement with Gameloft, Inc.
                  Asphalt games in the USA.                           to distribute and market GLSE
                                                                      games in the United States,
                                                                      which could include one or
                                                                      more games in the Asphalt
                                                                      series.
                                    Requests for Production, Set 1
 List     Req.                        Request                             Reason Request is Moot
 No.      No.
 (5)       1      Sufficient DOCUMENTS reflecting total sales for     GLSE informed Plaintiff it would
                  each fiscal year from 2013 to present.              produce reports of US sales of

                                                    3
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 4 of 155




                                                                  mobile car games alleged in the
                                                                  Fourth Amended Complaint
                                                                  (“4AC”).
 (6)     2    Sufficient DOCUMENTS reflecting total sales by      GLSE informed Plaintiff it would
              geography, region, country, city and/or state for   produce reports of US sales of
              each fiscal year from 2013 to present.              mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witness(es) concerning the
                                                                  records that were available.
 (7)     3    All DOCUMENTS which REFER, RELATE TO, or            GLSE informed Plaintiff it would
              REFLECT sales attributed to California for each     produce reports of US sales of
              fiscal year from 2013 to present.                   mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
 (8)     4    Sufficient DOCUMENTS reflecting total revenue       GLSE informed Plaintiff it would
              for each fiscal year from 2013 to present.          produce reports of US sales of
                                                                  mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
 (9)     5    Sufficient DOCUMENTS reflecting total revenue       GLSE informed Plaintiff it would
              by geography, region, country, city and/or state    produce reports of US sales of
              for each fiscal year from 2013 to present.          mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
(10)     6    All DOCUMENTS which REFER, RELATE TO, or            GLSE informed Plaintiff it would
              REFLECT revenue attributed to California for        produce reports of US sales of
              each fiscal year from 2013 to present.              mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
(11)     7    Sufficient DOCUMENTS reflecting total profits       GLSE informed Plaintiff it would
              for each fiscal year from 2013 to present.          produce reports of US sales of
                                                                  mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the

                                                4
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 5 of 155




                                                                  records that were available.
(12)     8    Sufficient DOCUMENTS reflecting total profits by    GLSE informed Plaintiff it would
              geography, region, country, city and/or state for   produce reports of US sales of
              each fiscal year from 2013 to present.              mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
(13)     9    All DOCUMENTS which REFER, RELATE TO, or            GLSE informed Plaintiff it would
              REFLECT profits attributed to California for each   produce reports of US sales of
              fiscal year from 2013 to present.                   mobile car games alleged in the
                                                                  4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
(14)     13   Sufficient DOCUMENTS reflecting the economic        GLSE informed Plaintiff it would
              value of digital assets purchased by users by       produce reports of US sales of
              geography, region, country, city and/or state for   mobile car games alleged in the
              each fiscal year from 2013 to present.              4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
(15)     14   All DOCUMENTS which REFER, RELATE TO, or            GLSE informed Plaintiff it would
              REFLECT the economic value attributed to            produce reports of US sales of
              California of digital assets purchased by users     mobile car games alleged in the
              for each fiscal year from 2013 to present.          4AC and that Plaintiff could
                                                                  examine GLSE FRCP 30(b)(6)
                                                                  witnesses concerning the
                                                                  records that were available.
(16)     16   All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
              REFLECT the names of any and all 3D digital car     located any documents in its
              purchased by users associated with California or    possession, custody, or control
              each fiscal year from 2013 to present.              that are responsive to this
                                                                  request.
(17)     17   Sufficient DOCUMENTS reflecting any and all         GLSE responded that it has not
              advertisers who target users with a California      located any documents in its
              physical or IP address for each fiscal year from    possession, custody, or control
              2013 to present.                                    that are responsive to this
                                                                  request.
(18)     18   Sufficient DOCUMENTS reflecting the revenue         GLSE responded that it has not
              generated from advertisers who target users         located any documents in its
              with a California physical or IP address for each   possession, custody, or control
              fiscal year from 2013 to present.                   that are responsive to this
                                                                  request.

                                                 5
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 6 of 155




(19)     29   Sufficient DOCUMENTS reflecting the number of       GLSE responded that it has not
              advertising campaigns targeted at users             located any documents its
              associated with California.                         possession, custody, or control
                                                                  that are responsive to this
                                                                  request.
(20)     31   All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
              REFLECT any advertising campaign for                located any documents in its
              advertisers that targeted or targets users          possession, custody, or control
              associated with California either through           that are responsive to this
              location, user preference, interests and            request.
              lifestyles, and/or any other demographical
              information.
(21)     39   Sufficient DOCUMENTS reflecting any and all         GLSE informed Plaintiff it would
              agreements between YOU and any company              produce the licensing and
              with a California business address to distribute,   servicing agreements between
              market, and/or sell YOUR games.                     GLSE and Gameloft, Inc. and an
                                                                  Apple Developer License
                                                                  Agreement and that Plaintiff
                                                                  could examine GLSE FRCP
                                                                  30(b)(6) witnesses concerning
                                                                  the records that were available.
(22)     40   Sufficient DOCUMENTS reflecting the economic        GLSE informed Plaintiff it would
              value derived from any and all agreements           produce the licensing and
              between YOU and any company with a                  servicing agreements between
              California business address to distribute,          GLSE and Gameloft, Inc. and an
              market, and/or sell YOUR games.                     Apple Developer License
                                                                  Agreement and that Plaintiff
                                                                  could examine GLSE FRCP
                                                                  30(b)(6) witnesses concerning
                                                                  the records that were available.
(23)     42   Sufficient DOCUMENTS reflecting any and all         GLSE responded that it has not
              marketing, advertising, or sponsorship activities   located any documents in its
              by YOU to promote or sell YOUR games in any         possession, custody, or control
              offline or online advertising outlet or media,      that are responsive to this
              including newspapers, advertising agency,           request.
              publicists, magazines, sponsorships of events in
              California, sponsorships of organizations based
              in California, TV commercials, TV shows,
              amusement parks, websites, blogs, game review
              websites, among others, and whose main
              audience, members, readership, and/or
              viewership are California users.
(24)     43   Sufficient DOCUMENTS reflecting any and all         GLSE responded that it has not

                                                6
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 7 of 155




              marketing, advertising, or sponsorship activities   located any documents in its
              by YOU to promote or sell YOUR in-game              possession, custody, or control
              advertising solution in any offline or online       that are responsive to this
              advertising outlet or media, including              request.
              newspapers, advertising agency, publicists,
              magazines, sponsorships of events in California,
              sponsorships of organizations based in
              California, TV commercials, TV shows,
              amusement parks, websites, blogs, game review
              websites, among others, and whose main
              audience, members, readership, and/or
              viewership are California users.
(25)     59   All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
              REFLECT any outreach to California residents        located any documents in its
              through any form social media such as               possession, custody, or control
              Facebook, Twitter, LinkedIn, or similar social      that are responsive to this
              media platforms.                                    request.
(26)     60   All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
              REFLECT any outreach to California residents on     located any documents in its
              any of the app platforms used to distribute         possession, custody, or control
              YOUR games.                                         that are responsive to this
                                                                  request.
(27)     61   Sufficient DOCUMENTS reflecting the launch of       GLSE responded that it has not
              any game in any California either offline or        located any documents in its
              online.                                             possession, custody, or control
                                                                  that are responsive to this
                                                                  request.
(28)     62   All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
              REFLECT development of any game within              located any documents in its
              California.                                         possession, custody, or control
                                                                  that are responsive to this
                                                                  request.
(29)     65   All COMMUNICATIONS between YOU and                  GLSE informed Plaintiff it would
              Gameloft, Inc. regarding sales, marketing,          produce the licensing and
              and/or business development since 2013.             servicing agreements between
                                                                  GLSE and Gameloft, Inc.
(30)     66   Sufficient DOCUMENTS reflecting YOUR                GLSE responded that it has not
              relationship with the French American Chamber       located any documents in its
              of Commerce in San Francisco since 2013.            possession, custody, or control
                                                                  that are responsive to this
                                                                  request.
(31)     67   All COMMUNICATIONS between YOU and the              GLSE responded that it has not
              French American Chamber of Commerce in San          located any documents in its

                                                7
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 8 of 155




              Francisco since 2013.                              possession, custody, or control
                                                                 that are responsive to this
                                                                 request.
(32)     68   All DOCUMENTS in any language which indicates      GLSE informed Plaintiff that it
              that YOU operate www.gameloft.com                  would produce the website
              ("Website") at any time since 2013 to the          registration for
              present.                                           www.gameloft.com and that
                                                                 Plaintiff could examine GLSE
                                                                 FRCP 30(b)(6) witness(es)
                                                                 concerning the records that
                                                                 were available.
(33)     69   All DOCUMENTS in any language which indicates      GLSE informed Plaintiff that it
              that YOU publish the content on the Website at     would produce the website
              any time since 2013 to the present.                registration for
                                                                 www.gameloft.com and that
                                                                 Plaintiff could examine GLSE
                                                                 FRCP 30(b)(6) witness(es)
                                                                 concerning the records that
                                                                 were available.
(34)     70   Sufficient DOCUMENTS reflecting that YOU have      GLSE informed Plaintiff that it
              control and authority to decide what content is    would produce the website
              published on the Website in any language.          registration for
                                                                 www.gameloft.com and that
                                                                 Plaintiff could examine GLSE
                                                                 FRCP 30(b)(6) witness(es)
                                                                 concerning the records that
                                                                 were available.
(35)     71   All DOCUMENTS which REFER, RELATE TO, or           GLSE responded that it does not
              REFLECT any records (e.g., cookies) that           maintain records that associate
              indicates a visitor to the Website is associated   a visitor to the Website with the
              with California.                                   state of their location.
(36)     72   All DOCUMENTS which REFER, RELATE TO, or           GLSE responded that it has not
              REFLECT any geo-tagging that enables YOU to        located any documents in its
              associate a user with California.                  possession, custody, or control
                                                                 that are responsive to this
                                                                 request.
(37)     75   All DOCUMENTS which REFER, RELATE TO, or           GLSE responded that it has not
              REFLECT YOUR business plans for 2013, 2014,        located any documents in its
              2015, 2016, and/or 2017 as they relate to          possession, custody, or control
              California.                                        that are responsive to this
                                                                 request.
(38)     76   All DOCUMENTS which REFER, RELATE TO, or           GLSE responded that it has not
              REFLECT any business development efforts or        located any documents in its

                                                 8
         Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 9 of 155




                 activities to market or generate new business in    possession, custody, or control
                 or from California users or businesses for YOU or   that are responsive to this
                 any of YOUR subsidiaries in 2013, 2014, 2015,       request.
                 2016, and/or 2017.
(39)       77    All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
                 REFLECT YOUR decision to open an office in          located any documents in its
                 California or YOUR decision to allow Gameloft,      possession, custody, or control
                 Inc. to open an office in California.               that are responsive to this
                                                                     request.
(40)       78    Sufficient DOCUMENTS reflecting how YOU             GLSE responded that it has not
                 decided to open an office in California or allow    located any documents in its
                 Gameloft, Inc. to open an office in California.     possession, custody, or control
                                                                     that are responsive to this
                                                                     request.
(41)       79    All DOCUMENTS which REFER, RELATE TO, or            GLSE responded that it has not
                 REFLECT YOUR decision to not close the office in    located any documents in its
                 California.                                         possession, custody, or control
                                                                     that are responsive to this
                                                                     request.
                                      Interrogatories, Set 1
  List    Req.                       Request                            Reason Request is Moot
  No.     No.
(42)       3     How much revenue was generated from the sale        GLSE responded that it referred
                 of digital assets incorporated into the Asphalt     Plaintiff to the documents it
                 games from all California sources for each of the   would produce, i.e. reports of
                 fiscal years 2013 to the present?                   US sales of mobile car games
                                                                     alleged in the 4AC and that
                                                                     Plaintiff could examine GLSE
                                                                     FRCP 30(b)(6) witness(es)
                                                                     concerning the records that
                                                                     were available.
(43)       4     How much revenue was generated from the sale        GLSE responded that it referred
                 of digital assets incorporated into the Asphalt     Plaintiff to the documents it
                 games from all USA sources for each of the fiscal   would produce, i.e. reports of
                 years 2013 to the present?                          US sales of mobile car games
                                                                     alleged in the 4AC and that
                                                                     Plaintiff could examine GLSE
                                                                     FRCP 30(b)(6) witness(es)
                                                                     concerning the records that
                                                                     were available.
                                         30(b)(6) Topics
 List     Req.                       Request                            Reason Request is Moot


                                                   9
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 10 of 155




  No.     No.
(44)       1    The factual basis supporting GLSE’s responses to   GLSE informed Plaintiff that it
                Plaintiff’s requests for documents served on       could examine GLSE’s
                March 19, 2018 and April 2, 2018.                  witness(es) with respect to the
                                                                   existence of responsive
                                                                   documents.
(45)       2    The factual basis and documents supporting         GLSE informed Plaintiff that it
                GLSE’s denial or admission to any of Plaintiff’s   could examine GLSE’s
                requests for admissions served on April 2, 2018.   witness(es) with respect to the
                                                                   existence of responsive
                                                                   documents. GLSE does not
                                                                   object to Plaintiff examining the
                                                                   witness(es) concerning revenue
                                                                   and profits from mobile car
                                                                   sales in California and
                                                                   concerning the identity of the
                                                                   operator of the gameloft.com
                                                                   website. GLSE objects only to
                                                                   the extent that Plaintiff seeks
                                                                   examination concerning
                                                                   requests for admissions that go
                                                                   beyond the scope of discovery
                                                                   allowed by the February 12,
                                                                   2018 order.
(46)       3    The factual basis and documents supporting         GLSE informed Plaintiff that it
                GLSE’s responses to any of Plaintiff’s written     could examine GLSE’s
                interrogatories served on April 2, 2018.           witness(es) with respect to the
                                                                   existence of responsive
                                                                   documents. GLSE does not
                                                                   object to Plaintiff examining the
                                                                   witness(es) concerning revenue
                                                                   and profits from mobile car
                                                                   sales in California and
                                                                   concerning the identity of the
                                                                   operator of the gameloft.com
                                                                   website. GLSE objects only to
                                                                   the extent that Plaintiff seeks
                                                                   examination concerning
                                                                   interrogatories that go beyond
                                                                   the scope of discovery allowed
                                                                   by the February 12, 2018 order.
(47)      10    Revenues generated from the purchase of            GLSE informed Plaintiff that it


                                                  10
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 11 of 155




              digital assets incorporated into the Asphalt      could examine GLSE’s
              games by any player associated with California    witness(es) with respect to the
              by way of residence, presence, or IP address or   existence of responsive
              any other means used to geo-tag any player.       documents. GLSE does not
                                                                object to Plaintiff examining the
                                                                witness(es) concerning revenue
                                                                and profits from mobile car
                                                                sales in California and
                                                                concerning the identity of the
                                                                operator of the gameloft.com
                                                                website. GLSE objects only to
                                                                the extent that Plaintiff seeks
                                                                examination concerning
                                                                subjects that go beyond the
                                                                scope of discovery allowed by
                                                                the February 12, 2018 order.
(48)     19   The publication process to post and/or publish    GLSE informed Plaintiff that it
              content on www.gameloft.com (“Website”).          could examine GLSE’s
                                                                witness(es) with respect to the
                                                                existence of responsive
                                                                documents. GLSE does not
                                                                object to Plaintiff examining the
                                                                witness(es) concerning the
                                                                identity of the operator of the
                                                                gameloft.com website. GLSE
                                                                objects only to the extent that
                                                                Plaintiff seeks examination
                                                                concerning subjects that go
                                                                beyond the scope of discovery
                                                                allowed by the February 12,
                                                                2018 order.
(49)     25   The identity of the operator of the Website in    GLSE informed Plaintiff that it
              any language since January 1, 2013, including     could examine GLSE’s
              the operator’s role and scope of authority to     witness(es) with respect to the
              publish content and enable any functionality on   existence of responsive
              the Website.                                      documents.




                                               11
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 12 of 155




II.     Glass Egg’s List of Other Discovery Requests Items With an Explanation as to Why Each Is
        Encompassed by Judge Chesney’s Order (Dkt. 94)

                         REQUESTS FOR ADMISSION (Set One)
 List   Req.                       Request                            Why is the Request
 No.    No.                                                         encompassed by Judge
                                                                      Chesney’s Order?
 (1)      4    Admit that, in fiscal year 2015, North America    The sales/revenues received
               accounted for 25% of consolidated world sales     from ads paid by advertisers
               of €256.2 million (approximately $298 million),   or digital cars paid by
               meaning        North     America      generated   players in North America
               approximately €64 million (approximately $75      determines the relative size
               million) in revenue.                              of GLSE’s business in
                                                                 California, as measured by
                                                                 sales activity.
 (2)      5    Admit that, in fiscal year 2015, more than 95%    The sales/revenues received
               of revenue from smartphones and touch tablets     from virtual goods such as
               comes from the sale of virtual goods (also        digital cars paid by players
               known as digital assets).                         partly determines the
                                                                 relative size of GLSE’s
                                                                 business in California, as
                                                                 measured by sales activity.
 (3)      6    Admit that over 75% of the sales, in fiscal year The sales/revenues received
               2015, in North America were from the USA.        from ads paid by advertisers
                                                                or digital cars paid by
                                                                players in the USA partly
                                                                determines the relative size
                                                                of GLSE’s business in
                                                                California, as measured by
                                                                sales activity.
 (4)      7    Admit that the largest amount of the sales of The sales/revenues received
               digital assets in 2015 in the USA were from from digital assets such as
               California.                                   digital cars paid by players
                                                             in the USA partly
                                                             determines the relative size
                                                             of GLSE’s business in
                                                             California, as measured by
                                                             sales activity.
 (5)      8    Admit that the largest amount of digital assets The sales/revenues received
               incorporated in the Asphalt games and from digital assets such as
               purchased in the USA were from California.      digital cars paid by players

                                               12
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 13 of 155




                                                                 in the USA partly
                                                                 determines the relative size
                                                                 of GLSE’s business, as
                                                                 measured by sales activity.
(6)      9   Admit that the largest number of players of the The number of players, as
             Asphalt games are associated with California by measured by residence in
             residence.                                      California, partly determines
                                                             sales of ads and digital cars,
                                                             which measures the size of
                                                             GLSE’s business by mobile
                                                             game player market share.
(7)     10   Admit that the largest number of players of the The number of players, as
             Asphalt games are associated with California by measured by presence in
             presence.                                       California, partly determines
                                                             sales of ads and digital cars,
                                                             which measures the size of
                                                             GLSE’s business by mobile
                                                             game player market share.
(8)     11   Admit that the largest number of players of the The number of players, as
             Asphalt games are associated with California by measured by California IP
             IP address.                                     address, partly determines
                                                             sales of ads and digital cars,
                                                             which measures the size of
                                                             GLSE’s business by mobile
                                                             game player market share.
(9)     13   Admit that YOU are a signatory to license           The size of GLSE’s business
             agreements with strategic partners located in       is directly tied to using well-
             California who hold trademarks used in Asphalt      known IP owned by
             games.                                              California licensors to
                                                                 attract players and drive
                                                                 sales of ads and digital cars.
(10)    14   Admit that the ability to maintain good business    The size of GLSE’s business
             relations with these trademark holders located in   is directly tied to using well-
             California is important to YOUR future              known IP owned by
             development of Asphalt games.                       California licensors to
                                                                 attract players and drive
                                                                 sales of ads and digital cars.
(11)    15   Admit that as a result of these trademark           The size of GLSE’s business
             licenses from trademark holders located in          is directly tied to using well-
             California, YOU benefit from these brands’          known IP owned by
             reputations which substantially increases the       California licensors to

                                             13
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 14 of 155




             sales potential of associated games, including attract players and drive
             Asphalt games.                                 sales of ads and digital cars.
(12)    16   Admit that licenses from trademark holders The size of GLSE’s business
             located in California represented at least 30% of is directly tied to using well-
             sales in fiscal year 2015.                        known IP owned by
                                                               California licensors to
                                                               attract players and drive
                                                               sales of ads and digital cars.
(13)    17   Admit that, in fiscal year 2015, YOU                The sales/revenues received
             implemented an internal structure for a digital     from advertisers/ads
             advertising network called Gameloft Advertising     displayed while racing with
             Solutions (“GLADS”) and began selling               infringing digital cars partly
             advertising space within games, including           determines the size of
             Asphalt games.                                      GLSE’s business, as
                                                                 measured by sales activity.
(14)    18   Admit that GLADS offers advertisers the ability     The sales/revenues received
             to geo-target players, including players            from advertisers/ads
             associated with California by information such      displayed while racing with
             as residence, presence, and/or IP address, user     infringing digital cars partly
             preference, interests and lifestyle.                determines the size of
                                                                 GLSE’s business, as
                                                                 measured by sales activity.
(15)    19   Admit that the Website and/or Asphalt games         The number of players
             collect demographical information about             determines sales of ads and
             players, including residence, location, and other   digital cars, which measures
             geographical information.                           the size of GLSE’s business
                                                                 by mobile game player
                                                                 market share.
(16)    20   Admit that GLADS enables advertisers to target      The sales/revenues received
             players associated with California by using         from advertisers/ads
             information such as residence, presence, and/or     displayed while racing with
             IP address, user preference, interests and          infringing digital cars partly
             lifestyle.                                          determines the size of
                                                                 GLSE’s business, as
                                                                 measured by sales activity.
(17)    21   Admit that advertisers have targeted players        The sales/revenues received
             associated with California by using information     from advertisers/ads
             such as residence, presence, and/or IP address,     displayed while racing with
             user preference, interests and lifestyle.           infringing digital cars partly
                                                                 determines the size of
                                                                 GLSE’s business, as

                                             14
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 15 of 155




                                                              measured by sales activity.
(18)    22   Admit that the ability to target players by geo The sales/revenues received
             location adds value to GLADS, enabling the sale from ads displayed while
             of advertising space for a higher price.        racing with infringing digital
                                                             cars partly determines the
                                                             size of GLSE’s business, as
                                                             measured by sales activity.
(19)    23   Admit that the largest amount of revenues The sales/revenues received
             generated through GLADS in the USA come from advertisers/ads
             from advertisers located in California.   displayed while racing with
                                                       infringing digital cars partly
                                                       determines the size of
                                                       GLSE’s business, as
                                                       measured by sales activity.
             Admit that the following digital car model was The sales/revenues received
             incorporated into one or more the Asphalt from digital assets such as
             games:                                         digital cars paid by players
(20)    24   Ariel Nomad.                                   in the USA partly
                                                            determines the size of
(21)    25   Aston Martin DB11.                             GLSE’s business in
(22)    26   Aston Martin DB9.                              California, as measured by
(23)    27   Aston Martin One 77.                           sales activity.
(24)    28   BMW Z4 e 89.
(25)    29   Cadillac Cien Concept 2002.
(26)    30   Chevrolet Camaro 2016.
(27)    31   Chevrolet Camaro LT 2.0L Turbo 2016.
(28)    32   Chevrolet Camaro z11 50th Edition.
(29)    33   Chevrolet Camaro Z06.
(30)    34   Chevrolet Silverado 2500 HD.
(31)    35   Citroen DS E-Tense.
(32)    36   Dodge Ram 1500 Rebel.
(33)    37   Ferrari 488 GTB.
(34)    38   Ferrari fxxk 2014.
(35)    39   Ford Fiesta ST GRC.
(36)    40   Ford Mustang 2015.
(37)    41   Ford Ranger Dakar.
(38)    42   Holden Coupe 60.

                                            15
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 16 of 155




(39)    43   Honda NSX 2017.
(40)    44   Jaguar F Type SVR Coupe 2017.
(41)    45   Jeep Wrangler Rubicon.
(42)    46   Koenigsegg Regera 2016.
(43)    47   Koenigsegg Agera R.
(44)    48   Lamborghini Aventador lp750-4 Supervolece.
(45)    49   Lamborghini Egotista.
(46)    50   Lamborghini Centenaro.
(47)    51   Land Rover.
(48)    52   Lotus Evora 410 Sport.
(49)    53   Man TGX D38.
(50)    54   Mazzanti Evantra.
(51)    55   McLaren 675LT 2015.
(52)    56   Mercedes Benz G500.
(53)    57   Mercedes Benz AMG GT 2016.
(54)    58   Mercedes Benz AMG S2016.
(55)    59   Mercedes Unimog U 4023.
(56)    60   Mosler GT3.
(57)    61   Perlini 105F Red Tiger.
(58)    62   Peugeot 208 T16 WRC.
(59)    63   Polaris RZR 1000.
(60)    64   Polo WRC.
(61)    65   Predator X-18 Intimidator.
(62)    66   SMG Buggy Dakar.
(63)    67   Trion Nemesis.
(64)    68   Volkswagen XL_Sport_Concept_2016.
(65)    69   VW Beetle GRC.
(66)    70   VW Polo WRC.
(67)    71   Admit that players associated with California by   The sales/revenues received
             information such as residence, presence or IP      from digital assets such as
             address, paid a fee to download any one of the     digital cars paid by players
             following digital car models:                      in the USA partly
              Ariel Nomad             Lamborghini             determines the size of
                                                                GLSE’s business in
              Aston Martin DB11        Egotista
                                                                California, as measured by

                                            16
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 17 of 155




                Aston Martin DB9       Lamborghini          sales activity.
                Aston Martin One 77     Centenaro
                BMW Z4 e 89            Land Rover
                Cadillac Cien          Lotus Evora 410
                 Concept 2002            Sport
                Chevrolet Camaro       Man TGX D38
                 2016                   Mazzanti Evantra
                Chevrolet Camaro       McLaren 675LT
                 LT 2.0L Turbo 2016      2015
                Chevrolet Camaro       Mercedes Benz
                 z11 50th Edition        G500
                Chevrolet Camaro       Mercedes Benz
                 Z06                     AMG GT 2016
                Chevrolet Silverado    Mercedes Benz
                 2500 HD                 AMG S2016
                Citroen DS E-Tense     Mercedes Unimog U
                Dodge Ram 1500          4023
                 Rebel                  Mosler GT3
                Ferrari 488 GTB        Perlini 105F Red
                Ferrari fxxk 2014       Tiger
                Ford Fiesta ST GRC     Peugeot 208 T16
                Ford Mustang 2015       WRC
                Ford Ranger Dakar      Polaris RZR 1000
                Holden Coupe 60        Polo WRC
                Honda NSX 2017         Predator X-18
                                         Intimidator
                Jaguar F Type SVR
                 Coupe 2017             SMG Buggy Dakar
                Jeep Wrangler          Trion Nemesis
                 Rubicon                Volkswagen
                Koenigsegg Regera       XL_Sport_Concept_
                 2016                    2016
                Koenigsegg Agera R     VW Beetle GRC
                Lamborghini            VW Polo WRC
                 Aventador lp750-4
                 Supervolece
(68)    72   Admit that players associated with California by The sales/revenues received
             information such as residence, presence or IP from digital assets such as
             address, paid a fee to download more than one digital cars paid by players

                                            17
Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 18 of 155




      of the following digital car models:            in the USA partly
         Ariel Nomad            Lamborghini         determines the size of
                                                      GLSE’s business in
         Aston Martin DB11       Egotista
                                                      California, as measured by
         Aston Martin DB9       Lamborghini         sales activity.
         Aston Martin One 77     Centenaro
         BMW Z4 e 89            Land Rover
         Cadillac Cien          Lotus Evora 410
          Concept 2002            Sport
         Chevrolet Camaro       Man TGX D38
          2016                   Mazzanti Evantra
         Chevrolet Camaro       McLaren 675LT
          LT 2.0L Turbo 2016      2015
         Chevrolet Camaro       Mercedes Benz
          z11 50th Edition        G500
         Chevrolet Camaro       Mercedes Benz
          Z06                     AMG GT 2016
         Chevrolet Silverado    Mercedes Benz
          2500 HD                 AMG S2016
         Citroen DS E-Tense     Mercedes Unimog U
         Dodge Ram 1500          4023
          Rebel                  Mosler GT3
         Ferrari 488 GTB        Perlini 105F Red
         Ferrari fxxk 2014       Tiger
         Ford Fiesta ST GRC     Peugeot 208 T16
                                  WRC
         Ford Mustang 2015
                                 Polaris RZR 1000
         Ford Ranger Dakar
                                 Polo WRC
         Holden Coupe 60
                                 Predator X-18
         Honda NSX 2017          Intimidator
         Jaguar F Type SVR      SMG Buggy Dakar
          Coupe 2017
                                 Trion Nemesis
         Jeep Wrangler
          Rubicon                Volkswagen
                                  XL_Sport_Concept_
         Koenigsegg Regera       2016
          2016
                                 VW Beetle GRC
         Koenigsegg Agera R
                                 VW Polo WRC
         Lamborghini
          Aventador lp750-4


                                       18
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 19 of 155




                 Supervolece
(69)    73   Admit that players associated with California by   The sales/revenues received
             information such as residence, presence or IP      from digital assets such as
             address, downloaded any one of the following       digital cars paid by players
             digital car models, as individual model            in the USA partly
             downloads, most frequently in the USA:             determines the size of
                Ariel Nomad            Lamborghini            GLSE’s business in
                                                                California, as measured by
                Aston Martin DB11       Egotista
                                                                sales activity.
                Aston Martin DB9       Lamborghini
                Aston Martin One 77     Centenaro
                BMW Z4 e 89            Land Rover
                Cadillac Cien          Lotus Evora 410
                 Concept 2002            Sport
                Chevrolet Camaro       Man TGX D38
                 2016                   Mazzanti Evantra
                Chevrolet Camaro       McLaren 675LT
                 LT 2.0L Turbo 2016      2015
                Chevrolet Camaro       Mercedes Benz
                 z11 50th Edition        G500
                Chevrolet Camaro       Mercedes Benz
                 Z06                     AMG GT 2016
                Chevrolet Silverado    Mercedes Benz
                 2500 HD                 AMG S2016
                Citroen DS E-Tense     Mercedes Unimog U
                Dodge Ram 1500          4023
                 Rebel                  Mosler GT3
                Ferrari 488 GTB        Perlini 105F Red
                Ferrari fxxk 2014       Tiger
                Ford Fiesta ST GRC     Peugeot 208 T16
                                         WRC
                Ford Mustang 2015
                                        Polaris RZR 1000
                Ford Ranger Dakar
                                        Polo WRC
                Holden Coupe 60
                                        Predator X-18
                Honda NSX 2017          Intimidator
                Jaguar F Type SVR      SMG Buggy Dakar
                 Coupe 2017
                                        Trion Nemesis
                Jeep Wrangler
                 Rubicon                Volkswagen
                                         XL_Sport_Concept_

                                            19
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 20 of 155




              Koenigsegg Regera         2016
               2016                     VW Beetle GRC
              Koenigsegg Agera R       VW Polo WRC
              Lamborghini
               Aventador lp750-4
               Supervolece
(70)    74   Admit that players associated with California by   The sales/revenues received
             information such as residence, presence or IP      from digital assets such as
             address, downloaded more than one of the           digital cars paid by players
             following digital car models, as individual        in the USA partly
             model downloads, most frequently in the USA:       determines the size of
                Ariel Nomad            Lamborghini            GLSE’s business in
                                                                California, as measured by
                Aston Martin DB11       Egotista
                                                                sales activity.
                Aston Martin DB9       Lamborghini
                Aston Martin One 77     Centenaro
                BMW Z4 e 89            Land Rover
                Cadillac Cien          Lotus Evora 410
                 Concept 2002            Sport
                Chevrolet Camaro       Man TGX D38
                 2016                   Mazzanti Evantra
                Chevrolet Camaro       McLaren 675LT
                 LT 2.0L Turbo 2016      2015
                Chevrolet Camaro       Mercedes Benz
                 z11 50th Edition        G500
                Chevrolet Camaro       Mercedes Benz
                 Z06                     AMG GT 2016
                Chevrolet Silverado    Mercedes Benz
                 2500 HD                 AMG S2016
                Citroen DS E-Tense     Mercedes Unimog U
                Dodge Ram 1500          4023
                 Rebel                  Mosler GT3
                Ferrari 488 GTB        Perlini 105F Red
                Ferrari fxxk 2014       Tiger
                Ford Fiesta ST GRC     Peugeot 208 T16
                                         WRC
                Ford Mustang 2015
                                        Polaris RZR 1000
                Ford Ranger Dakar
                                        Polo WRC
                Holden Coupe 60
                                        Predator X-18


                                            20
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 21 of 155




              Honda NSX 2017              Intimidator
              Jaguar F Type SVR          SMG Buggy Dakar
               Coupe 2017                 Trion Nemesis
              Jeep Wrangler              Volkswagen
               Rubicon                     XL_Sport_Concept_
              Koenigsegg Regera           2016
               2016                       VW Beetle GRC
              Koenigsegg Agera R         VW Polo WRC
              Lamborghini
               Aventador lp750-4
               Supervolece
(71)    75   Admit that players associated with California by    The sales/revenues received
             information such as residence, presence or IP       from digital assets such as
             address, downloaded any one of the following        digital cars paid by players
             digital car models, in aggregate, most frequently   in the USA partly
             in the USA:                                         determines the size of
                Ariel Nomad            Lamborghini             GLSE’s business in
                                                                 California, as measured by
                Aston Martin DB11       Egotista
                                                                 sales activity.
                Aston Martin DB9       Lamborghini
                Aston Martin One 77     Centenaro
                BMW Z4 e 89            Land Rover
                Cadillac Cien          Lotus Evora 410
                 Concept 2002            Sport
                Chevrolet Camaro       Man TGX D38
                 2016                   Mazzanti Evantra
                Chevrolet Camaro       McLaren 675LT
                 LT 2.0L Turbo 2016      2015
                Chevrolet Camaro       Mercedes Benz
                 z11 50th Edition        G500
                Chevrolet Camaro       Mercedes Benz
                 Z06                     AMG GT 2016
                Chevrolet Silverado    Mercedes Benz
                 2500 HD                 AMG S2016
                Citroen DS E-Tense     Mercedes Unimog U
                Dodge Ram 1500          4023
                 Rebel                  Mosler GT3
                Ferrari 488 GTB        Perlini 105F Red
                Ferrari fxxk 2014       Tiger


                                              21
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 22 of 155




                Ford Fiesta ST GRC     Peugeot 208 T16
                Ford Mustang 2015       WRC
                Ford Ranger Dakar      Polaris RZR 1000
                Holden Coupe 60        Polo WRC
                Honda NSX 2017         Predator X-18
                Jaguar F Type SVR       Intimidator
                 Coupe 2017             SMG Buggy Dakar
                Jeep Wrangler          Trion Nemesis
                 Rubicon                Volkswagen
                Koenigsegg Regera       XL_Sport_Concept_
                 2016                    2016
                Koenigsegg Agera R     VW Beetle GRC
                Lamborghini            VW Polo WRC
                 Aventador lp750-4
                 Supervolece
(72)    76   Admit that players associated with California by   The sales/revenues received
             information such as residence, presence or IP      from digital assets such as
             address, downloaded more than one of the           digital cars paid by players
             following digital car models, in aggregate, most   in the USA partly
             frequently in the USA:                             determines the size of
                Ariel Nomad            Lamborghini            GLSE’s business in
                                                                California, as measured by
                Aston Martin DB11       Egotista
                                                                sales activity.
                Aston Martin DB9       Lamborghini
                Aston Martin One 77     Centenaro
                BMW Z4 e 89            Land Rover
                Cadillac Cien          Lotus Evora 410
                 Concept 2002            Sport
                Chevrolet Camaro       Man TGX D38
                 2016                   Mazzanti Evantra
                Chevrolet Camaro       McLaren 675LT
                 LT 2.0L Turbo 2016      2015
                Chevrolet Camaro       Mercedes Benz
                 z11 50th Edition        G500
                Chevrolet Camaro       Mercedes Benz
                 Z06                     AMG GT 2016
                Chevrolet Silverado    Mercedes Benz
                 2500 HD                 AMG S2016
                Citroen DS E-Tense     Mercedes Unimog U

                                            22
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 23 of 155




              Dodge Ram 1500               4023
               Rebel                       Mosler GT3
              Ferrari 488 GTB             Perlini 105F Red
              Ferrari fxxk 2014            Tiger
              Ford Fiesta ST GRC          Peugeot 208 T16
              Ford Mustang 2015            WRC
              Ford Ranger Dakar           Polaris RZR 1000
              Holden Coupe 60             Polo WRC
              Honda NSX 2017              Predator X-18
                                            Intimidator
              Jaguar F Type SVR
               Coupe 2017                  SMG Buggy Dakar
              Jeep Wrangler               Trion Nemesis
               Rubicon                     Volkswagen
              Koenigsegg Regera            XL_Sport_Concept_
               2016                         2016
              Koenigsegg Agera R          VW Beetle GRC
              Lamborghini                 VW Polo WRC
               Aventador lp750-4
               Supervolece
(73)    77   Admit that advertising space generating revenue        The sales/revenues received
             associated with California was sold to all of the      from ads displayed while
             following companies: AirBerlin, Alienware,             racing with infringing digital
             Centennial College, Chiquita, Lego, Kellogg,           cars partly determines the
             Simple Mobile, Hasbro, Infiniti, Warner Bros.,         size of GLSE’s business, as
             Gillette, Mercedes Benz, Disney, Huawei,               measured by sales activity.
             Mondelez International, Twentieth Century Fox,
             LG, Close Up, Ferrari, Turkcell, Xbox, Coca
             Cola, McDonalds, and/or Netflix.
(74)    78   Admit that revenue associated with California is       The sales/revenues received
             generated by partnerships with all of the              from ads displayed while
             following companies: DoubleClick, Sizmek,              racing with infringing digital
             AppsFlyer, Kochava, AdRiver, Adjust, Predicta,         cars partly determines the
             S4M, Vindico, adMotion, Atlas by Facebook,             size of GLSE’s business, as
             Barometric, Innovid, Reamp, Moat, and/or               measured by sales activity.
             Placed.
(75)    79   Admit that the success of the Asphalt games,           The sales/revenues received
             including the number of players and downloads,         from advertisers/ads
             were used to market GLADS along with its               displayed while racing with
             targeting capabilities to advertisers in California.   infringing digital cars partly


                                               23
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 24 of 155




                                                               determines the size of
                                                               GLSE’s business, as
                                                               measured by sales activity.
(76)    80   Admit that the success of the Asphalt games,      The sales/revenues received
             including the number of players and downloads,    from digital assets such as
             were used to market other games to players        digital cars paid by players
             associated with California.                       in the USA partly
                                                               determines the size of
                                                               GLSE’s business in
                                                               California, as measured by
                                                               sales activity.
(77)    81   Admit that Defendant GL FRANCE signed             The size of GLSE’s business
             license agreements with numerous car              is directly tied to using well-
             manufacturers to use the brand names of over      known IP owned by
             200+ cars in the Asphalt Games, including with    licensors to attract players
             Tesla.                                            and drive sales of ads and
                                                               digital cars.
(78)    82   Admit that Defendant GL FRANCE pays a The size of GLSE’s business
             substantial license fee to these brand holders, is directly tied to using well-
             including to Tesla.                             known IP owned by
                                                             licensors to attract players
                                                             and drive sales of ads and
                                                             digital cars.
(79)    83   Admit that the California MARKET is the The sales/revenues received
             largest economy for Defendant GL FRANCE in from players and advertisers
             the USA.                                   in California determines the
                                                        size of GLSE’s business, as
                                                        measured by sales activity.
(80)    84   Admit that the California MARKET adds the The sales/revenues received
             greatest economic value to Defendant GL from players and advertisers
             FRANCE’s business in the USA.             in California determines the
                                                       size of GLSE’s business, as
                                                       measured by sales activity.
(81)    85   Admit that the California MARKET generates The sales/revenues received
             the largest revenue for Defendant GL from players and advertisers
             FRANCE’s business in the USA.              in California determines the
                                                        size of GLSE’s business, as
                                                        measured by sales activity.
(82)    86   Admit that California’s advertisers and players The sales/revenues received
             are targeted in Defendant GL FRANCE’s from players and advertisers

                                            24
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 25 of 155




               distribution strategy to generate the largest in California determines the
               revenue in the USA.                           size of GLSE’s business, as
                                                             measured by sales activity.
                        REQUESTS FOR ADMISSION (Set Two)
List    Req.                      Request                            Why is the Request
No.     No.                                                        encompassed by Judge
                                                                     Chesney’s Order?
               Admit that players associated with California by The sales/revenues received
               residence, presence or IP address, downloaded from digital assets such as
               the following digital car model (and/or digital cars paid by players
               associated accessories):                         in the USA partly
(83)      1    Ariel Nomad.                                     determines the size of
                                                                GLSE’s business in
(84)      2    Aston Martin DB11.                               California, as measured by
(85)      3    Aston Martin DB9.                                sales activity.
(86)      4    Aston Martin One 77.
(87)      5    BMW Z4 e 89.
(88)      6    Cadillac Cien Concept 2002.
(89)      7    Chevrolet Camaro 2016.
(90)      8    Chevrolet Camaro LT 2.0L Turbo 2016.
(91)      9    Chevrolet Camaro z11 50th Edition.
(92)     10    Chevrolet Camaro Z06.
(93)     11    Chevrolet Silverado 2500 HD.
(94)     12    Citroen DS E-Tense.
(95)     13    Dodge Ram 1500 Rebel.
(96)     14    Ferrari 488 GTB.
(97)     15    Ferrari fxxk 2014.
(98)     16    Ford Fiesta ST GRC.
(99)     17    Ford Mustang 2015.
(100)    18    Ford Ranger Dakar.
(101)    19    Holden Coupe 60.
(102)    20    Honda NSX 2017.
(103)    21    Jaguar F Type SVR Coupe 2017.
(104)    22    Jeep Wrangler Rubicon.
(105)    23    Koenigsegg Regera 2016.


                                              25
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 26 of 155




(106)    24   Koenigsegg Agera R.
(107)    25   Lamborghini Aventador lp750-4 Supervolece.
(108)    26   Lamborghini Egotista.
(109)    27   Lamborghini Centenaro.
(110)    28   Land Rover.
(111)    29   Lotus Evora 410 Sport.
(112)    30   Man TGX D38.
(113)    31   Mazzanti Evantra.
(114)    32   McLaren 675LT 2015.
(115)    33   Mercedes Benz G500.
(116)    34   Mercedes Benz AMG GT 2016.
(117)    35   Mercedes Benz AMG S2016.
(118)    36   Mercedes Unimog U 4023.
(119)    37   Mosler GT3.
(120)    38   Perlini 105F Red Tiger.
(121)    39   Peugeot 208 T16 WRC.
(122)    40   Polaris RZR 1000.
(123)    41   Polo WRC.
(124)    42   Predator X-18 Intimidator.
(125)    43   SMG Buggy Dakar.
(126)    44   Trion Nemesis.
(127)    45   Volkswagen XL_Sport_Concept_2016.
(128)    46   VW Beetle GRC.
(129)    47   VW Polo WRC.




                                           26
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 27 of 155




              Admit that players associated with California by   The sales/revenues received
              residence, presence or IP address, generated the   from digital assets such as
              most downloads in the USA of the following         digital cars paid by players
              digital   car    model     (and/or    associated   in the USA partly
              accessories):                                      determines the size of
(130)    48   Ariel Nomad.                                       GLSE’s business in
                                                                 California, as measured by
(131)    49   Aston Martin DB11.                                 sales activity.
(132)    50   Aston Martin DB9.
(133)    51   Aston Martin One 77.
(134)    52   BMW Z4 e 89.
(135)    53   Cadillac Cien Concept 2002.
(136)    54   Chevrolet Camaro 2016.
(137)    55   Chevrolet Camaro LT 2.0L Turbo 2016.
(138)    56   Chevrolet Camaro z11 50th Edition.
(139)    57   Chevrolet Camaro Z06.
(140)    58   Chevrolet Silverado 2500 HD.
(141)    59   Citroen DS E-Tense.
(142)    60   Dodge Ram 1500 Rebel.
(143)    61   Ferrari 488 GTB.
(144)    62   Ferrari fxxk 2014.
(145)    63   Ford Fiesta ST GRC.
(146)    44   Ford Mustang 2015.
(147)    65   Ford Ranger Dakar.
(148)    66   Holden Coupe 60.
(149)    67   Honda NSX 2017.
(150)    68   Jaguar F Type SVR Coupe 2017.
(151)    69   Jeep Wrangler Rubicon.
(152)    70   Koenigsegg Regera 2016.
(153)    71   Koenigsegg Agera R.
(154)    72   Lamborghini Aventador lp750-4 Supervolece.
(155)    73   Lamborghini Egotista.
(156)    74   Lamborghini Centenaro.
(157)    75   Land Rover.
(158)    76   Lotus Evora 410 Sport.

                                             27
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 28 of 155




(159)    77   Man TGX D38.
(160)    78   Mazzanti Evantra.
(161)    79   McLaren 675LT 2015.
(162)    80   Mercedes Benz G500.
(163)    81   Mercedes Benz AMG GT 2016.
(164)    82   Mercedes Benz AMG S2016.
(165)    83   Mercedes Unimog U 4023.
(166)    84   Mosler GT3.
(167)    85   Perlini 105F Red Tiger.
(168)    86   Peugeot 208 T16 WRC.
(169)    87   Polaris RZR 1000.
(170)    88   Polo WRC.
(171)    89   Predator X-18 Intimidator.
(172)    90   SMG Buggy Dakar.
(173)    91   Trion Nemesis.
(174)    92   Volkswagen XL_Sport_Concept_2016.
(175)    93   VW Beetle GRC.
(176)    94   VW Polo WRC.
(177)    95   Admit that players associated with California by   The sales/revenues received
              residence, presence or IP address, generated the   from digital assets such as
              most downloads in the USA of the Asphalt           digital cars paid by players
              games.                                             in the California partly
                                                                 determines the size of
                                                                 GLSE’s business in
                                                                 California, as measured by
                                                                 sales activity.
(178)    96   Admit that players associated with California by   The sales/revenues received
              residence, presence or IP address, generated the   from digital assets such as
              most revenue in the USA through the purchase       digital cars paid by players
              of digital assets sold in the Asphalt games.       in the California partly
                                                                 determines the size of
                                                                 GLSE’s business in
                                                                 California, as measured by
                                                                 sales activity.




                                             28
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 29 of 155




(179)    97   Admit that players associated with California by   The sales/revenues received
              residence, presence or IP address, generated the   from digital assets such as
              most revenue in the USA through the sale of in-    digital cars paid by players
              game ads sold in the Asphalt games.                in the California partly
                                                                 determines the size of
                                                                 GLSE’s business in
                                                                 California, as measured by
                                                                 sales activity.
(180)    98   Admit that players associated with California by   The sales/revenues received
              residence, presence or IP address, generated the   from digital assets such as
              most downloads in the USA of the following         digital cars paid by players
              digital car models in the aggregate:               in the California partly
                 Ariel Nomad            Lamborghini            determines the size of
                                                                 GLSE’s business in
                 Aston Martin DB11       Egotista
                                                                 California, as measured by
                 Aston Martin DB9       Lamborghini            sales activity.
                 Aston Martin One 77     Centenaro
                 BMW Z4 e 89            Land Rover
                 Cadillac Cien          Lotus Evora 410
                  Concept 2002            Sport
                 Chevrolet Camaro       Man TGX D38
                  2016                   Mazzanti Evantra
                 Chevrolet Camaro       McLaren 675LT
                  LT 2.0L Turbo 2016      2015
                 Chevrolet Camaro       Mercedes Benz
                  z11 50th Edition        G500
                 Chevrolet Camaro       Mercedes Benz
                  Z06                     AMG GT 2016
                 Chevrolet Silverado    Mercedes Benz
                  2500 HD                 AMG S2016
                 Citroen DS E-Tense     Mercedes Unimog U
                 Dodge Ram 1500          4023
                  Rebel                  Mosler GT3
                 Ferrari 488 GTB        Perlini 105F Red
                 Ferrari fxxk 2014       Tiger
                 Ford Fiesta ST GRC     Peugeot 208 T16
                                          WRC
                 Ford Mustang 2015
                                         Polaris RZR 1000
                 Ford Ranger Dakar
                                         Polo WRC
                 Holden Coupe 60
                                         Predator X-18

                                             29
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 30 of 155




                Honda NSX 2017             Intimidator
                Jaguar F Type SVR         SMG Buggy Dakar
                 Coupe 2017                Trion Nemesis
                Jeep Wrangler             Volkswagen
                 Rubicon                    XL_Sport_Concept_
                Koenigsegg Regera          2016
                 2016                      VW Beetle GRC
                Koenigsegg Agera R        VW Polo WRC
                Lamborghini
                 Aventador lp750-4
                 Supervolece
               Admit that the following company targeted The sales/revenues received
               players associated with California by residence, from advertisers targeting
               presence or IP address:                            California players partly
(181)    99    AirBerlin or the legal entity that owns this determines the size of
               brand.                                             GLSE’s business, as
                                                                  measured by sales activity.
(182)    100   Alienware or the legal entity that owns this
               brand.
(183)    101   Centennial College or the legal entity that owns
               this brand.
(184)    102   Chiquita or the legal entity that owns this brand.
(185)    103   Lego or the legal entity that owns this brand.
(186)    104   Kellogg or the legal entity that owns this brand.
(187)    105   Simple Mobile or the legal entity that owns this
               brand
(188)    106   Hasbro or the legal entity that owns this brand.
(189)    107   Infiniti or the legal entity that owns this brand.
(190)    108   Warner Bros. or the legal entity that owns this
               brand.
(191)    109   Gillette or the legal entity that owns this brand.
(192)    110   Mercedes Benz or the legal entity that owns this
               brand.
(193)    111   Disney or the legal entity that owns this brand.
(194)    112   Huawei or the legal entity that owns this brand.
(195)    113   Mondelez International or the legal entity that
               owns this brand.


                                               30
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 31 of 155




(196)    114   Twentieth Century Fox or the legal entity that
               owns this brand.
(197)    115   LG or the legal entity that owns this brand.
(198)    116   Close Up or the legal entity that owns this brand.
(199)    117   Ferrari or the legal entity that owns this brand.
(200)    118   Turkcell or the legal entity that owns this brand.
(201)    119   Xbox or the legal entity that owns this brand.
(202)    120   Coca Cola or the legal entity that owns this
               brand.
(203)    121   McDonalds or the legal entity that owns this
               brand.
(204)    122   Netflix or the legal entity that owns this brand.
(205)    123   Admit that advertisers target mostly players The sales/revenues received
               associated with California by residence, from advertisers targeting
               presence or IP address.                      California players partly
                                                            determines the size of
                                                            GLSE’s business, as
                                                            measured by sales activity.
(206)    124   Admit that advertisers registered to do business The sales/revenues received
               in California generated the most in-game ad from advertisers targeting
               revenue.                                         California players partly
                                                                determines the size of
                                                                GLSE’s business, as
                                                                measured by sales activity.
               Admit that the partnership with the following The sales/revenues received
               company generated revenue from California:         from ads displayed while
(207)    125   DoubleClick or the legal entity that owns this racing with infringing digital
               brand.                                             cars partly determines the
                                                                  size of GLSE’s business, as
(208)    126   Sizmek or the legal entity that owns this brand.   measured by sales activity.
(209)    127   AppsFlyer or the legal entity that owns this
               brand.
(210)    128   Kochava or the legal entity that owns this brand.
(211)    129   AdRiver or the legal entity that owns this brand.
(212)    130   Adjust or the legal entity that owns this brand.
(213)    131   Predicta or the legal entity that owns this brand.
(214)    132   S4M or the legal entity that owns this brand.


                                                31
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 32 of 155




(215)    133   Vindico or the legal entity that owns this brand.
(216)    134   adMotion or the legal entity that owns this
               brand.
(217)    135   Atlas by Facebook or the legal entity that owns
               this brand.
(218)    136   Barometric or the legal entity that owns this
               brand.
(219)    137   Innovid or the legal entity that owns this brand.
(220)    138   Reamp or the legal entity that owns this brand.
(221)    139   Moat or the legal entity that owns this brand.
(222)    140   Placed or the legal entity that owns this brand.
           REQUESTS FOR FOR PRODUCTION OF DOCUMENTS (Set One)
List    Req.                       Request                             Why is the Request
No.     No.                                                          encompassed by Judge
                                                                       Chesney’s Order?
(223)    10    Sufficient DOCUMENTS reflecting the total The number of users/players
               number of users who downloaded YOUR games measures the size of GLSE’s
               for each fiscal year from 2013 to present. business by mobile game
                                                          player market share.
(224)    11    Sufficient DOCUMENTS reflecting the total           The number of users/players
               number of users who downloaded YOUR games           measures the size of GLSE’s
               by geography, region, country, city and/or state    business by mobile game
               for each fiscal year from 2013 to present.          player market share.

(225)    12    All DOCUMENTS which REFER, RELATE                   The number of users/players
               TO, or REFLECT the total number of users            measures the size of GLSE’s
               attributed to California who downloaded YOUR        business by mobile game
               games for each fiscal year from 2013 to present.    player market share.
(226)    15    Sufficient DOCUMENTS reflecting any and all The sales/revenues received
               names of any 3D digital car purchased by users from digital assets such as
               from 2013 to present.                          digital cars paid by players
                                                              partly determines the size of
                                                              GLSE’s business in
                                                              California, as measured by
                                                              sales activity.
(227)    19    Sufficient DOCUMENTS reflecting the total The sales/revenues received
               number of advertisers with a physical business from advertisers/ads
               address in California or with whom YOU did displayed while racing with

                                               32
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 33 of 155




              business in/from California for each fiscal year infringing digital cars partly
              from 2013 to present.                            determines the size of
                                                               GLSE’s business, as
                                                               measured by sales activity.
(228)    20   Sufficient DOCUMENTS reflecting the revenue         The sales/revenues received
              generated from advertisers with a physical          from advertisers/ads
              business address in California or with whom         displayed while racing with
              YOU did business in/from California for each        infringing digital cars partly
              fiscal year from 2013 to present.                   determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(229)    21   Sufficient DOCUMENTS to explain and/or              The sales/revenues received
              demonstrate how any of YOUR online                  from advertisers/ads
              advertising solutions target specific users of      displayed while racing with
              YOUR games.                                         infringing digital cars partly
                                                                  determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(230)    22   Sufficient DOCUMENTS which explains and/or          The sales/revenues received
              demonstrates how any of YOUR online                 from advertisers/ads
              advertising solutions collect or obtain             displayed while racing with
              demographic information, including user             infringing digital cars partly
              preference, interests and lifestyle, or any other   determines the size of
              information associated with any of the users of     GLSE’s business, as
              YOUR games.                                         measured by sales activity.

(231)    23   Sufficient DOCUMENTS to explain and/or              The sales/revenues received
              demonstrate how any of YOUR online                  from advertisers/ads
              advertising solutions is able to help advertisers   displayed while racing with
              target user audiences of YOUR games.                infringing digital cars partly
                                                                  determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(232)    24   Sufficient DOCUMENTS to explain and/or              The sales/revenues received
              demonstrate how any of YOUR online                  from advertisers/ads
              advertising solutions is able to help advertisers   displayed while racing with
              target user audiences of YOUR games more            infringing digital cars partly
              efficiently.                                        determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.


                                              33
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 34 of 155




(233)    25   Sufficient DOCUMENTS to explain and/or                 The sales/revenues received
              demonstrate how any of YOUR online                     from advertisers/ads
              advertising solutions is able to help advertisers      displayed while racing with
              boost their key performance indicators (“KPIs”).       infringing digital cars partly
                                                                     determines the size of
                                                                     GLSE’s business, as
                                                                     measured by sales activity.
(234)    26   Sufficient DOCUMENTS to explain and/or                 The sales/revenues received
              demonstrate how any of YOUR online                     from advertisers/ads
              advertising solutions is able to collect or obtain a   displayed while racing with
              user’s specific physical location through either       infringing digital cars partly
              latitude, longitude, and/or IP address.                determines the size of
                                                                     GLSE’s business, as
                                                                     measured by sales activity.
(235)    27   Sufficient DOCUMENTS to explain and/or The sales/revenues received
              demonstrate how any of YOUR online from advertisers/ads
              advertising solutions is able to target a user displayed while racing with
              based on interests and lifestyle.              infringing digital cars partly
                                                             determines the size of
                                                             GLSE’s business, as
                                                             measured by sales activity.
(236)    28   Sufficient DOCUMENTS to explain and/or The sales/revenues received
              demonstrate how any of YOUR online from advertisers/ads
              advertising solutions is able to target a user displayed while racing with
              based on user preferences.                     infringing digital cars partly
                                                             determines the size of
                                                             GLSE’s business, as
                                                             measured by sales activity.
(237)    30   Sufficient DOCUMENTS to explain and/or                 The sales/revenues received
              demonstrate how YOUR online advertising                from advertisers/ads
              solutions is able to target users in California        displayed while racing with
              based on user preferences, and/or interests and        infringing digital cars partly
              lifestyle to reach users in/from California or         determines the size of
              using a California IP address.                         GLSE’s business, as
                                                                     measured by sales activity.
(238)    32   All DOCUMENTS which REFER, RELATE                      The size of GLSE’s business
              TO, or REFLECT any license agreements                  is directly tied to using well-
              between YOU and any company with a                     known IP owned by
              California business address requiring YOU to           licensors to attract players
              pay a royalty and/or license fee of any kind.          and drive sales of ads and
                                                                     digital cars.

                                                34
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 35 of 155




(239)    33   Sufficient DOCUMENTS reflecting the               The size of GLSE’s business
              economic value derived from any and all license   is directly tied to using well-
              agreements between YOU and any company            known IP owned by
              with a California business address requiring      licensors to attract players
              YOU to pay a royalty and/or license fee of any    and drive sales of ads and
              kind.                                             digital cars.
(240)    34   Sufficient DOCUMENTS reflecting any and all       The size of GLSE’s business
              license agreements between YOU and any car        is directly tied to using well-
              manufacturer with a California business address   known IP owned by
              requiring YOU to pay a royalty and/or license     licensors to attract players
              fee of any kind.                                  and drive sales of ads and
                                                                digital cars.
(241)    35   Sufficient DOCUMENTS reflecting the               The size of GLSE’s business
              economic value derived from any and all license   is directly tied to using well-
              agreements between YOU and any car                known IP owned by
              manufacturer with a California business address   licensors to attract players
              requiring YOU to pay a royalty and/or license     and drive sales of ads and
              fee of any kind.                                  digital cars.
(242)    36   Sufficient DOCUMENTS reflecting any and all       The size of GLSE’s business
              agreements between YOU and any company            in California is reflected by
              with a California business address for any        the extent of GLSE’s
              commercial purpose.                               engagement with companies
                                                                in California as part of its
                                                                marketing and sales efforts,
                                                                including advertisers,
                                                                advertising agencies, human
                                                                resource companies, car
                                                                manufacturers, IP owners,
                                                                conference organizers,
                                                                among others.
(243)    37   Sufficient DOCUMENTS reflecting the               The size of GLSE’s business
              economic value derived from any and all           in California is reflected by
              agreements between YOU and any company            the extent of GLSE’s
              with a California business address for any        engagement with companies
              commercial purpose.                               in California as part of its
                                                                marketing and sales efforts,
                                                                including advertisers,
                                                                advertising agencies, human
                                                                resource companies, car
                                                                manufacturers, IP owners,
                                                                conference organizers,


                                             35
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 36 of 155




                                                               among others.
(244)    38   Sufficient DOCUMENTS reflecting any monies       The size of GLSE’s business
              owed pursuant to any and all agreements          in California is reflected by
              between YOU and any company with a               the extent of GLSE’s
              California business address for any commercial   engagement with companies
              purpose.                                         in California as part of its
                                                               marketing and sales efforts,
                                                               including advertisers,
                                                               advertising agencies, human
                                                               resource companies, car
                                                               manufacturers, IP owners,
                                                               conference organizers,
                                                               among others.
(245)    41   All COMMUNICATIONS between YOU and               The size of GLSE’s business
              any company with a California business address   in California is reflected by
              and hired or retained to distribute, market,     the extent of GLSE’s
              and/or sell YOUR games.                          engagement with companies
                                                               in California to distribute,
                                                               market, and/or sell its
                                                               mobile games.
(246)    44   Sufficient DOCUMENTS reflecting the number The size of GLSE’s business
              and purpose of business trips taken by any of in California is reflected by
              YOUR employees to California since 2013.      the extent its employees
                                                            travel to California to
                                                            engage with business
                                                            partners and/or attend
                                                            industry conferences to
                                                            market and sell its mobile
                                                            games.
(247)    45   Sufficient DOCUMENTS reflecting the number The size of GLSE’s business
              and purpose of business trips taken by any of in California is reflected by
              YOUR officers to California since 2013.       the extent its officers travel
                                                            to California to engage with
                                                            business partners and/or
                                                            attend industry conferences
                                                            to market and sell its mobile
                                                            games.
(248)    46   Sufficient DOCUMENTS reflecting the number       The size of GLSE’s business
              and purpose of business trips taken by any of    in California is reflected by
              YOUR board of directors to California since      the extent its directors travel
              2013.                                            to California to engage with

                                            36
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 37 of 155




                                                               business partners and/or
                                                               attend industry conferences
                                                               to market and sell its mobile
                                                               games.
(249)    47   All DOCUMENTS which REFER, RELATE The sales/revenues received
              TO, or REFLECT the Gameloft Advertising from advertisers/ads
              Solutions’ network within California.   displayed while racing with
                                                      infringing digital cars partly
                                                      determines the size of
                                                      GLSE’s business, as
                                                      measured by sales activity.
(250)    48   All DOCUMENTS which REFER, RELATE The sales/revenues received
              TO, or REFLECT the Gameloft Advertising from advertisers/ads
              Solutions’ activities within California. displayed while racing with
                                                       infringing digital cars partly
                                                       determines the size of
                                                       GLSE’s business, as
                                                       measured by sales activity.
(251)    49   Sufficient DOCUMENTS reflecting YOUR The size of GLSE’s business
              contractual arrangement with Smart Recruiter in in California is reflected by
              San Francisco.                                  the number of staff it has
                                                              and the extent it recruits and
                                                              hires personnel in
                                                              California.
(252)    50   All COMMUNICATIONS between YOU and The size of GLSE’s business
              Smart Recruiter in San Francisco regarding in California is reflected by
              candidates from California.                the number of staff it has
                                                         and the extent it recruits and
                                                         hires personnel in
                                                         California.
(253)    51   Sufficient DOCUMENTS reflecting the number The size of GLSE’s business
              of resumes received from candidates associated in California is reflected by
              with California.                               the number of staff it has
                                                             and the extent it recruits and
                                                             hires personnel in
                                                             California.
(254)    52   Sufficient DOCUMENTS reflecting the number The size of GLSE’s business
              of candidates associated with California that in California is reflected by
              YOU hired.                                    the number of staff it has
                                                            and the extent it recruits and
                                                            hires personnel in

                                             37
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 38 of 155




                                                                  California.
(255)    53   Sufficient DOCUMENTS reflecting any legal           The author, publisher,
              document RELATING to the Website or any             and/or owner of the content
              game whereby California and/or the exercise of      dictating legal terms such as
              jurisdiction in California was or is the venue to   dispute resolution on the
              resolve disputes of any kind.                       Website tends to identify
                                                                  who operates the Website.


(256)    54   Sufficient DOCUMENTS to indicate the                The author, publisher,
              commercial reasons why California was chosen        and/or owner of the content
              as the venue to resolve disputes RELATING to        dictating legal terms on the
              the Website or any game.                            Website such as dispute
                                                                  resolution tends to identify
                                                                  who operates the Website.
(257)    55   Sufficient DOCUMENTS to indicate which              The author, publisher,
              other jurisdictions were considered to resolve      and/or owner of the content
              disputes, but not selected for the Website or any   dictating legal terms on the
              game.                                               Website such as dispute
                                                                  resolution tends to identify
                                                                  who operates the Website.
(258)    56   Sufficient DOCUMENTS reflecting any legal           The author, publisher,
              document whereby California law of any kind         and/or owner of the content
              (e.g.,    commercial,    privacy,  contract,        dictating legal terms on the
              employment, regulatory) is referenced as            Website such as governing
              controlling or applicable for any purpose           law tends to identify who
              RELATING to the Website or any game.                operates the Website.
(259)    57   Sufficient documents to indicate the commercial     The author, publisher,
              reasons why California law was referenced as        and/or owner of the content
              controlling or applicable law RELATING to the       dictating legal terms on the
              Website or any game.                                Website such as governing
                                                                  law tends to identify who
                                                                  operates the Website.
(260)    58   Sufficient documents to indicate all other legal    The author, publisher,
              jurisdictions considered to be applicable and/or    and/or owner of the content
              controlling but not ultimately selected for the     dictating legal terms on the
              Website or any game.                                Website such as governing
                                                                  jurisdiction tends to identify
                                                                  who operates the Website.
(261)    64   All DOCUMENTS which REFER, RELATE The size of GLSE’s business

                                              38
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 39 of 155




              TO, or REFLECT YOUR presence (attendance, in California is reflected by
              sponsorship, or speakership) at any gaming the extent GLSE attends,
              conference in California since 2013.       sponsors or speaks at
                                                         industry conferences in
                                                         California to market and sell
                                                         its mobile games.
(262)    65   All COMMUNICATIONS between YOU and         The size of GLSE’s business
              Gameloft, Inc. regarding sales, marketing, in California is reflected by
              and/or business development since 2013.    the extent GLSE spends on
                                                         revenue generating activities
                                                         relating to sales, marketing
                                                         and distributing of its games
                                                         in California.
(263)    73   All DOCUMENTS in any language which                The author, publisher,
              REFER, RELATE TO, or REFLECT any                   and/or owner of the content
              version of the Terms of Use of the Website         dictating terms of use on the
              wherein California is referenced in any way.       Website tends to identify
                                                                 who operates the Website.


(264)    74   All DOCUMENTS in any language which                The author, publisher,
              REFER, RELATE TO, or REFLECT any                   and/or owner of the content
              version of the Privacy Policy for the Website      dictating the privacy policy
              wherein California is referenced in any way        used on the Website tends to
              since 2013.                                        identify who operates the
                                                                 Website.
(265)    81   All DOCUMENTS which REFER, RELATE The sales/revenues received
              TO, or REFLECT YOUR decision to work with from advertisers/ads
              or selection of advertisers based in California. displayed while racing with
                                                               infringing digital cars partly
                                                               determines the size of
                                                               GLSE’s business, as
                                                               measured by sales activity.
(266)    82   All DOCUMENTS which REFER, RELATE                  T The sales/revenues
              TO, or REFLECT YOUR decision to work with          received from
              or selection of advertising agencies based in      advertisers/ads displayed
              California.                                        while racing with infringing
                                                                 digital cars partly
                                                                 determines the size of
                                                                 GLSE’s business, as
                                                                 measured by sales activity.


                                              39
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 40 of 155




           REQUESTS FOR FOR PRODUCTION OF DOCUMENTS (Set Two)
List    Req.                       Request                            Why is the Request
No.     No.                                                         encompassed by Judge
                                                                      Chesney’s Order?
(267)     1    Sufficient DOCUMENTS reflecting the launch The size of GLSE’s business
               of any game in California either offline or online in California is reflected by
               due to the size of the market in California.       the extent GLSE took part in
                                                                  the launch of any game in
                                                                  California.
(268)     2    All DOCUMENTS which REFER, RELATE                  The number of players
               TO, or REFLECT how players are associated          measures the size of GLSE’s
               with California for purposes of geo-targeting      business by mobile game
               due to the size of California’s population.        player market share.
(269)     3    All DOCUMENTS which REFER, RELATE                  The sales/revenues received
               TO, or REFLECT any advertiser registered to do     from advertisers/ads
               business in California with whom YOU do            displayed while racing with
               business.                                          infringing digital cars partly
                                                                  determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(270)     4    All DOCUMENTS which REFER, RELATE                  The entity that dictates the
               TO, or REFLECT any Website functionality that      functionalities of the
               collects information identifying a visitor as a    Website and/or collects
               resident or present in California.                 information gathered by the
                                                                  Website tends to identify
                                                                  who operates the Website.
(271)     5    Sufficient DOCUMENTS reflecting how The entity that selects which
               languages were selected for use on the Website. languages to be used on the
                                                               Website tends to identify
                                                               who operates the Website.
(272)     6    All DOCUMENTS which REFER, RELATE                  The entity that selects which
               TO, or REFLECT how languages used on the           languages to be used on the
               Website     leverage California’s diverse          Website tends to identify
               population.                                        who operates the Website.

(273)     7    All DOCUMENTS which REFER, RELATE                  The entity that selects which
               TO, or REFLECT languages used on the               languages to be used on the
               Website where California was part of the           Website tends to identify
               decision for language choice.                      who operates the Website.

                                               40
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 41 of 155




(274)     8   All DOCUMENTS which REFER, RELATE                  The size of GLSE’s business
              TO, or REFLECT online and offline                  in California is reflected by
              advertisements that track effectiveness via        the extent GLSE spent and
              metrics demonstrating advertising impact           tracked ads to sell its games
              associated with California.                        and the effectiveness of
                                                                 those ads.
(275)     9   All DOCUMENTS which REFER, RELATE                  The size of GLSE’s business
              TO, or REFLECT online and offline                  in California is reflected by
              advertisements that demonstrate modifications      the extent GLSE modified
              in response to demonstrated advertising impact     ads to make them more
              associated with California.                        effective.
(276)    10   All DOCUMENTS which REFER, RELATE The size of GLSE’s business
              TO, or REFLECT any revenue generated from in California is reflected by
              services associated with California.      the extent of any and all
                                                        revenues generated from
                                                        California.
(277)    11   All DOCUMENTS which REFER, RELATE                  The size of GLSE’s business
              TO, or REFLECT the Google Adwords and the          in California is reflected by
              relevant changes that are made to increase views   the extent GLSE spent and
              and/or sales of YOUR games to PERSONS              tracked ads to sell its games
              associated with California                         and the effectiveness of
                                                                 those ads.


(278)    12   Sufficient DOCUMENTS reflecting all social The size of GLSE’s business
              media ads targeting any PERSONS associated in California is reflected by
              with California.                           the extent GLSE spent and
                                                         tracked ads to sell its games
                                                         and the effectiveness of
                                                         those ads.
              Sufficient DOCUMENTS reflecting              the The sales/revenues received
              contractual terms between YOU and:               from advertisers/ads
(279)    13   Air Berlin or the company that owns this brand. displayed while racing with
                                                               infringing digital cars partly
(280)    15   Alienware or the company that owns this brand. determines the size of
(281)    17   Centennial College or the company that owns GLSE’s business, as
              this brand.                                      measured by sales activity.
(282)    19   Chiquita or the company that owns this brand.
(283)    21   Close Up or the company that owns this brand.
(284)    23   Coca Cola or the company that owns this brand.


                                              41
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 42 of 155




(285)    25   Disney or the company that owns this brand.
(286)    27   Ferrari or the company that owns this brand.
(287)    29   Gillette or the company that owns this brand.
(288)    31   Hasbro or the company that owns this brand.
(289)    33   Huawei or the company that owns this brand.
(290)    35   Infiniti or the company that owns this brand.
(291)    37   Kellogg or the company that owns this brand.
(292)    39   Lego or the company that owns this brand.
(293)    41   LG or the company that owns this brand.
(294)    43   McDonald’s or the company that owns this
              brand.
(295)    45   Mercedes-Benz or the company that owns this
              brand.
(296)    47   Mondelez International or the company that
              owns this brand.
(297)    49   Netflix or the company that owns this brand.
(298)    51   Simple Mobile or the company that owns this
              brand.
(299)    53   Turkcell or the company that owns this brand.
(300)    55   Twentieth Century Fox or the company that
              owns this brand.
(301)    57   Warner Bros. or the company that owns this
              brand.
(302)    59   XBox or the company that owns this brand.
              Sufficient DOCUMENTS reflecting the amount The sales/revenues received
              of any and all revenue received from:           from advertisers/ads
(303)    14   Air Berlin or the company that owns this brand. displayed while racing with
                                                              infringing digital cars partly
(304)    16   Alienware or the company that owns this brand. determines the size of
(305)    18   Centennial College or the company that owns GLSE’s business, as
              this brand.                                     measured by sales activity.
(306)    20   Chiquita or the company that owns this brand.
(307)    22   Close Up or the company that owns this brand.
(308)    24   Coca Cola or the company that owns this brand.
(309)    26   Disney or the company that owns this brand.
(310)    28   Ferrari or the company that owns this brand.

                                             42
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 43 of 155




(311)    30   Gillette or the company that owns this brand.
(312)    32   Hasbro or the company that owns this brand.
(313)    34   Huawei or the company that owns this brand.
(314)    36   Infiniti or the company that owns this brand.
(315)    38   Kellogg or the company that owns this brand.
(316)    40   Lego or the company that owns this brand.
(317)    42   LG or the company that owns this brand.
(318)    44   McDonald’s or the company that owns this
              brand.
(319)    46   Mercedes-Benz or the company that owns this
              brand.
(320)    48   Mondelez International or the company that
              owns this brand.
(321)    50   Netflix or the company that owns this brand.
(322)    52   Simple Mobile or the company that owns this
              brand.
(323)    54   Turkcell or the company that owns this brand.
(324)    56   Twentieth Century Fox or the company that
              owns this brand.
(325)    58   Warner Bros. or the company that owns this
              brand.
(326)    60   XBox or the company that owns this brand.
              Sufficient DOCUMENTS reflecting           the The sales/revenues received
              contractual terms of the partnership:         from advertisers/ads
(327)    61   with Adjust.                                  displayed while racing with
                                                            infringing digital cars partly
(328)    62   with adMotion.                                determines the size of
(329)    63   with AdRiver.                                 GLSE’s business, as
(330)    64   with AppsFlyer.                               measured by sales activity.
(331)    65   with Atlas by Facebook.
(332)    66   with Barometric.
(333)    67   with DoubleClick.
(334)    68   with Innovid.
(335)    69   with Kochava.
(336)    70   with Moat.


                                           43
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 44 of 155




(337)    71    with Placed.
(338)    72    with Predicta.
(339)    73    with Reamp.
(340)    74    with Sizmek.
(341)    75    with S4M.
(342)    76    with Vindico
(343)    77    Sufficient DOCUMENTS reflecting the number         The number of players
               of players associated with California by           measures the size of GLSE’s
               presence, address, or IP address for each fiscal   business by mobile game
               year since 2013.                                   player market share.
(344)    78    Sufficient DOCUMENTS reflecting the number         The number of downloads is
               of downloads by players associated with            a proxy for the number of
               California by presence, address, or IP address     players, which measures the
               for each fiscal year since 2013.                   size of GLSE’s business by
                                                                  mobile game player market
                                                                  share.
(345)    79    Sufficient DOCUMENTS reflecting any and all The size of GLSE’s business
               contracts between YOU and Gameloft, Inc. for in California is reflected by
               each fiscal year since 2013.                 the extent of GLSE’s
                                                            engagement with Gameloft,
                                                            Inc. to distribute, market,
                                                            and/or sell its mobile games.
(346)    80    Sufficient DOCUMENTS reflecting any and all The size of GLSE’s business
               contracts between YOU and any licensor of is directly tied to using well-
               trademarks registered to do business in known IP owned by
               California for each fiscal year since 2013. licensors to attract players
                                                           and drive sales of ads and
                                                           digital cars.
                                INTERROGATORIES (Set One)
List    Req.                       Request                            Why is the Request
No.     No.                                                         encompassed by Judge
                                                                      Chesney’s Order?
(347)     1    How much revenue was generated from all The size of GLSE’s business
               California sources for each of the fiscal years in California is reflected by
               2013 to the present?                            the extent of any and all
                                                               revenues generated from
                                                               California sources.
(348)     2    How much revenue was generated from all USA The relative size of GLSE’s
               sources for each of the fiscal years 2013 to the business in California is

                                              44
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 45 of 155




              present?                                             reflected by the extent of
                                                                   any and all revenues
                                                                   generated from the USA.
(349)     5   How much revenue was generated from in-game          The sales/revenues received
              advertisements while playing Asphalt games           from advertisers/ads
              from all California sources for each of the fiscal   displayed while racing with
              years 2013 to the present?                           infringing digital cars partly
                                                                   determines the size of
                                                                   GLSE’s business, as
                                                                   measured by sales activity.
(350)     6   How much revenue was generated from in-game          The sales/revenues received
              advertisements while playing Asphalt games           from advertisers/ads
              from all USA sources for each of the fiscal years    displayed while racing with
              2013 to the present?                                 infringing digital cars partly
                                                                   determines the relative size
                                                                   of GLSE’s business in
                                                                   California, as measured by
                                                                   sales activity.
(351)     7   How much revenue was generated from each of          The sales/revenues received
              these advertisers:       AirBerlin, Alienware,       from advertisers/ads
              Centennial College, Chiquita, Lego, Kellogg,         displayed while racing with
              Simple Mobile, Hasbro, Infiniti, Warner Bros.,       infringing digital cars partly
              Gillette, Mercedes Benz, Disney, Huawei,             determines the size of
              Mondelez International Twentieth Century Fox,        GLSE’s business, as
              LG, Close Up, Ferrari, Turkcell, Xbox, Coca          measured by sales activity.
              Cola, McDonalds, and Netflix for each of the
              fiscal years 2013 to the present.
(352)     8   How much revenue was shared with or by each          These companies assist in
              of the following companies: DoubleClick,             generating sales/revenues
              Sizmek, AppsFlyer, Kochava, AdRiver, Adjust,         received from ads displayed
              Predicta, S4M, Vindico, adMotion, Atlas by           while racing with infringing
              Facebook, Barometric, Innovid, Reamp, Moat,          digital cars partly
              and Placed for each of the fiscal years 2013 to      determines the size of
              the present.                                         GLSE’s business, as
                                                                   measured by sales activity.
(353)     9   Identify (name, contact person, and address) any     The sales/revenues received
              and all advertisers located in California who        from advertisers/ads
              have placed ads within Asphalt games for each        displayed while racing with
              of the fiscal years 2013 to the present.             infringing digital cars partly
                                                                   determines the size of
                                                                   GLSE’s business, as

                                               45
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 46 of 155




                                                                  measured by sales activity.
(354)    10    Identify (name, contact person, and address) any   The sales/revenues received
               and all advertisers located in USA who have        from advertisers/ads
               placed any ads in any of the Asphalt games for     displayed while racing with
               each of the fiscal years 2013 to the present.      infringing digital cars partly
                                                                  determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(355)     11   How much advertising revenue was generated         The sales/revenues received
               for each advertiser located in California who      from advertisers/ads
               have placed ads in any of the Asphalt games for    displayed while racing with
               each of the fiscal years 2013 to the present?      infringing digital cars partly
                                                                  determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(356)    12    How much advertising revenue was generated         The sales/revenues received
               for each advertiser located in USA who have        from advertisers/ads
               placed ads in any of the Asphalt games for each    displayed while racing with
               of the fiscal years 2013 to the present?           infringing digital cars partly
                                                                  determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(357)    13    How many players are associated with The number of players,
               California by residence, presence, or IP address which affects the sale of
               for each of the fiscal years 2013 to the present? digital cars and ads,
                                                                 measures the relative size of
                                                                 GLSE’s business in
                                                                 California by mobile game
                                                                 player market share.
(358)    14    How many players are associated with the USA The number of players,
               by residence, presence, or IP address for each of which affects the sale of
               the fiscal years 2013 to the present?             digital cars and ads,
                                                                 measures the relative size of
                                                                 GLSE’s business in
                                                                 California by mobile game
                                                                 player market share.
(359)    15    How many players associated with California by     The number of players,
               residence, presence, or IP address have            which affects the sale of
               downloaded any digital assets from any Asphalt     digital cars and ads,
               games for each of the fiscal years 2013 to the     measures the size of GLSE’s
               present?                                           business in California by

                                               46
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 47 of 155




                                                                mobile game player market
                                                                share.
(360)    16   How many players associated with USA by           The number of players,
              residence, presence, or IP address have           which affects the sale of
              downloaded any digital assets from any Asphalt    digital cars and ads,
              games for each of the fiscal years 2013 to the    measures the relative size of
              present?                                          GLSE’s business in
                                                                California by mobile game
                                                                player market share.
(361)    17   Identify (name of campaign, name of advertiser,   The sales/revenues received
              date of campaign) any or all advertising          from campaigns for
              campaigns for any advertiser in California for    advertisers displaying ads
              each of the fiscal years 2013 to the present?     while racing with infringing
                                                                digital cars partly
                                                                determines the relative size
                                                                of GLSE’s business, as
                                                                measured by sales activity.
(362)    18   Identify (name of campaign, name of advertiser,   The sales/revenues received
              date of campaign) any or all advertising          from campaigns for
              campaigns for any advertiser targeting players    advertisers displaying ads
              associated with California by residence,          while racing with infringing
              presence, or IP address for each of the fiscal    digital cars partly
              years 2013 to the present?                        determines the relative size
                                                                of GLSE’s business, as
                                                                measured by sales activity.
              Identify the aggregate world revenue (provide     The sales/revenues received
              separate amount for downloading digital assets    from ads paid by advertisers
              and amount from in-game ads) generated by the     or digital cars paid by
              following digital car models for each of the      players globally determines
              fiscal years 2013 to the present?                 the relative size of GLSE’s
(363)    19    Ariel Nomad            Lamborghini             business in California, as
                                                                measured by sales activity.
               Aston Martin DB11       Egotista
               Aston Martin DB9       Lamborghini
               Aston Martin One 77     Centenaro
               BMW Z4 e 89            Land Rover
               Cadillac Cien          Lotus Evora 410
                Concept 2002            Sport
               Chevrolet Camaro       Man TGX D38
                2016                   Mazzanti Evantra
               Chevrolet Camaro       McLaren 675LT

                                             47
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 48 of 155




                  LT 2.0L Turbo 2016        2015
                 Chevrolet Camaro         Mercedes Benz
                  z11 50th Edition          G500
                 Chevrolet Camaro         Mercedes Benz
                  Z06                       AMG GT 2016
                 Chevrolet Silverado      Mercedes Benz
                  2500 HD                   AMG S2016
                 Citroen DS E-Tense       Mercedes Unimog U
                 Dodge Ram 1500            4023
                  Rebel                    Mosler GT3
                 Ferrari 488 GTB          Perlini 105F Red
                 Ferrari fxxk 2014         Tiger
                 Ford Fiesta ST GRC       Peugeot 208 T16
                 Ford Mustang 2015         WRC
                 Ford Ranger Dakar        Polaris RZR 1000
                 Holden Coupe 60          Polo WRC
                 Honda NSX 2017           Predator X-18
                                            Intimidator
                 Jaguar F Type SVR
                  Coupe 2017               SMG Buggy Dakar
                 Jeep Wrangler            Trion Nemesis
                  Rubicon                  Volkswagen
                 Koenigsegg Regera         XL_Sport_Concept_
                  2016                      2016
                 Koenigsegg Agera R       VW Beetle GRC
                 Lamborghini              VW Polo WRC
                  Aventador lp750-4
                  Supervolece
              Identify the world revenue generated (provide     The sales/revenues received
              separate amount for downloading digital assets    from ads paid by advertisers
              and amount from in-game ads) by each of the       or digital cars paid by
              following digital car models for each of the      players globally determines
              fiscal years 2013 to the present?                 the relative size of GLSE’s
(364)    20      Ariel Nomad          Lamborghini             business in California, as
                                                                measured by sales activity.
                 Aston Martin DB11     Egotista
                 Aston Martin DB9     Lamborghini
                 Aston Martin One 77   Centenaro
                 BMW Z4 e 89          Land Rover
                                       Lotus Evora 410

                                               48
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 49 of 155




               Cadillac Cien             Sport
                Concept 2002             Man TGX D38
               Chevrolet Camaro         Mazzanti Evantra
                2016                     McLaren 675LT
               Chevrolet Camaro          2015
                LT 2.0L Turbo 2016       Mercedes Benz
               Chevrolet Camaro          G500
                z11 50th Edition         Mercedes Benz
               Chevrolet Camaro          AMG GT 2016
                Z06                      Mercedes Benz
               Chevrolet Silverado       AMG S2016
                2500 HD                  Mercedes Unimog U
               Citroen DS E-Tense        4023
               Dodge Ram 1500           Mosler GT3
                Rebel                    Perlini 105F Red
               Ferrari 488 GTB           Tiger
               Ferrari fxxk 2014        Peugeot 208 T16
               Ford Fiesta ST GRC        WRC
               Ford Mustang 2015        Polaris RZR 1000
               Ford Ranger Dakar        Polo WRC
               Holden Coupe 60          Predator X-18
               Honda NSX 2017            Intimidator
               Jaguar F Type SVR        SMG Buggy Dakar
                Coupe 2017               Trion Nemesis
               Jeep Wrangler            Volkswagen
                Rubicon                   XL_Sport_Concept_
               Koenigsegg Regera         2016
                2016                     VW Beetle GRC
               Koenigsegg Agera R       VW Polo WRC
               Lamborghini
                Aventador lp750-4
                Supervolece
(365)    21   How much of the revenue identified in           The sales/revenues received
              interrogatory 19 was generated by players       from digital assets such as
              associated with California by presence,         digital cars paid by players
              residence, or IP address?                       partly determines the
                                                              relative size of GLSE’s
                                                              business in California, as


                                             49
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 50 of 155




                                                                     measured by sales activity.
(366)    22    How much of the revenue identified in                 The sales/revenues received
               interrogatory 20 was generated by players             from digital assets such as
               associated with California by presence,               digital cars paid by players
               residence, or IP address?                             in the USA partly
                                                                     determines the relative size
                                                                     of GLSE’s business in
                                                                     California, as measured by
                                                                     sales activity.
                                            30(b)(6)
List    Req.                        Request                              Why is the Request
No.     No.                                                            encompassed by Judge
                                                                         Chesney’s Order?
(367)     4    Communications between GLSE and Gameloft,             The size of GLSE’s business
               Inc. with respect to any revenue generating           in California is reflected by
               activities relating to California, including the      the extent of any and all
               Gameloft Advertising Solution, in-game ads,           revenues generated from
               and/or the sale of digital assets incorporated into   California sources,
               the Asphalt games.                                    particularly revenues
                                                                     received from ads paid by
                                                                     advertisers or digital cars
                                                                     paid by player.
(368)     5    Communications between GLSE and Gameloft,             The author, publisher,
               Inc. with respect to the publication of content on    and/or owner of the content
               www.gameloft.com (“Website”) referencing              dictating the content to be
               California in any way.                                published on the Website
                                                                     tends to identify who
                                                                     operates the Website.
(369)     6    Communications between GLSE and Gameloft,             The entity that dictates the
               Inc. with respect to functionalities enabled on       functionalities of the Website
               the Website to collect information from visitors      and/or collects information
               to the Website.                                       gathered by the Website tends
                                                                     to identify who operates the
                                                                     Website.
(370)     7    Board minutes referencing revenues generated          The sales/revenues received
               by any California advertiser, any California          from ads paid by advertisers
               licensor, any advertiser targeting players            or digital cars paid by
               associated with California, or by the purchase of     players in the USA partly
               digital assets by Asphalt game players                determines the relative size
               associated with California by way of residence,       of GLSE’s business in


                                                50
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 51 of 155




              presence, or IP address or any other means used California, as measured by
              to geo-tag any player.                          sales activity.
(371)     8   The collection of any information about visitors    The entity that collects
              to the Website or players to determine their        information gathered by the
              demographics, preferences, interests and            Website for commercial use
              lifestyle, and/or location.                         tends to identify who
                                                                  operates the Website.
(372)     9   The collection of any information through the       The entity that collects
              Internet, and/or social media such as Facebook      information about visitors to
              or Twitter about visitors to the Website or         the Website for commercial
              players that associates them with California.       use tends to identify who
                                                                  operates the Website.
(373)    11   Revenues generated from the sale of in game         The sales/revenues received
              advertising space to advertisers targeting any      from advertisers/ads
              player associated with California by way of         displayed while racing with
              residence, presence, or IP address or any other     infringing digital cars partly
              means used to geo-tag a player.                     determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(374)    12   Revenues generated from the sale of in game The sales/revenues received
              advertising space to advertisers with offices or from advertisers/ads
              doing business in California.                    displayed while racing with
                                                               infringing digital cars partly
                                                               determines the size of
                                                               GLSE’s business, as
                                                               measured by sales activity.
(375)    13   Revenues generated by Gameloft Advertising          The sales/revenues received
              Solutions (“GLADS”) relating to players             from advertisers/ads
              associated with California by way of residence,     displayed while racing with
              presence, or IP address or any other means used     infringing digital cars partly
              to geo-tag a player.                                determines the size of
                                                                  GLSE’s business, as
                                                                  measured by sales activity.
(376)    14   Revenues generated by GLADS’ ability to target      The sales/revenues received
              specific audiences based on demographics,           from advertisers/ads
              interests and lifestyle, user preferences, and/or   displayed while racing with
              geo location as they relate to players associated   infringing digital cars partly
              with California by way of residence, presence,      determines the size of
              or IP address or any other means used to geo-tag    GLSE’s business, as
              a player.                                           measured by sales activity.


                                              51
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 52 of 155




(377)    15   Revenues generated or paid by any of the            The sales/revenues received
              following companies as they relate to California:   from advertisers/ads
              Lego, Kelloggs, Simple Mobile, Airberlin,           displayed while racing with
              Hasbro, Infiniti, Warner Bros., Gillette,           infringing digital cars partly
              Mercedes Benz, Alienware, Disney, Huawei,           determines the size of
              Mondelez International, 20th Century Fox, LG,       GLSE’s business, as
              Closeup, Ferrari, Centennial College, Turkcell,     measured by sales activity.
              Xbox, Coca Cola, McDonalds, Netflix, Chiquita,
              DoubleClick, Sizmek, Appsflyer, Kochava,
              Adriver, adjust, Predicta, S4M, vindico,
              adMotion, atlas, Barometric, Innovid, reamp,
              Moat, and/or Placed.
(378)    16   Marketing and distribution expenses either The size of GLSE’s business
              budgeted or incurred related to any marketing or in California is reflected by
              sales activity related to California.            the extent of GLSE spends
                                                               on revenue generating
                                                               activities relating to sales,
                                                               marketing and distributing
                                                               of its games in California.
(379)    17   The names and responsibilities of any personnel     The size of GLSE’s business
              who has or is being tasked with developing more     in California is reflected by
              business or generating more revenue from            the number of staff tasked
              California advertisers or players associated with   with increasing business
              California by way of residence, presence, or IP     from California sources.
              address or any other means used to geo-tag a
              player.
(380)    18   Any plans to develop or increase business from      The sales/revenues received
              any California advertiser, any advertiser that      from advertisers/ads
              targets California, or player associated with       displayed while racing with
              California by way of residence, presence, or IP     infringing digital cars partly
              address or any other means used to geo-tag a        determines the size of
              player.                                             GLSE’s business, as
                                                                  measured by sales activity.
(381)    20   The functionalities on the Website, including       The entity that dictates the
              how they are identified, developed, and/or          functionalities of the Website
              enabled on the Website to target specific           and/or collects information
              audiences, including Website visitors associated    gathered by the Website tends
              with California by way of residence, presence,      to identify who operates the
              or IP address or any other means used to geo-tag    Website.
              a visitor.
(382)    21   The selection of California as the venue to The author, publisher,

                                              52
         Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 53 of 155




                  resolve disputes or as the controlling law for any and/or owner of the content
                  legal matter relating to the Website, games or dictating legal terms on the
                  promotional activity.                              Website tends to identify
                                                                     who operates the Website.
 (383)    22      The number of players associated with To the extent users generate
                  California as it relates to revenue generating revenue, such as the
                  activities.                                    purchase of digital cars or
                                                                 the display of ads, this
                                                                 number measures the size of
                                                                 GLSE’s business in
                                                                 California by mobile game
                                                                 player market share.
 (384)    23      The number of users associated with California To the extent users generate
                  as it relates to revenue generating activities. revenue, such as the
                                                                  purchase of digital cars or
                                                                  the display of ads, this
                                                                  number measures the size of
                                                                  GLSE’s business in
                                                                  California by mobile game
                                                                  player market share.
 (385)    24      The number of visitors to the website associated To the extent visitors
                  with California as it relates to revenue generate revenue, such as
                  generating activities.                           the purchase of digital cars
                                                                   or the display of ads, this
                                                                   number measures the size of
                                                                   GLSE’s business in
                                                                   California by mobile game
                                                                   player market share.


III.     GLSE’s Matching Numbered List Where Each Rejected Item Is Coupled With A 1-Sentence
         Explanation For Why The Request Was Not Encompassed by Judge Chesney’s Order.

                                    Requests for Admission, Set 1
 List      Req.                      Request                         Reason Why the Request Is Or Is
 No.       No.                                                          Not Encompassed by Judge
                                                                               Chesney’s Order
 (1)        4      Request: Admit that, in fiscal year 2015, North   Plaintiff’s Position: The
                   America accounted for 25% of consolidated         sales/revenues received from ads
                   world sales of €256.2 million (approximately      paid by advertisers or digital cars
                   $298 million), meaning North America              paid by players in North America
                   generated approximately €64 million               determines the relative size of

                                                    53
      Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 54 of 155




              (approximately $75 million) in revenue.             GLSE’s business in California, as
                                                                  measured by sales activity.
              GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
              statements that specific jurisdiction must be based on contacts that are related to
              the copyright claim and her reference to the “size” of business in terms of the
              economic aspects of revenue and profits, only permits discovery concerning GLSE’s
              sales in California attributable to purchases of the specific Asphalt games and digital
              car models in-game assets that form the basis of Plaintiff’s copyright violation
              claim.
(2)      5    Request: Admit that, in fiscal year 2015, more      Plaintiff’s Position: The
              than 95% of revenue from smartphones and            sales/revenues received from
              touch tablets comes from the sale of virtual        virtual goods such as digital cars
              goods (also known as digital assets).               paid by players partly determines
                                                                  the relative size of GLSE’s
                                                                  business in California, as
                                                                  measured by sales activity.
              GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
              statements that specific jurisdiction must be based on contacts that are related to
              the copyright claim and her reference to the “size” of business in terms of the
              economic aspects of revenue and profits, only permits discovery concerning GLSE’s
              sales in California attributable to purchases of the specific Asphalt games and digital
              car models in-game assets that form the basis of Plaintiff’s copyright violation
              claim.
(3)      6    Request: Admit that over 75% of the sales, in       Plaintiff’s Position: The
              fiscal year 2015, in North America were from        sales/revenues received from ads
              the USA.                                            paid by advertisers or digital cars
                                                                  paid by players in the USA partly
                                                                  determines the relative size of
                                                                  GLSE’s business in California, as
                                                                  measured by sales activity.
              GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
              statements that specific jurisdiction must be based on contacts that are related to
              the copyright claim and her reference to the “size” of business in terms of the
              economic aspects of revenue and profits, only permits discovery concerning GLSE’s
              sales in California attributable to purchases of the specific Asphalt games and digital
              car models in-game assets that form the basis of Plaintiff’s copyright violation
              claim.
(4)      7    Request: Admit that the largest amount of the       Plaintiff’s Position: The
              sales of digital assets in 2015 in the USA were     sales/revenues received from
              from California.                                    digital assets such as digital cars
                                                                  paid by players in the USA partly
                                                                  determines the relative size of

                                               54
      Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 55 of 155




                                                                  GLSE’s business in California, as
                                                                  measured by sales activity.
              GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
              statements that specific jurisdiction must be based on contacts that are related to
              the copyright claim and her reference to the “size” of business in terms of the
              economic aspects of revenue and profits, only permits discovery concerning GLSE’s
              sales in California attributable to purchases of the specific Asphalt games and digital
              car models in-game assets that form the basis of Plaintiff’s copyright violation
              claim.
(5)      8    Request: Admit that the largest amount of           Plaintiff’s Position: The
              digital assets incorporated in the Asphalt          sales/revenues received from
              games and purchased in the USA were from            digital assets such as digital cars
              California.                                         paid by players in the USA partly
                                                                  determines the relative size of
                                                                  GLSE’s business, as measured by
                                                                  sales activity.
              GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
              statements that specific jurisdiction must be based on contacts that are related to
              the copyright claim and her reference to the “size” of business in terms of the
              economic aspects of revenue and profits, only permits discovery concerning GLSE’s
              sales in California attributable to purchases of the specific Asphalt games and digital
              car models in-game assets that form the basis of Plaintiff’s copyright violation
              claim.
(6)      9    Request: Admit that the largest number of           Plaintiff’s Position: The number
              players of the Asphalt games are associated         of players, as measured by
              with California by residence.                       residence in California, partly
                                                                  determines sales of ads and
                                                                  digital cars, which measures the
                                                                  size of GLSE’s business by mobile
                                                                  game player market share.
              GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
              jurisdiction must be based on contacts that are related to the copyright claim and
              her reference to the “size” of business in terms of the economic aspects of revenue
              and profits, the number of persons who have played an Asphalt game is irrelevant
              to the size of revenue and profits of GLSE’s sales in California attributable to
              purchases of the specific Asphalt games and digital car models in-game assets that
              form the basis of Plaintiff’s copyright violation claim.
(7)     10    Request: Admit that the largest number of           Plaintiff’s Position: The number
              players of the Asphalt games are associated         of players, as measured by
              with California by presence.                        presence in California, partly
                                                                  determines sales of ads and
                                                                  digital cars, which measures the

                                               55
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 56 of 155




                                                                 size of GLSE’s business by mobile
                                                                 game player market share.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the number of persons who have played an Asphalt game is irrelevant
               to the size of revenue and profits of GLSE’s sales in California attributable to
               purchases of the specific Asphalt games and digital car models in-game assets that
               form the basis of Plaintiff’s copyright violation claim.
(8)      11    Request: Admit that the largest number of         Plaintiff’s Position: The number
               players of the Asphalt games are associated       of players, as measured by
               with California by IP address.                    California IP address, partly
                                                                 determines sales of ads and
                                                                 digital cars, which measures the
                                                                 size of GLSE’s business by mobile
                                                                 game player market share.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the number of persons who have played an Asphalt game is irrelevant
               to the size of revenue and profits of GLSE’s sales in California attributable to
               purchases of the specific Asphalt games and digital car models in-game assets that
               form the basis of Plaintiff’s copyright violation claim.
(9)      13    Request: Admit that YOU are a signatory to        Plaintiff’s Position: The size of
               license agreements with strategic partners        GLSE’s business is directly tied to
               located in California who hold trademarks used    using well-known IP owned by
               in Asphalt games.                                 California licensors to attract
                                                                 players and drive sales of ads and
                                                                 digital cars.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, GLSE’s business relationships with licensors who hold trademarks used
               in Asphalt games is irrelevant to the size of revenue and profits of GLSE’s sales in
               California attributable to purchases of the specific Asphalt games and digital car
               models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(10)     14    Request: Admit that the ability to maintain       Plaintiff’s Position: The size of
               good business relations with these trademark      GLSE’s business is directly tied to
               holders located in California is important to     using well-known IP owned by
               YOUR future development of Asphalt games.         California licensors to attract
                                                                 players and drive sales of ads and
                                                                 digital cars.

                                               56
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 57 of 155




               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, GLSE’s business relationships with licensors who hold trademarks used
               in Asphalt games is irrelevant to the size of revenue and profits of GLSE’s sales in
               California attributable to purchases of the specific Asphalt games and digital car
               models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(11)     15    Request: Admit that as a result of these            Plaintiff’s Position: The size of
               trademark licenses from trademark holders           GLSE’s business is directly tied to
               located in California, YOU benefit from these       using well-known IP owned by
               brands’ reputations which substantially             California licensors to attract
               increases the sales potential of associated         players and drive sales of ads and
               games, including Asphalt games.                     digital cars.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, GLSE’s benefit from brands or business relationships with licensors who
               hold trademarks, including those used in Asphalt games, is irrelevant to the size of
               revenue and profits of GLSE’s sales in California attributable to purchases of the
               specific Asphalt games and digital car models in-game assets that form the basis of
               Plaintiff’s copyright violation claim.
(12)     16    Request: Admit that licenses from trademark         Plaintiff’s Position: The size of
               holders located in California represented at        GLSE’s business is directly tied to
               least 30% of sales in fiscal year 2015.             using well-known IP owned by
                                                                   California licensors to attract
                                                                   players and drive sales of ads and
                                                                   digital cars.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, GLSE’s business relationships with licensors who hold trademarks and
               the sales related thereto are irrelevant to the size of revenue and profits of GLSE’s
               sales in California attributable to purchases of the specific Asphalt games and digital
               car models in-game assets that form the basis of Plaintiff’s copyright violation
               claim.
(13)     17    Request: Admit that, in fiscal year 2015, YOU       Plaintiff’s Position: The
               implemented an internal structure for a digital     sales/revenues received from
               advertising network called Gameloft                 advertisers/ads displayed while
               Advertising Solutions (“GLADS”) and began           racing with infringing digital cars
               selling advertising space within games,             partly determines the size of
               including Asphalt games.                            GLSE’s business, as measured by
                                                                   sales activity.


                                                57
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 58 of 155




               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the content, strategy, and sales of third-party advertising is irrelevant
               to the size of revenue and profits of GLSE’s sales in California attributable to
               purchases of the specific Asphalt games and digital car models in-game assets that
               form the basis of Plaintiff’s copyright violation claim.
(14)     18    Request: Admit that GLADS offers advertisers       Plaintiff’s Position: The
               the ability to geo-target players, including       sales/revenues received from
               players associated with California by              advertisers/ads displayed while
               information such as residence, presence,           racing with infringing digital cars
               and/or IP address, user preference, interests      partly determines the size of
               and lifestyle.                                     GLSE’s business, as measured by
                                                                  sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the strategy of third-party advertising is irrelevant to the size of
               revenue and profits of GLSE’s sales in California attributable to purchases of the
               specific Asphalt games and digital car models in-game assets that form the basis of
               Plaintiff’s copyright violation claim.
(15)     19    Request: Admit that the Website and/or             Plaintiff’s Position: The number
               Asphalt games collect demographical                of players determines sales of
               information about players, including residence,    ads and digital cars, which
               location, and other geographical information.      measures the size of GLSE’s
                                                                  business by mobile game player
                                                                  market share.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the collection of demographic information about players is irrelevant
               to the size of revenue and profits of GLSE’s sales in California attributable to
               purchases of the specific Asphalt games and digital car models in-game assets that
               form the basis of Plaintiff’s copyright violation claim.
(16)     20    Request: Admit that GLADS enables advertisers      Plaintiff’s Position: The
               to target players associated with California by    sales/revenues received from
               using information such as residence, presence,     advertisers/ads displayed while
               and/or IP address, user preference, interests      racing with infringing digital cars
               and lifestyle.                                     partly determines the size of
                                                                  GLSE’s business, as measured by
                                                                  sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific

                                                58
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 59 of 155




               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the content, strategy, and sales of third-party advertising, is irrelevant
               to the size of revenue and profits of GLSE’s sales in California attributable to
               purchases of the specific Asphalt games and digital car models in-game assets that
               form the basis of Plaintiff’s copyright violation claim.
(17)     21    Request: Admit that advertisers have targeted       Plaintiff’s Position: The
               players associated with California by using         sales/revenues received from
               information such as residence, presence,            advertisers/ads displayed while
               and/or IP address, user preference, interests       racing with infringing digital cars
               and lifestyle.                                      partly determines the size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the strategy sales of third-party advertisers is irrelevant to the size of
               revenue and profits of GLSE’s sales in California attributable to purchases of the
               specific Asphalt games and digital car models in-game assets that form the basis of
               Plaintiff’s copyright violation claim.
(18)     22    Request: Admit that the ability to target           Plaintiff’s Position: The
               players by geo location adds value to GLADS,        sales/revenues received from
               enabling the sale of advertising space for a        advertisers/ads displayed while
               higher price.                                       racing with infringing digital cars
                                                                   partly determines the size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the strategy, ability and value thereof regarding the sale of third-party
               advertising, is irrelevant to the size of revenue and profits of GLSE’s sales in
               California attributable to purchases of the specific Asphalt games and digital car
               models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(19)     23    Request: Admit that the largest amount of           Plaintiff’s Position: The
               revenues generated through GLADS in the USA         sales/revenues received from
               come from advertisers located in California.        advertisers/ads displayed while
                                                                   racing with infringing digital cars
                                                                   partly determines the size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific

                                                 59
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 60 of 155




               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the content, strategy, and sales of third-party advertisers and where
               they are located , is irrelevant to the size of revenue and profits of GLSE’s sales in
               California attributable to purchases of the specific Asphalt games and digital car
               models in-game assets that form the basis of Plaintiff’s copyright violation claim.
               Request: Admit that the following digital car      Plaintiff’s Position: The
               model was incorporated into one or more the        sales/revenues received from
               Asphalt games:                                     digital assets such as digital cars
(20)     24    Ariel Nomad.                                       paid by players in the USA partly
                                                                  determines the size of GLSE’s
(21)     25    Aston Martin DB11.                                 business in California, as
(22)     26    Aston Martin DB9.                                  measured by sales activity.
(23)     27    Aston Martin One 77.
(24)     28    BMW Z4 e 89.
(25)     29    Cadillac Cien Concept 2002.
(26)     30    Chevrolet Camaro 2016.
(27)     31    Chevrolet Camaro LT 2.0L Turbo 2016.
(28)     32    Chevrolet Camaro z11 50th Edition.
(29)     33    Chevrolet Camaro Z06.
(30)     34    Chevrolet Silverado 2500 HD.
(31)     35    Citroen DS E-Tense.
(32)     36    Dodge Ram 1500 Rebel.
(33)     37    Ferrari 488 GTB.
(34)     38    Ferrari fxxk 2014.
(35)     39    Ford Fiesta ST GRC.
(36)     40    Ford Mustang 2015.
(37)     41    Ford Ranger Dakar.
(38)     42    Holden Coupe 60.
(39)     43    Honda NSX 2017.
(40)     44    Jaguar F Type SVR Coupe 2017.
(41)     45    Jeep Wrangler Rubicon.
(42)     46    Koenigsegg Regera 2016.
(43)     47    Koenigsegg Agera R.
(44)     48    Lamborghini Aventador lp750-4 Supervolece.
(45)     49    Lamborghini Egotista.


                                                60
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 61 of 155




(46)     50    Lamborghini Centenaro.
(47)     51    Land Rover.
(48)     52    Lotus Evora 410 Sport.
(49)     53    Man TGX D38.
(50)     54    Mazzanti Evantra.
(51)     55    McLaren 675LT 2015.
(52)     56    Mercedes Benz G500.
(53)     57    Mercedes Benz AMG GT 2016.
(54)     58    Mercedes Benz AMG S2016.
(55)     59    Mercedes Unimog U 4023.
(56)     60    Mosler GT3.
(57)     61    Perlini 105F Red Tiger.
(58)     62    Peugeot 208 T16 WRC.
(59)     63    Polaris RZR 1000.
(60)     64    Polo WRC.
(61)     65    Predator X-18 Intimidator.
(62)     66    SMG Buggy Dakar.
(63)     67    Trion Nemesis.
(64)     68    Volkswagen XL_Sport_Concept_2016.
(65)     69    VW Beetle GRC.
(66)     70    VW Polo WRC.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, whether a particular car model is in Asphalt games is irrelevant to the
               size of revenue and profits of GLSE’s sales in California attributable to purchases of
               the specific Asphalt games and digital car models that form the basis of Plaintiff’s
               copyright violation claim.
(67)     71    Request: Admit that players associated with        Plaintiff’s Position: The
               California by information such as residence,       sales/revenues received from
               presence or IP address, paid a fee to download     digital assets such as digital cars
               any one of the following digital car models:       paid by players in the USA partly
                  Ariel Nomad            Lamborghini            determines the size of GLSE’s
                                           Egotista               business in California, as
                  Aston Martin DB11
                                                                  measured by sales activity.
                  Aston Martin DB9       Lamborghini
                  Aston Martin One        Centenaro


                                                61
Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 62 of 155




            77                     Land Rover
           BMW Z4 e 89            Lotus Evora 410
           Cadillac Cien           Sport
            Concept 2002           Man TGX D38
           Chevrolet Camaro       Mazzanti Evantra
            2016                   McLaren 675LT
           Chevrolet Camaro        2015
            LT 2.0L Turbo 2016     Mercedes Benz
           Chevrolet Camaro        G500
            z11 50th Edition       Mercedes Benz
           Chevrolet Camaro        AMG GT 2016
            Z06                    Mercedes Benz
           Chevrolet Silverado     AMG S2016
            2500 HD                Mercedes Unimog
           Citroen DS E-Tense      U 4023
           Dodge Ram 1500         Mosler GT3
            Rebel                  Perlini 105F Red
           Ferrari 488 GTB         Tiger
           Ferrari fxxk 2014      Peugeot 208 T16
           Ford Fiesta ST GRC      WRC
           Ford Mustang 2015      Polaris RZR 1000
           Ford Ranger Dakar      Polo WRC
           Holden Coupe 60        Predator X-18
           Honda NSX 2017          Intimidator
           Jaguar F Type SVR      SMG Buggy Dakar
            Coupe 2017             Trion Nemesis
           Jeep Wrangler          Volkswagen
            Rubicon                 XL_Sport_Concept_
           Koenigsegg Regera       2016
            2016                   VW Beetle GRC
           Koenigsegg Agera R     VW Polo WRC
           Lamborghini
            Aventador lp750-4
            Supervolece
        GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
        jurisdiction must be based on contacts that are related to the copyright claim and
        her reference to the “size” of business in terms of the economic aspects of revenue
        and profits, the simple fact of whether anyone “associated with California”
        (whatever that means) paid to download such car models is irrelevant to the size of
        revenue and profits of GLSE’s sales in California attributable to purchases of the

                                        62
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 63 of 155




               specific Asphalt games and digital car models that form the basis of Plaintiff’s
               copyright violation claim.
(68)     72    Request: Admit that players associated with         Plaintiff’s Position: The
               California by information such as residence,        sales/revenues received from
               presence or IP address, paid a fee to download      digital assets such as digital cars
               more than one of the following digital car          paid by players in the USA partly
               models:                                             determines the size of GLSE’s
                  Ariel Nomad            Lamborghini             business in California, as
                                           Egotista                measured by sales activity.
                  Aston Martin DB11
                  Aston Martin DB9       Lamborghini
                  Aston Martin One        Centenaro
                   77                     Land Rover
                  BMW Z4 e 89            Lotus Evora 410
                  Cadillac Cien           Sport
                   Concept 2002           Man TGX D38
                  Chevrolet Camaro       Mazzanti Evantra
                   2016                   McLaren 675LT
                  Chevrolet Camaro        2015
                   LT 2.0L Turbo 2016     Mercedes Benz
                  Chevrolet Camaro        G500
                   z11 50th Edition       Mercedes Benz
                  Chevrolet Camaro        AMG GT 2016
                   Z06                    Mercedes Benz
                  Chevrolet Silverado     AMG S2016
                   2500 HD                Mercedes Unimog
                  Citroen DS E-Tense      U 4023
                  Dodge Ram 1500         Mosler GT3
                   Rebel                  Perlini 105F Red
                  Ferrari 488 GTB         Tiger
                  Ferrari fxxk 2014      Peugeot 208 T16
                  Ford Fiesta ST GRC      WRC
                  Ford Mustang 2015      Polaris RZR 1000
                  Ford Ranger Dakar      Polo WRC
                  Holden Coupe 60        Predator X-18
                                           Intimidator
                  Honda NSX 2017
                                          SMG Buggy Dakar
                  Jaguar F Type SVR
                   Coupe 2017             Trion Nemesis
                  Jeep Wrangler          Volkswagen
                   Rubicon                 XL_Sport_Concept_


                                                63
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 64 of 155




                Koenigsegg Regera         2016
                 2016                     VW Beetle GRC
                Koenigsegg Agera R       VW Polo WRC
                Lamborghini
                 Aventador lp750-4
                 Supervolece
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the simple fact of whether anyone “associated with California”
               (whatever that means) paid to download such car models is irrelevant to the size of
               revenue and profits of GLSE’s sales in California attributable to purchases of the
               specific Asphalt games and digital car models that form the basis of Plaintiff’s
               copyright violation claim.
(69)     73    Request: Admit that players associated with       Plaintiff’s Position: The
               California by information such as residence,      sales/revenues received from
               presence or IP address, downloaded any one of     digital assets such as digital cars
               the following digital car models, as individual   paid by players in the USA partly
               model downloads, most frequently in the USA:      determines the size of GLSE’s
                  Ariel Nomad            Lamborghini           business in California, as
                                           Egotista              measured by sales activity.
                  Aston Martin DB11
                  Aston Martin DB9       Lamborghini
                  Aston Martin One        Centenaro
                   77                     Land Rover
                  BMW Z4 e 89            Lotus Evora 410
                  Cadillac Cien           Sport
                   Concept 2002           Man TGX D38
                  Chevrolet Camaro       Mazzanti Evantra
                   2016                   McLaren 675LT
                  Chevrolet Camaro        2015
                   LT 2.0L Turbo 2016     Mercedes Benz
                  Chevrolet Camaro        G500
                   z11 50th Edition       Mercedes Benz
                  Chevrolet Camaro        AMG GT 2016
                   Z06                    Mercedes Benz
                  Chevrolet Silverado     AMG S2016
                   2500 HD                Mercedes Unimog
                  Citroen DS E-Tense      U 4023
                  Dodge Ram 1500         Mosler GT3
                   Rebel                  Perlini 105F Red


                                               64
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 65 of 155




                  Ferrari 488 GTB           Tiger
                  Ferrari fxxk 2014        Peugeot 208 T16
                  Ford Fiesta ST GRC        WRC
                  Ford Mustang 2015        Polaris RZR 1000
                  Ford Ranger Dakar        Polo WRC
                  Holden Coupe 60          Predator X-18
                                             Intimidator
                  Honda NSX 2017
                                            SMG Buggy Dakar
                  Jaguar F Type SVR
                   Coupe 2017               Trion Nemesis
                  Jeep Wrangler            Volkswagen
                   Rubicon                   XL_Sport_Concept_
                                             2016
                  Koenigsegg Regera
                   2016                     VW Beetle GRC
                  Koenigsegg Agera R       VW Polo WRC
                  Lamborghini
                   Aventador lp750-4
                   Supervolece
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the simple fact of whether anyone “associated with California”
               (whatever that means) downloaded such car models “most frequently in the U.S. is
               irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
               to purchases of the specific Asphalt games and digital car models that form the
               basis of Plaintiff’s copyright violation claim.
(70)     74    Request: Admit that players associated with         Plaintiff’s Position: The
               California by information such as residence,        sales/revenues received from
               presence or IP address, downloaded more than        digital assets such as digital cars
               one of the following digital car models, as         paid by players in the USA partly
               individual model downloads, most frequently in      determines the size of GLSE’s
               the USA:                                            business in California, as
                Ariel Nomad              Lamborghini             measured by sales activity.
                Aston Martin DB11         Egotista
                Aston Martin DB9         Lamborghini
                Aston Martin One          Centenaro
                 77                       Land Rover
                BMW Z4 e 89              Lotus Evora 410
                Cadillac Cien             Sport
                 Concept 2002             Man TGX D38
                Chevrolet Camaro         Mazzanti Evantra

                                                 65
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 66 of 155




                   2016                   McLaren 675LT
                  Chevrolet Camaro        2015
                   LT 2.0L Turbo 2016     Mercedes Benz
                  Chevrolet Camaro        G500
                   z11 50th Edition       Mercedes Benz
                  Chevrolet Camaro        AMG GT 2016
                   Z06                    Mercedes Benz
                  Chevrolet Silverado     AMG S2016
                   2500 HD                Mercedes Unimog
                  Citroen DS E-Tense      U 4023
                  Dodge Ram 1500         Mosler GT3
                   Rebel                  Perlini 105F Red
                  Ferrari 488 GTB         Tiger
                  Ferrari fxxk 2014      Peugeot 208 T16
                  Ford Fiesta ST GRC      WRC
                  Ford Mustang 2015      Polaris RZR 1000
                  Ford Ranger Dakar      Polo WRC
                  Holden Coupe 60        Predator X-18
                                           Intimidator
                  Honda NSX 2017
                                          SMG Buggy Dakar
                  Jaguar F Type SVR
                   Coupe 2017             Trion Nemesis
                  Jeep Wrangler          Volkswagen
                   Rubicon                 XL_Sport_Concept_
                                           2016
                  Koenigsegg Regera
                   2016                   VW Beetle GRC
                  Koenigsegg Agera R     VW Polo WRC
                  Lamborghini
                   Aventador lp750-4
                   Supervolece
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the simple fact of whether anyone “associated with California”
               (whatever that means) downloaded more than one of such car models “most
               frequently in the USA” is irrelevant to the size of revenue and profits of GLSE’s sales
               in California attributable to purchases of the specific Asphalt games and digital car
               models that form the basis of Plaintiff’s copyright violation claim.
(71)     75    Request: Admit that players associated with         Plaintiff’s Position: The
               California by information such as residence,        sales/revenues received from
               presence or IP address, downloaded any one of       digital assets such as digital cars

                                                 66
Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 67 of 155




        the following digital car models, in aggregate,   paid by players in the USA partly
        most frequently in the USA:                       determines the size of GLSE’s
           Ariel Nomad            Lamborghini           business in California, as
                                    Egotista              measured by sales activity.
           Aston Martin DB11
           Aston Martin DB9       Lamborghini
           Aston Martin One        Centenaro
            77                     Land Rover
           BMW Z4 e 89            Lotus Evora 410
           Cadillac Cien           Sport
            Concept 2002           Man TGX D38
           Chevrolet Camaro       Mazzanti Evantra
            2016                   McLaren 675LT
           Chevrolet Camaro        2015
            LT 2.0L Turbo 2016     Mercedes Benz
           Chevrolet Camaro        G500
            z11 50th Edition       Mercedes Benz
           Chevrolet Camaro        AMG GT 2016
            Z06                    Mercedes Benz
           Chevrolet Silverado     AMG S2016
            2500 HD                Mercedes Unimog
           Citroen DS E-Tense      U 4023
           Dodge Ram 1500         Mosler GT3
            Rebel                  Perlini 105F Red
           Ferrari 488 GTB         Tiger
           Ferrari fxxk 2014      Peugeot 208 T16
           Ford Fiesta ST GRC      WRC
           Ford Mustang 2015      Polaris RZR 1000
           Ford Ranger Dakar      Polo WRC
           Holden Coupe 60        Predator X-18
                                    Intimidator
           Honda NSX 2017
                                   SMG Buggy Dakar
           Jaguar F Type SVR
            Coupe 2017             Trion Nemesis
           Jeep Wrangler          Volkswagen
            Rubicon                 XL_Sport_Concept_
                                    2016
           Koenigsegg Regera
            2016                   VW Beetle GRC
           Koenigsegg Agera R     VW Polo WRC
           Lamborghini
            Aventador lp750-4

                                         67
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 68 of 155




                   Supervolece
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the simple fact of whether anyone “associated with California”
               (whatever that means) downloaded more than one such car models in the
               aggregate “most frequently in the USA” is irrelevant to the size of revenue and
               profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
               games and digital car models that form the basis of Plaintiff’s copyright violation
               claim.
(72)     76    Request: Admit that players associated with         Plaintiff’s Position: The
               California by information such as residence,        sales/revenues received from
               presence or IP address, downloaded more than        digital assets such as digital cars
               one of the following digital car models, in         paid by players in the USA partly
               aggregate, most frequently in the USA:              determines the size of GLSE’s
                  Ariel Nomad            Lamborghini             business in California, as
                                           Egotista                measured by sales activity.
                  Aston Martin DB11
                  Aston Martin DB9       Lamborghini
                  Aston Martin One        Centenaro
                   77                     Land Rover
                  BMW Z4 e 89            Lotus Evora 410
                  Cadillac Cien           Sport
                   Concept 2002           Man TGX D38
                  Chevrolet Camaro       Mazzanti Evantra
                   2016                   McLaren 675LT
                  Chevrolet Camaro        2015
                   LT 2.0L Turbo 2016     Mercedes Benz
                  Chevrolet Camaro        G500
                   z11 50th Edition       Mercedes Benz
                  Chevrolet Camaro        AMG GT 2016
                   Z06                    Mercedes Benz
                  Chevrolet Silverado     AMG S2016
                   2500 HD                Mercedes Unimog
                  Citroen DS E-Tense      U 4023
                  Dodge Ram 1500         Mosler GT3
                   Rebel                  Perlini 105F Red
                  Ferrari 488 GTB         Tiger
                  Ferrari fxxk 2014      Peugeot 208 T16
                  Ford Fiesta ST GRC      WRC
                  Ford Mustang 2015      Polaris RZR 1000


                                                 68
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 69 of 155




                  Ford Ranger Dakar      Polo WRC
                  Holden Coupe 60        Predator X-18
                  Honda NSX 2017          Intimidator
                  Jaguar F Type SVR      SMG Buggy Dakar
                   Coupe 2017             Trion Nemesis
                  Jeep Wrangler          Volkswagen
                   Rubicon                 XL_Sport_Concept_
                  Koenigsegg Regera       2016
                   2016                   VW Beetle GRC
                  Koenigsegg Agera R     VW Polo WRC
                  Lamborghini
                   Aventador lp750-4
                   Supervolece
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, simple fact of whether anyone “associated with California” (whatever
               that means) downloaded such car models in the aggregate “most frequently in the
               U.S.” is irrelevant to the size of revenue and profits of GLSE’s sales in California
               attributable to purchases of the specific Asphalt games and digital car models that
               form the basis of Plaintiff’s copyright violation claim.
(73)     77    Request: Admit that advertising space              Plaintiff’s Position: The
               generating revenue associated with California      sales/revenues received from
               was sold to all of the following companies:        advertisers/ads displayed while
               AirBerlin, Alienware, Centennial College,          racing with infringing digital cars
               Chiquita, Lego, Kellogg, Simple Mobile, Hasbro,    partly determines the size of
               Infiniti, Warner Bros., Gillette, Mercedes Benz,   GLSE’s business, as measured by
               Disney, Huawei, Mondelez International,            sales activity.
               Twentieth Century Fox, LG, Close Up, Ferrari,
               Turkcell, Xbox, Coca Cola, McDonalds, and/or
               Netflix.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the sales of third-party advertising is irrelevant to the size of revenue
               and profits of GLSE’s sales in California attributable to purchases of the specific
               Asphalt games and digital car models in-game assets that form the basis of
               Plaintiff’s copyright violation claim.
(74)     78    Request: Admit that revenue associated with        Plaintiff’s Position: The
               California is generated by partnerships with all   sales/revenues received from
               of the following companies: DoubleClick,           advertisers/ads displayed while


                                                69
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 70 of 155




               Sizmek, AppsFlyer, Kochava, AdRiver, Adjust,        racing with infringing digital cars
               Predicta, S4M, Vindico, adMotion, Atlas by          partly determines the size of
               Facebook, Barometric, Innovid, Reamp, Moat,         GLSE’s business, as measured by
               and/or Placed.                                      sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the revenue “generated by partnerships” with the listed companies or
               any company not involved in the sale of the accused car models is irrelevant to the
               size of revenue and profits of GLSE’s sales in California attributable to purchases of
               the specific Asphalt games and digital car models in-game assets that form the basis
               of Plaintiff’s copyright violation claim.
(75)     79    Request: Admit that the success of the Asphalt      Plaintiff’s Position: The
               games, including the number of players and          sales/revenues received from
               downloads, were used to market GLADS along          advertisers/ads displayed while
               with its targeting capabilities to advertisers in   racing with infringing digital cars
               California.                                         partly determines the size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the strategy and marketing of third-party advertising is irrelevant to the
               size of revenue and profits of GLSE’s sales in California attributable to purchases of
               the specific Asphalt games and digital car models in-game assets that form the basis
               of Plaintiff’s copyright violation claim.
(76)     80    Request: Admit that the success of the Asphalt      Plaintiff’s Position: The
               games, including the number of players and          sales/revenues received from
               downloads, were used to market other games          digital assets such as digital cars
               to players associated with California.              paid by players in the USA partly
                                                                   determines the size of GLSE’s
                                                                   business in California, as
                                                                   measured by sales activity.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the marketing of other games is irrelevant to the size of revenue and
               profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
               games and digital car models in-game assets that form the basis of Plaintiff’s
               copyright violation claim.
(77)     81    Request: Admit that Defendant GL FRANCE             Plaintiff’s Position: The size of
               signed license agreements with numerous car         GLSE’s business is directly tied to

                                                 70
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 71 of 155




               manufacturers to use the brand names of over         using well-known IP owned by
               200+ cars in the Asphalt Games, including with       licensors to attract players and
               Tesla.                                               drive sales of ads and digital cars.


               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the GLSE’s business relationships with licensors of car names used in
               Asphalt games is irrelevant to the size of revenue and profits of GLSE’s sales in
               California attributable to purchases of the specific Asphalt games and digital car
               models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(78)     82    Request: Admit that Defendant GL FRANCE              Plaintiff’s Position: The size of
               pays a substantial license fee to these brand        GLSE’s business is directly tied to
               holders, including to Tesla.                         using well-known IP owned by
                                                                    licensors to attract players and
                                                                    drive sales of ads and digital cars.
               GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
               jurisdiction must be based on contacts that are related to the copyright claim and
               her reference to the “size” of business in terms of the economic aspects of revenue
               and profits, the GLSE’s business relationships of car names used in Asphalt games is
               irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
               to purchases of the specific Asphalt games and digital car models in-game assets
               that form the basis of Plaintiff’s copyright violation claim.
(79)     83    Request: Admit that the California MARKET is         Plaintiff’s Position: The
               the largest economy for Defendant GL FRANCE          sales/revenues received from
               in the USA.                                          players and advertisers in
                                                                    California determines the size of
                                                                    GLSE’s business, as measured by
                                                                    sales activity.
               GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
               statements that specific jurisdiction must be based on contacts that are related to
               the copyright claim and her reference to the “size” of business in terms of the
               economic aspects of revenue and profits, only permits discovery concerning GLSE’s
               sales in California attributable to purchases of the specific Asphalt games and digital
               car models in-game assets that form the basis of Plaintiff’s copyright violation
               claim.
(80)     84    Request: Admit that the California MARKET            Plaintiff’s Position: The
               adds the greatest economic value to Defendant        sales/revenues received from
               GL FRANCE’s business in the USA.                     players and advertisers in
                                                                    California determines the size of
                                                                    GLSE’s business, as measured by


                                                 71
       Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 72 of 155




                                                                    sales activity.
                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(81)      85    Request: Admit that the California MARKET           Plaintiff’s Position: The
                generates the largest revenue for Defendant GL      sales/revenues received from
                FRANCE’s business in the USA.                       players and advertisers in
                                                                    California determines the size of
                                                                    GLSE’s business, as measured by
                                                                    sales activity.
                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(82)      86    Request: Admit that California’s advertisers        Plaintiff’s Position: The
                and players are targeted in Defendant GL            sales/revenues received from
                FRANCE’s distribution strategy to generate the      players and advertisers in
                largest revenue in the USA.                         California determines the size of
                                                                    GLSE’s business, as measured by
                                                                    sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the content, strategy, and sales of third-party advertising is irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
                                   Requests for Admission, Set 2
List     Req.                        Request                          Reason Why the Request Is Or Is
No.      No.                                                             Not Encompassed by Judge
                                                                              Chesney’s Order




                                                 72
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 73 of 155




                Request: Admit that players associated with        Plaintiff’s Position: The
                California by residence, presence or IP address,   sales/revenues received from
                downloaded the following digital car model         digital assets such as digital cars
                (and/or associated accessories):                   paid by players in the USA partly
(83)       1    Ariel Nomad.                                       determines the size of GLSE’s
                                                                   business in California, as
(84)       2    Aston Martin DB11.                                 measured by sales activity.
(85)       3    Aston Martin DB9.
(86)       4    Aston Martin One 77.
(87)       5    BMW Z4 e 89.
(88)       6    Cadillac Cien Concept 2002.
(89)       7    Chevrolet Camaro 2016.
(90)       8    Chevrolet Camaro LT 2.0L Turbo 2016.
(91)       9    Chevrolet Camaro z11 50th Edition.
(92)      10    Chevrolet Camaro Z06.
(93)      11    Chevrolet Silverado 2500 HD.
(94)      12    Citroen DS E-Tense.
(95)      13    Dodge Ram 1500 Rebel.
(96)      14    Ferrari 488 GTB.
(97)      15    Ferrari fxxk 2014.
(98)      16    Ford Fiesta ST GRC.
(99)      17    Ford Mustang 2015.
(100)     18    Ford Ranger Dakar.
(101)     19    Holden Coupe 60.
(102)     20    Honda NSX 2017.
(103)     21    Jaguar F Type SVR Coupe 2017.
(104)     22    Jeep Wrangler Rubicon.
(105)     23    Koenigsegg Regera 2016.
(106)     24    Koenigsegg Agera R.
(107)     25    Lamborghini Aventador lp750-4 Supervolece.
(108)     26    Lamborghini Egotista.
(109)     27    Lamborghini Centenaro.
(110)     28    Land Rover.
(111)     29    Lotus Evora 410 Sport.
(112)     30    Man TGX D38.


                                                 73
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 74 of 155




(113)     31    Mazzanti Evantra.
(114)     32    McLaren 675LT 2015.
(115)     33    Mercedes Benz G500.
(116)     34    Mercedes Benz AMG GT 2016.
(117)     35    Mercedes Benz AMG S2016.
(118)     36    Mercedes Unimog U 4023.
(119)     37    Mosler GT3.
(120)     38    Perlini 105F Red Tiger.
(121)     39    Peugeot 208 T16 WRC.
(122)     40    Polaris RZR 1000.
(123)     41    Polo WRC.
(124)     42    Predator X-18 Intimidator.
(125)     43    SMG Buggy Dakar.
(126)     44    Trion Nemesis.
(127)     45    Volkswagen XL_Sport_Concept_2016.
(128)     46    VW Beetle GRC.
(129)     47    VW Polo WRC.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the simple fact of whether anyone “associated with California”
                (whatever that means) downloaded any such car models is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models that form the basis of Plaintiff’s
                copyright violation claim.
                Request: Admit that players associated with        Plaintiff’s Position: The
                California by residence, presence or IP address,   sales/revenues received from
                generated the most downloads in the USA of         digital assets such as digital cars
                the following digital car model (and/or            paid by players in the USA partly
                associated accessories):                           determines the size of GLSE’s
(130)     48    Ariel Nomad.                                       business in California, as
                                                                   measured by sales activity.
(131)     49    Aston Martin DB11.
(132)     50    Aston Martin DB9.
(133)     51    Aston Martin One 77.
(134)     52    BMW Z4 e 89.
(135)     53    Cadillac Cien Concept 2002.


                                                 74
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 75 of 155




(136)     54    Chevrolet Camaro 2016.
(137)     55    Chevrolet Camaro LT 2.0L Turbo 2016.
(138)     56    Chevrolet Camaro z11 50th Edition.
(139)     57    Chevrolet Camaro Z06.
(140)     58    Chevrolet Silverado 2500 HD.
(141)     59    Citroen DS E-Tense.
(142)     60    Dodge Ram 1500 Rebel.
(143)     61    Ferrari 488 GTB.
(144)     62    Ferrari fxxk 2014.
(145)     63    Ford Fiesta ST GRC.
(146)     44    Ford Mustang 2015.
(147)     65    Ford Ranger Dakar.
(148)     66    Holden Coupe 60.
(149)     67    Honda NSX 2017.
(150)     68    Jaguar F Type SVR Coupe 2017.
(151)     69    Jeep Wrangler Rubicon.
(152)     70    Koenigsegg Regera 2016.
(153)     71    Koenigsegg Agera R.
(154)     72    Lamborghini Aventador lp750-4 Supervolece.
(155)     73    Lamborghini Egotista.
(156)     74    Lamborghini Centenaro.
(157)     75    Land Rover.
(158)     76    Lotus Evora 410 Sport.
(159)     77    Man TGX D38.
(160)     78    Mazzanti Evantra.
(161)     79    McLaren 675LT 2015.
(162)     80    Mercedes Benz G500.
(163)     81    Mercedes Benz AMG GT 2016.
(164)     82    Mercedes Benz AMG S2016.
(165)     83    Mercedes Unimog U 4023.
(166)     84    Mosler GT3.
(167)     85    Perlini 105F Red Tiger.
(168)     86    Peugeot 208 T16 WRC.
(169)     87    Polaris RZR 1000.

                                                75
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 76 of 155




(170)     88    Polo WRC.
(171)     89    Predator X-18 Intimidator.
(172)     90    SMG Buggy Dakar.
(173)     91    Trion Nemesis.
(174)     92    Volkswagen XL_Sport_Concept_2016.
(175)     93    VW Beetle GRC.
(176)     94    VW Polo WRC.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the simple fact of whether anyone “associated with California”
                (whatever that means) “generated the most downloads in the USA” of such car
                models is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models that
                form the basis of Plaintiff’s copyright violation claim.
(177)     95    Request: Admit that players associated with         Plaintiff’s Position: The
                California by residence, presence or IP address,    sales/revenues received from
                generated the most downloads in the USA of          digital assets such as digital cars
                the Asphalt games.                                  paid by players in the California
                                                                    partly determines the size of
                                                                    GLSE’s business in California, as
                                                                    measured by sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number persons who have downloaded an Asphalt game and
                whether players “associated with California” (whatever that means) have
                “generated the most downloads in the USA” is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(178)     96    Request: Admit that players associated with         Plaintiff’s Position: The
                California by residence, presence or IP address,    sales/revenues received from
                generated the most revenue in the USA               digital assets such as digital cars
                through the purchase of digital assets sold in      paid by players in the California
                the Asphalt games.                                  partly determines the size of
                                                                    GLSE’s business in California, as
                                                                    measured by sales activity.




                                                  76
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 77 of 155




                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of persons who have purchased a digital asset in an Asphalt
                game, and whether players “associated with California” (whatever that means)
                “generated the most revenue in the USA” is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(179)     97    Request: Admit that players associated with         Plaintiff’s Position: The
                California by residence, presence or IP address,    sales/revenues received from
                generated the most revenue in the USA               digital assets such as digital cars
                through the sale of in-game ads sold in the         paid by players in the California
                Asphalt games.                                      partly determines the size of
                                                                    GLSE’s business in California, as
                                                                    measured by sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on the Asphalt games,
                and whether “players associated with California” (whatever that means)
                “generated the most revenue in the USA” is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(180)     98    Request: Admit that players associated with         Plaintiff’s Position: The
                California by residence, presence or IP address,    sales/revenues received from
                generated the most downloads in the USA of          digital assets such as digital cars
                the following digital car models in the             paid by players in the California
                aggregate:                                          partly determines the size of
                   Ariel Nomad            Lamborghini             GLSE’s business in California, as
                                            Egotista                measured by sales activity.
                   Aston Martin DB11
                   Aston Martin DB9       Lamborghini
                   Aston Martin One        Centenaro
                    77                     Land Rover
                   BMW Z4 e 89            Lotus Evora 410
                   Cadillac Cien           Sport
                    Concept 2002           Man TGX D38
                   Chevrolet Camaro       Mazzanti Evantra
                    2016                   McLaren 675LT
                   Chevrolet Camaro        2015


                                                  77
Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 78 of 155




            LT 2.0L Turbo 2016     Mercedes Benz
           Chevrolet Camaro        G500
            z11 50th Edition       Mercedes Benz
           Chevrolet Camaro        AMG GT 2016
            Z06                    Mercedes Benz
           Chevrolet Silverado     AMG S2016
            2500 HD                Mercedes Unimog
           Citroen DS E-Tense      U 4023
           Dodge Ram 1500         Mosler GT3
            Rebel                  Perlini 105F Red
           Ferrari 488 GTB         Tiger
           Ferrari fxxk 2014      Peugeot 208 T16
           Ford Fiesta ST GRC      WRC
           Ford Mustang 2015      Polaris RZR 1000
           Ford Ranger Dakar      Polo WRC
           Holden Coupe 60        Predator X-18
                                    Intimidator
           Honda NSX 2017
                                   SMG Buggy Dakar
           Jaguar F Type SVR
            Coupe 2017             Trion Nemesis
           Jeep Wrangler          Volkswagen
            Rubicon                 XL_Sport_Concept_
                                    2016
           Koenigsegg Regera
            2016                   VW Beetle GRC
           Koenigsegg Agera R     VW Polo WRC
           Lamborghini
            Aventador lp750-4
            Supervolece
        GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
        jurisdiction must be based on contacts that are related to the copyright claim and
        her reference to the “size” of business in terms of the economic aspects of revenue
        and profits, the number of persons who have downloaded a particular car model in
        an Asphalt game, and whether players “associated with California” (whatever that
        means) “generated the most downloads in the USA” is irrelevant to the size of
        revenue and profits of GLSE’s sales in California attributable to purchases of the
        specific Asphalt games and digital car models in-game assets that form the basis of
        Plaintiff’s copyright violation claim.
        Request: Admit that the following company         Plaintiff’s Position: The
        targeted players associated with California by    sales/revenues received from
        residence, presence or IP address:                advertisers targeting California



                                         78
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 79 of 155




(181)     99    AirBerlin or the legal entity that owns this         players partly determines the
                brand.                                               size of GLSE’s business, as
                                                                     measured by sales activity.
(182)     100   Alienware or the legal entity that owns this
                brand.
(183)     101   Centennial College or the legal entity that owns
                this brand.
(184)     102   Chiquita or the legal entity that owns this
                brand.
(185)     103   Lego or the legal entity that owns this brand.
(186)     104   Kellogg or the legal entity that owns this brand.
(187)     105   Simple Mobile or the legal entity that owns this
                brand
(188)     106   Hasbro or the legal entity that owns this brand.
(189)     107   Infiniti or the legal entity that owns this brand.
(190)     108   Warner Bros. or the legal entity that owns this
                brand.
(191)     109   Gillette or the legal entity that owns this brand.
(192)     110   Mercedes Benz or the legal entity that owns
                this brand.
(193)     111   Disney or the legal entity that owns this brand.
(194)     112   Huawei or the legal entity that owns this brand.
(195)     113   Mondelez International or the legal entity that
                owns this brand.
(196)     114   Twentieth Century Fox or the legal entity that
                owns this brand.
(197)     115   LG or the legal entity that owns this brand.
(198)     116   Close Up or the legal entity that owns this
                brand.
(199)     117   Ferrari or the legal entity that owns this brand.
(200)     118   Turkcell or the legal entity that owns this
                brand.
(201)     119   Xbox or the legal entity that owns this brand.
(202)     120   Coca Cola or the legal entity that owns this
                brand.
(203)     121   McDonalds or the legal entity that owns this
                brand.
(204)     122   Netflix or the legal entity that owns this brand.

                                                   79
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 80 of 155




                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(205)     123   Request: Admit that advertisers target mostly       Plaintiff’s Position: The
                players associated with California by residence,    sales/revenues received from
                presence or IP address.                             advertisers targeting California
                                                                    players partly determines the
                                                                    size of GLSE’s business, as
                                                                    measured by sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(206)     124   Request: Admit that advertisers registered to       Plaintiff’s Position: The
                do business in California generated the most in-    sales/revenues received from
                game ad revenue.                                    advertisers targeting California
                                                                    players partly determines the
                                                                    size of GLSE’s business, as
                                                                    measured by sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the location of companies that purchase third-party advertising and
                whether those companies “generated the most” in-game ad revenue is irrelevant to
                the size of revenue and profits of GLSE’s sales in California attributable to purchases
                of the specific Asphalt games and digital car models in-game assets that form the
                basis of Plaintiff’s copyright violation claim.
                Request: Admit that the partnership with the        Plaintiff’s Position: The
                following company generated revenue from            sales/revenues received from
                California:                                         advertisers/ads displayed while
(207)     125   DoubleClick or the legal entity that owns this      racing with infringing digital cars
                brand.                                              partly determines the size of
                                                                    GLSE’s business, as measured by
(208)     126   Sizmek or the legal entity that owns this brand.



                                                 80
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 81 of 155




(209)     127    AppsFlyer or the legal entity that owns this        sales activity.
                 brand.
(210)     128    Kochava or the legal entity that owns this
                 brand.
(211)     129    AdRiver or the legal entity that owns this
                 brand.
(212)     130    Adjust or the legal entity that owns this brand.
(213)     131    Predicta or the legal entity that owns this
                 brand.
(214)     132    S4M or the legal entity that owns this brand.
(215)     133    Vindico or the legal entity that owns this brand.
(216)     134    adMotion or the legal entity that owns this
                 brand.
(217)     135    Atlas by Facebook or the legal entity that owns
                 this brand.
(218)     136    Barometric or the legal entity that owns this
                 brand.
(219)     137    Innovid or the legal entity that owns this brand.
(220)     138    Reamp or the legal entity that owns this brand.
(221)     139    Moat or the legal entity that owns this brand.
(222)     140    Placed or the legal entity that owns this brand.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, GLSE’s “partnerships” with third parties for the sale of third-party
                 advertising and the revenue from those partnerships is irrelevant to the size of
                 revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
                                    Requests for Production, Set 1
 List     Req.                         Request                        Reason Why the Request Is Or Is
 No.      No.                                                            Not Encompassed by Judge
                                                                               Chesney’s Order
(223)      10    Request: Sufficient DOCUMENTS reflecting the Plaintiff’s Position: The number
                 total number of users who downloaded YOUR            of users/players measures the
                 games for each fiscal year from 2013 to              size of GLSE’s business by mobile
                 present.                                             game player market share.


                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific

                                                   81
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 82 of 155




                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of persons who have downloaded a GLSE game is irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(224)     11    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The number
                total number of users who downloaded YOUR            of users/players measures the
                games by geography, region, country, city            size of GLSE’s business by mobile
                and/or state for each fiscal year from 2013 to       game player market share.
                present.


                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of all persons who have downloaded a GLSE game is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(225)     12    Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The number
                RELATE TO, or REFLECT the total number of            of users/players measures the
                users attributed to California who downloaded        size of GLSE’s business by mobile
                YOUR games for each fiscal year from 2013 to         game player market share.
                present.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of persons who have downloaded a GLSE game is irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(226)     15    Request: Sufficient DOCUMENTS reflecting any         Plaintiff’s Position: The
                and all names of any 3D digital car purchased        sales/revenues received from
                by users from 2013 to present.                       digital assets such as digital cars
                                                                     paid by players partly determines
                                                                     the size of GLSE’s business in
                                                                     California, as measured by sales
                                                                     activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the name of any 3D digital car that any person may have purchased is

                                                  82
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 83 of 155




                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(227)     19    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The
                total number of advertisers with a physical          sales/revenues received from
                business address in California or with whom          advertisers/ads displayed while
                YOU did business in/from California for each         racing with infringing digital cars
                fiscal year from 2013 to present.                    partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the location of companies that purchase third-party advertising is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(228)     20    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The
                revenue generated from advertisers with a            sales/revenues received from
                physical business address in California or with      advertisers/ads displayed while
                whom YOU did business in/from California for         racing with infringing digital cars
                each fiscal year from 2013 to present.               partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(229)     21    Request: Sufficient DOCUMENTS to explain             Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online            sales/revenues received from
                advertising solutions target specific users of       advertisers/ads displayed while
                YOUR games.                                          racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue


                                                  83
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 84 of 155




                and profits, the strategy of third-party advertising associated with GLSE’s games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(230)     22    Request: Sufficient DOCUMENTS which                  Plaintiff’s Position: The
                explains and/or demonstrates how any of              sales/revenues received from
                YOUR online advertising solutions collect or         advertisers/ads displayed while
                obtain demographic information, including user       racing with infringing digital cars
                preference, interests and lifestyle, or any other    partly determines the size of
                information associated with any of the users of      GLSE’s business, as measured by
                YOUR games.                                          sales activity.


                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising associated with GLSE’s games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(231)     23    Request: Sufficient DOCUMENTS to explain             Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online            sales/revenues received from
                advertising solutions is able to help advertisers    advertisers/ads displayed while
                target user audiences of YOUR games.                 racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising associated with GLSE’s games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(232)     24    Request: Sufficient DOCUMENTS to explain             Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online            sales/revenues received from
                advertising solutions is able to help advertisers    advertisers/ads displayed while
                target user audiences of YOUR games more             racing with infringing digital cars
                efficiently.                                         partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and

                                                  84
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 85 of 155




                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising associated with GLSE’s games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(233)     25    Request: Sufficient DOCUMENTS to explain             Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online            sales/revenues received from
                advertising solutions is able to help advertisers    advertisers/ads displayed while
                boost their key performance indicators               racing with infringing digital cars
                (“KPIs”).                                            partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(234)     26    Request: Sufficient DOCUMENTS to explain             Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online            sales/revenues received from
                advertising solutions is able to collect or obtain   advertisers/ads displayed while
                a user’s specific physical location through          racing with infringing digital cars
                either latitude, longitude, and/or IP address.       partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(235)     27    Request: Sufficient DOCUMENTS to explain             Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online            sales/revenues received from
                advertising solutions is able to target a user       advertisers/ads displayed while
                based on interests and lifestyle.                    racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and

                                                  85
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 86 of 155




                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(236)     28    Request: Sufficient DOCUMENTS to explain           Plaintiff’s Position: The
                and/or demonstrate how any of YOUR online          sales/revenues received from
                advertising solutions is able to target a user     advertisers/ads displayed while
                based on user preferences.                         racing with infringing digital cars
                                                                   partly determines the size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(237)     30    Request: Sufficient DOCUMENTS to explain           Plaintiff’s Position: The
                and/or demonstrate how YOUR online                 sales/revenues received from
                advertising solutions is able to target users in   advertisers/ads displayed while
                California based on user preferences, and/or       racing with infringing digital cars
                interests and lifestyle to reach users in/from     partly determines the size of
                California or using a California IP address.       GLSE’s business, as measured by
                                                                   sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(238)     32    Request: All DOCUMENTS which REFER,                Plaintiff’s Position: The size of
                RELATE TO, or REFLECT any license agreements       GLSE’s business is directly tied to
                between YOU and any company with a                 using well-known IP owned by
                California business address requiring YOU to       licensors to attract players and
                pay a royalty and/or license fee of any kind.      drive sales of ads and digital cars.


                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue

                                                  86
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 87 of 155




                and profits, the GLSE’s business relationships with licensors is irrelevant to the size
                of revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(239)     33    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The size of
                economic value derived from any and all              GLSE’s business is directly tied to
                license agreements between YOU and any               using well-known IP owned by
                company with a California business address           licensors to attract players and
                requiring YOU to pay a royalty and/or license        drive sales of ads and digital cars.
                fee of any kind.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the GLSE’s business relationships with licensors is irrelevant to the size
                of revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(240)     34    Request: Sufficient DOCUMENTS reflecting any         Plaintiff’s Position: The size of
                and all license agreements between YOU and           GLSE’s business is directly tied to
                any car manufacturer with a California business      using well-known IP owned by
                address requiring YOU to pay a royalty and/or        licensors to attract players and
                license fee of any kind.                             drive sales of ads and digital cars.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the GLSE’s business relationships with car manufacturer licensors is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(241)     35    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The size of
                economic value derived from any and all              GLSE’s business is directly tied to
                license agreements between YOU and any car           using well-known IP owned by
                manufacturer with a California business              licensors to attract players and
                address requiring YOU to pay a royalty and/or        drive sales of ads and digital cars.
                license fee of any kind.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the GLSE’s business relationships with car manufacturer licensors is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.

                                                  87
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 88 of 155




(242)     36    Request: Sufficient DOCUMENTS reflecting any       Plaintiff’s Position: The size of
                and all agreements between YOU and any             GLSE’s business in California is
                company with a California business address for     reflected by the extent of GLSE’s
                any commercial purpose.                            engagement with companies in
                                                                   California as part of its marketing
                                                                   and sales efforts, including
                                                                   advertisers, advertising agencies,
                                                                   human resource companies, car
                                                                   manufacturers, IP owners,
                                                                   conference organizers, among
                                                                   others.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s business relationships with companies with a California business
                address is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(243)     37    Request: Sufficient DOCUMENTS reflecting the       Plaintiff’s Position: The size of
                economic value derived from any and all            GLSE’s business in California is
                agreements between YOU and any company             reflected by the extent of GLSE’s
                with a California business address for any         engagement with companies in
                commercial purpose.                                California as part of its marketing
                                                                   and sales efforts, including
                                                                   advertisers, advertising agencies,
                                                                   human resource companies, car
                                                                   manufacturers, IP owners,
                                                                   conference organizers, among
                                                                   others.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s business relationships with companies with a California business
                address is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(244)     38    Request: Sufficient DOCUMENTS reflecting any       Plaintiff’s Position: The size of
                monies owed pursuant to any and all                GLSE’s business in California is
                agreements between YOU and any company             reflected by the extent of GLSE’s
                with a California business address for any         engagement with companies in
                commercial purpose.                                California as part of its marketing
                                                                   and sales efforts, including


                                                 88
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 89 of 155




                                                                     advertisers, advertising agencies,
                                                                     human resource companies, car
                                                                     manufacturers, IP owners,
                                                                     conference organizers, among
                                                                     others.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s business relationships with companies with a California business
                address is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(245)     41    Request: All COMMUNICATIONS between YOU              Plaintiff’s Position: The size of
                and any company with a California business           GLSE’s business in California is
                address and hired or retained to distribute,         reflected by the extent of GLSE’s
                market, and/or sell YOUR games.                      engagement with companies in
                                                                     California to distribute, market,
                                                                     and/or sell its mobile games.
                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(246)     44    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The size of
                number and purpose of business trips taken by        GLSE’s business in California is
                any of YOUR employees to California since            reflected by the extent its
                2013.                                                employees travel to California to
                                                                     engage with business partners
                                                                     and/or attend industry
                                                                     conferences to market and sell
                                                                     its mobile games.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, information concerning business trips taken by GLSE employees is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(247)     45    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The size of
                number and purpose of business trips taken by        GLSE’s business in California is

                                                  89
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 90 of 155




                any of YOUR officers to California since 2013.       reflected by the extent its
                                                                     officers travel to California to
                                                                     engage with business partners
                                                                     and/or attend industry
                                                                     conferences to market and sell
                                                                     its mobile games.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, information concerning business trips taken by GLSE employees is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(248)     46    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The size of
                number and purpose of business trips taken by        GLSE’s business in California is
                any of YOUR board of directors to California         reflected by the extent its
                since 2013.                                          directors travel to California to
                                                                     engage with business partners
                                                                     and/or attend industry
                                                                     conferences to market and sell
                                                                     its mobile games.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, information concerning business trips taken by GLSE employees is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(249)     47    Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The
                RELATE TO, or REFLECT the Gameloft                   sales/revenues received from
                Advertising Solutions’ network within                advertisers/ads displayed while
                California.                                          racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the Gameloft Advertising Solutions network and its operations are
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.


                                                  90
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 91 of 155




(250)     48    Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The
                RELATE TO, or REFLECT the Gameloft                   sales/revenues received from
                Advertising Solutions’ activities within             advertisers/ads displayed while
                California.                                          racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the Gameloft Advertising Solutions network and its operations are
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(251)     49    Request: Sufficient DOCUMENTS reflecting             Plaintiff’s Position: The size of
                YOUR contractual arrangement with Smart              GLSE’s business in California is
                Recruiter in San Francisco.                          reflected by the number of staff
                                                                     it has and the extent it recruits
                                                                     and hires personnel in California.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s employee recruiting activities are irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(252)     50    Request: All COMMUNICATIONS between YOU              Plaintiff’s Position: The size of
                and Smart Recruiter in San Francisco regarding       GLSE’s business in California is
                candidates from California.                          reflected by the number of staff
                                                                     it has and the extent it recruits
                                                                     and hires personnel in California.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s employee recruiting activities are irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(253)     51    Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The size of
                number of resumes received from candidates           GLSE’s business in California is
                associated with California.                          reflected by the number of staff
                                                                     it has and the extent it recruits

                                                  91
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 92 of 155




                                                                   and hires personnel in California.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s employee recruiting activities are irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(254)     52    Request: Sufficient DOCUMENTS reflecting the       Plaintiff’s Position: The size of
                number of candidates associated with               GLSE’s business in California is
                California that YOU hired.                         reflected by the number of staff
                                                                   it has and the extent it recruits
                                                                   and hires personnel in California.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s employee recruiting activities are irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(255)     53    Request: Sufficient DOCUMENTS reflecting any       Plaintiff’s Position: The author,
                legal document RELATING to the Website or          publisher, and/or owner of the
                any game whereby California and/or the             content dictating legal terms
                exercise of jurisdiction in California was or is   such as dispute resolution on the
                the venue to resolve disputes of any kind.         Website tends to identify who
                                                                   operates the Website.


                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites or in a GLSE game for the resolution of disputes are irrelevant to the
                identity of the Gameloft entity/entities that operate(s) the website accessible to
                website users within California and irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(256)     54    Request: Sufficient DOCUMENTS to indicate          Plaintiff’s Position: The author,
                the commercial reasons why California was          publisher, and/or owner of the
                chosen as the venue to resolve disputes            content dictating legal terms on
                RELATING to the Website or any game.               the Website such as dispute
                                                                   resolution tends to identify who
                                                                   operates the Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its

                                                 92
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 93 of 155




                language sites or in a GLSE game for the resolution of disputes are irrelevant to the
                identity of the Gameloft entity/entities that operate(s) the website accessible to
                website users within California and irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(257)     55    Request: Sufficient DOCUMENTS to indicate          Plaintiff’s Position: The author,
                which other jurisdictions were considered to       publisher, and/or owner of the
                resolve disputes, but not selected for the         content dictating legal terms on
                Website or any game.                               the Website such as dispute
                                                                   resolution tends to identify who
                                                                   operates the Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites or in a GLSE game for the resolution of disputes are irrelevant to the
                identity of the Gameloft entity/entities that operate(s) the website accessible to
                website users within California and irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(258)     56    Request: Sufficient DOCUMENTS reflecting any       Plaintiff’s Position: The author,
                legal document whereby California law of any       publisher, and/or owner of the
                kind (e.g., commercial, privacy, contract,         content dictating legal terms on
                employment, regulatory) is referenced as           the Website such as governing
                controlling or applicable for any purpose          law tends to identify who
                RELATING to the Website or any game.               operates the Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites or in a GLSE game concerning controlling law or any other purpose
                are irrelevant to the identity of the Gameloft entity/entities that operate(s) the
                website accessible to website users within California and irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(259)     57    Request: Sufficient documents to indicate the      Plaintiff’s Position: The author,
                commercial reasons why California law was          publisher, and/or owner of the
                referenced as controlling or applicable law        content dictating legal terms on
                RELATING to the Website or any game.               the Website such as governing
                                                                   law tends to identify who
                                                                   operates the Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites or in a GLSE game concerning controlling law or any other purpose
                are irrelevant to the identity of the Gameloft entity/entities that operate(s) the


                                                 93
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 94 of 155




                website accessible to website users within California and irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(260)     58    Request: Sufficient documents to indicate all       Plaintiff’s Position: The author,
                other legal jurisdictions considered to be          publisher, and/or owner of the
                applicable and/or controlling but not ultimately    content dictating legal terms on
                selected for the Website or any game.               the Website such as governing
                                                                    jurisdiction tends to identify who
                                                                    operates the Website.
                GLSE’s Position: The legal terms stated, or not stated, on www.gameloft.com or
                any of its language sites or in a GLSE game concerning applicable and/or controlling
                law are irrelevant to the identity of the Gameloft entity/entities that operate(s) the
                website accessible to website users within California and irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(261)     64    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The size of
                RELATE TO, or REFLECT YOUR presence                 GLSE’s business in California is
                (attendance, sponsorship, or speakership) at        reflected by the extent GLSE
                any gaming conference in California since 2013.     attends, sponsors or speaks at
                                                                    industry conferences in California
                                                                    to market and sell its mobile
                                                                    games.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, information concerning business trips, including to gaming conferences,
                taken by GLSE employees is irrelevant to the size of revenue and profits of GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.




                                                 94
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 95 of 155




(262)     65    Request: All COMMUNICATIONS between YOU             Plaintiff’s Position: The size of
                and Gameloft, Inc. regarding sales, marketing,      GLSE’s business in California is
                and/or business development since 2013.             reflected by the extent GLSE
                                                                    spends on revenue generating
                                                                    activities relating to sales,
                                                                    marketing and distributing of its
                                                                    games in California.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, communications between GLSE and Gameloft, Inc. regarding sales,
                marketing, and/or business development are irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(263)     73    Request: All DOCUMENTS in any language              Plaintiff’s Position: The author,
                which REFER, RELATE TO, or REFLECT any              publisher, and/or owner of the
                version of the Terms of Use of the Website          content dictating terms of use on
                wherein California is referenced in any way.        the Website tends to identify
                                                                    who operates the Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites are irrelevant to the identity of the Gameloft entity/entities that
                operate(s) the website accessible to website users within California and irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(264)     74    Request: All DOCUMENTS in any language              Plaintiff’s Position: The author,
                which REFER, RELATE TO, or REFLECT any              publisher, and/or owner of the
                version of the Privacy Policy for the Website       content dictating the privacy
                wherein California is referenced in any way         policy used on the Website tends
                since 2013.                                         to identify who operates the
                                                                    Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites are irrelevant to the identity of the Gameloft entity/entities that
                operate(s) the website accessible to website users within California and irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(265)     81    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The
                RELATE TO, or REFLECT YOUR decision to work         sales/revenues received from
                with or selection of advertisers based in           advertisers/ads displayed while
                                                                    racing with infringing digital cars

                                                  95
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 96 of 155




                 California.                                          partly determines the size of
                                                                      GLSE’s business, as measured by
                                                                      sales activity.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, the strategy and sales of third-party advertising is irrelevant to the size
                 of revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
(266)      82    Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The
                 RELATE TO, or REFLECT YOUR decision to work          sales/revenues received from
                 with or selection of advertising agencies based      advertisers/ads displayed while
                 in California.                                       racing with infringing digital cars
                                                                      partly determines the size of
                                                                      GLSE’s business, as measured by
                                                                      sales activity.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, the strategy and sales of third-party advertising is irrelevant to the size
                 of revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
                                    Requests for Production, Set 2
List      Req.                         Request                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                               Chesney’s Order
(267)      1     Request: Sufficient DOCUMENTS reflecting the Plaintiff’s Position: The size of
                 launch of any game in California either offline      GLSE’s business in California is
                 or online due to the size of the market in           reflected by the extent GLSE took
                 California.                                          part in the launch of any game in
                                                                      California.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, the “launch” of a GLSE game is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(268)      2     Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The number
                 RELATE TO, or REFLECT how players are                of players measures the size of

                                                   96
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 97 of 155




                associated with California for purposes of geo-      GLSE’s business by mobile game
                targeting due to the size of California’s            player market share.
                population.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, whether and how a person player of a GLSE game can be identified as
                “associated with California” (whatever that means) is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(269)      3    Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The
                RELATE TO, or REFLECT any advertiser                 sales/revenues received from
                registered to do business in California with         advertisers/ads displayed while
                whom YOU do business.                                racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising and the location of advertisers is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(270)      4    Request: All DOCUMENTS which REFER,                  Plaintiff’s Position: The entity
                RELATE TO, or REFLECT any Website                    that dictates the functionalities
                functionality that collects information              of the Website and/or collects
                identifying a visitor as a resident or present in    information gathered by the
                California.                                          Website tends to identify who
                                                                     operates the Website.


                GLSE’s Position: Information concerning the demographics of visitors to
                www.gameloft.com or any of its language sites is irrelevant to the identity of the
                Gameloft entity/entities that operate(s) the website accessible to website users
                within California and irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(271)      5    Request: Sufficient DOCUMENTS reflecting             Plaintiff’s Position: The entity
                how languages were selected for use on the           that selects which languages to
                Website.                                             be used on the Website tends to
                                                                     identify who operates the

                                                   97
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 98 of 155




                                                                    Website.


                GLSE’s Position: Information concerning the selection of language(s) used on
                www.gameloft.com or any of its language sites is irrelevant to the identity of the
                Gameloft entity/entities that operate(s) the website accessible to website users
                within California and irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(272)      6    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The entity
                RELATE TO, or REFLECT how languages used on         that selects which languages to
                the Website leverage California’s diverse           be used on the Website tends to
                population.                                         identify who operates the
                                                                    Website.
                GLSE’s Position: Information concerning the selection of language(s) used on
                www.gameloft.com or any of its language sites is irrelevant to the identity of the
                Gameloft entity/entities that operate(s) the website accessible to website users
                within California and irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(273)      7    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The entity
                RELATE TO, or REFLECT languages used on the         that selects which languages to
                Website where California was part of the            be used on the Website tends to
                decision for language choice.                       identify who operates the
                                                                    Website.
                GLSE’s Position: Information concerning the selection of language(s) used on
                www.gameloft.com or any of its language sites is irrelevant to the identity of the
                Gameloft entity/entities that operate(s) the website accessible to website users
                within California and irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(274)      8    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The size of
                RELATE TO, or REFLECT online and offline            GLSE’s business in California is
                advertisements that track effectiveness via         reflected by the extent GLSE
                metrics demonstrating advertising impact            spent and tracked ads to sell its
                associated with California.                         games and the effectiveness of
                                                                    those ads.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy and sales of third-party advertising and whether
                advertising impact can be tracked, is irrelevant to the size of revenue and profits of


                                                  98
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 99 of 155




                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(275)      9    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The size of
                RELATE TO, or REFLECT online and offline            GLSE’s business in California is
                advertisements that demonstrate                     reflected by the extent GLSE
                modifications in response to demonstrated           modified ads to make them more
                advertising impact associated with California.      effective.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy and sales of third-party advertising and whether
                advertising impact can be tracked, is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(276)     10    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The size of
                RELATE TO, or REFLECT any revenue generated         GLSE’s business in California is
                from services associated with California.           reflected by the extent of any and
                                                                    all revenues generated from
                                                                    California.
                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(277)     11    Request: All DOCUMENTS which REFER,                 Plaintiff’s Position: The size of
                RELATE TO, or REFLECT the Google Adwords            GLSE’s business in California is
                and the relevant changes that are made to           reflected by the extent GLSE
                increase views and/or sales of YOUR games to        spent and tracked ads to sell its
                PERSONS associated with California                  games and the effectiveness of
                                                                    those ads.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s advertising strategies to increase views and/or sales of GLSE’s
                games are irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.


                                                 99
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 100 of 155




(278)      12   Request: Sufficient DOCUMENTS reflecting all       Plaintiff’s Position: The size of
                social media ads targeting any PERSONS             GLSE’s business in California is
                associated with California.                        reflected by the extent GLSE
                                                                   spent and tracked ads to sell its
                                                                   games and the effectiveness of
                                                                   those ads.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, GLSE’s social media advertising strategies are irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
                Request: Sufficient DOCUMENTS reflecting the       Plaintiff’s Position: The
                contractual terms between YOU and:                 sales/revenues received from
(279)      13   Air Berlin or the company that owns this brand.    advertisers/ads displayed while
                                                                   racing with infringing digital cars
(280)      15   Alienware or the company that owns this            partly determines the size of
                brand.                                             GLSE’s business, as measured by
(281)      17   Centennial College or the company that owns        sales activity.
                this brand.
(282)      19   Chiquita or the company that owns this brand.
(283)      21   Close Up or the company that owns this brand.
(284)      23   Coca Cola or the company that owns this
                brand.
(285)      25   Disney or the company that owns this brand.
(286)      27   Ferrari or the company that owns this brand.
(287)      29   Gillette or the company that owns this brand.
(288)      31   Hasbro or the company that owns this brand.
(289)      33   Huawei or the company that owns this brand.
(290)      35   Infiniti or the company that owns this brand.
(291)      37   Kellogg or the company that owns this brand.
(292)      39   Lego or the company that owns this brand.
(293)      41   LG or the company that owns this brand.
(294)      43   McDonald’s or the company that owns this
                brand.
(295)      45   Mercedes-Benz or the company that owns this
                brand.
(296)      47   Mondelez International or the company that

                                                100
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 101 of 155




                owns this brand.
(297)      49   Netflix or the company that owns this brand.
(298)      51   Simple Mobile or the company that owns this
                brand.
(299)      53   Turkcell or the company that owns this brand.
(300)      55   Twentieth Century Fox or the company that
                owns this brand.
(301)      57   Warner Bros. or the company that owns this
                brand.
(302)      59   XBox or the company that owns this brand.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising and the terms of those contracts is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
                Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The
                amount of any and all revenue received from:         sales/revenues received from
(303)      14   Air Berlin or the company that owns this brand.      advertisers/ads displayed while
                                                                     racing with infringing digital cars
(304)      16   Alienware or the company that owns this              partly determines the size of
                brand.                                               GLSE’s business, as measured by
(305)      18   Centennial College or the company that owns          sales activity.
                this brand.
(306)      20   Chiquita or the company that owns this brand.
(307)      22   Close Up or the company that owns this brand.
(308)      24   Coca Cola or the company that owns this
                brand.
(309)      26   Disney or the company that owns this brand.
(310)      28   Ferrari or the company that owns this brand.
(311)      30   Gillette or the company that owns this brand.
(312)      32   Hasbro or the company that owns this brand.
(313)      34   Huawei or the company that owns this brand.
(314)      36   Infiniti or the company that owns this brand.
(315)      38   Kellogg or the company that owns this brand.
(316)      40   Lego or the company that owns this brand.
(317)      42   LG or the company that owns this brand.

                                                 101
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 102 of 155




(318)      44   McDonald’s or the company that owns this
                brand.
(319)      46   Mercedes-Benz or the company that owns this
                brand.
(320)      48   Mondelez International or the company that
                owns this brand.
(321)      50   Netflix or the company that owns this brand.
(322)      52   Simple Mobile or the company that owns this
                brand.
(323)      54   Turkcell or the company that owns this brand.
(324)      56   Twentieth Century Fox or the company that
                owns this brand.
(325)      58   Warner Bros. or the company that owns this
                brand.
(326)      60   XBox or the company that owns this brand.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
                Request: Sufficient DOCUMENTS reflecting the       Plaintiff’s Position: The
                contractual terms of the partnership:              sales/revenues received from
(327)      61   with Adjust.                                       advertisers/ads displayed while
                                                                   racing with infringing digital cars
(328)      62   with adMotion.                                     partly determines the size of
(329)      63   with AdRiver.                                      GLSE’s business, as measured by
(330)      64   with AppsFlyer.                                    sales activity.
(331)      65   with Atlas by Facebook.
(332)      66   with Barometric.
(333)      67   with DoubleClick.
(334)      68   with Innovid.
(335)      69   with Kochava.
(336)      70   with Moat.
(337)      71   with Placed.
(338)      72   with Predicta.



                                                 102
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 103 of 155




(339)      73   with Reamp.
(340)      74   with Sizmek.
(341)      75   with S4M.
(342)      76   with Vindico
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the = sales of third-party advertising and the terms of those contracts is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(343)      77   Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The number
                number of players associated with California by      of players measures the size of
                presence, address, or IP address for each fiscal     GLSE’s business by mobile game
                year since 2013.                                     player market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of “players” of a GLSE game who are “associated with
                California” (whatever that means) is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(344)      78   Request: Sufficient DOCUMENTS reflecting the         Plaintiff’s Position: The number
                number of downloads by players associated            of downloads is a proxy for the
                with California by presence, address, or IP          number of players, which
                address for each fiscal year since 2013.             measures the size of GLSE’s
                                                                     business by mobile game player
                                                                     market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number downloads of any GLSE game by “players associated with
                California” (whatever that means) is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(345)           Request: Sufficient DOCUMENTS reflecting any         Plaintiff’s Position: The size of
                and all contracts between YOU and Gameloft,          GLSE’s business in California is
                Inc. for each fiscal year since 2013.                reflected by the extent of GLSE’s
                                                                     engagement with Gameloft, Inc.

                                                 103
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 104 of 155




                                                                      to distribute, market, and/or sell
                                                                      its mobile games.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, all contracts (without specification) between GLSE and Gameloft, Inc.
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.
(346)      80    Request: Sufficient DOCUMENTS reflecting any         Plaintiff’s Position: The size of
                 and all contracts between YOU and any licensor       GLSE’s business is directly tied to
                 of trademarks registered to do business in           using well-known IP owned by
                 California for each fiscal year since 2013.          licensors to attract players and
                                                                      drive sales of ads and digital cars.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, GLSE’s business relationships with licensors is irrelevant to the size of
                 revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
                                         Interrogatories, Set 1
List      Req.                         Request                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                                Chesney’s Order
(347)      1     Request: How much revenue was generated              Plaintiff’s Position: The size of
                 from all California sources for each of the fiscal GLSE’s business in California is
                 years 2013 to the present?                           reflected by the extent of any
                                                                      and all revenues generated from
                                                                      California sources.
                 GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                 statements that specific jurisdiction must be based on contacts that are related to
                 the copyright claim and her reference to the “size” of business in terms of the
                 economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                 sales in California attributable to purchases of the specific Asphalt games and digital
                 car models in-game assets that form the basis of Plaintiff’s copyright violation
                 claim.
(348)      2     Request: How much revenue was generated              Plaintiff’s Position: The relative
                 from all USA sources for each of the fiscal years    size of GLSE’s business in
                 2013 to the present?                                 California is reflected by the
                                                                      extent of any and all revenues
                                                                      generated from the USA.

                                                  104
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 105 of 155




                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(349)      5    Request: How much revenue was generated              Plaintiff’s Position: The
                from in-game advertisements while playing            sales/revenues received from
                Asphalt games from all California sources for        advertisers/ads displayed while
                each of the fiscal years 2013 to the present?        racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business in California, as
                                                                     measured by sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on the Asphalt games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(350)      6    Request: How much revenue was generated              Plaintiff’s Position: The
                from in-game advertisements while playing            sales/revenues received from
                Asphalt games from all USA sources for each of       advertisers/ads displayed while
                the fiscal years 2013 to the present?                racing with infringing digital cars
                                                                     partly determines the relative
                                                                     size of GLSE’s business in
                                                                     California, as measured by sales
                                                                     activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on the Asphalt games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(351)      7    Request: How much revenue was generated              Plaintiff’s Position: The
                from each of these advertisers: AirBerlin,           sales/revenues received from
                Alienware, Centennial College, Chiquita, Lego,       advertisers/ads displayed while
                Kellogg, Simple Mobile, Hasbro, Infiniti, Warner     racing with infringing digital cars
                Bros., Gillette, Mercedes Benz, Disney, Huawei,      partly determines the size of
                Mondelez International Twentieth Century Fox,        GLSE’s business, as measured by


                                                 105
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 106 of 155




                LG, Close Up, Ferrari, Turkcell, Xbox, Coca Cola,   sales activity.
                McDonalds, and Netflix for each of the fiscal
                years 2013 to the present.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(352)      8    Request: How much revenue was shared with           Plaintiff’s Position: These
                or by each of the following companies:              companies assist in generating
                DoubleClick, Sizmek, AppsFlyer, Kochava,            sales/revenues received from ads
                AdRiver, Adjust, Predicta, S4M, Vindico,            displayed while racing with
                adMotion, Atlas by Facebook, Barometric,            infringing digital cars partly
                Innovid, Reamp, Moat, and Placed for each of        determines the size of GLSE’s
                the fiscal years 2013 to the present.               business, as measured by sales
                                                                    activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(353)      9    Request: Identify (name, contact person, and        Plaintiff’s Position: The
                address) any and all advertisers located in         sales/revenues received from
                California who have placed ads within Asphalt       advertisers/ads displayed while
                games for each of the fiscal years 2013 to the      racing with infringing digital cars
                present.                                            partly determines the size of
                                                                    GLSE’s business, as measured by
                                                                    sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on the Asphalt games,
                and the identity of those advertisers, is irrelevant to the size of revenue and profits
                of GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(354)      10   Request: Identify (name, contact person, and        Plaintiff’s Position: The
                address) any and all advertisers located in USA     sales/revenues received from

                                                 106
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 107 of 155




                who have placed any ads in any of the Asphalt        advertisers/ads displayed while
                games for each of the fiscal years 2013 to the       racing with infringing digital cars
                present.                                             partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on Asphalt games, and
                the identity of those advertisers, is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(355)      11   Request: How much advertising revenue was            Plaintiff’s Position: The
                generated for each advertiser located in             sales/revenues received from
                California who have placed ads in any of the         advertisers/ads displayed while
                Asphalt games for each of the fiscal years 2013      racing with infringing digital cars
                to the present?                                      partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on Asphalt games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(356)      12   Request: How much advertising revenue was            Plaintiff’s Position: The
                generated for each advertiser located in USA         sales/revenues received from
                who have placed ads in any of the Asphalt            advertisers/ads displayed while
                games for each of the fiscal years 2013 to the       racing with infringing digital cars
                present?                                             partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising that appear on Asphalt games is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(357)      13   Request: How many players are associated             Plaintiff’s Position: The number

                                                 107
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 108 of 155




                with California by residence, presence, or IP       of players, which affects the sale
                address for each of the fiscal years 2013 to the    of digital cars and ads, measures
                present?                                            the relative size of GLSE’s
                                                                    business in California by mobile
                                                                    game player market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of “players” that are “associated with California” (whatever
                that means) is irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(358)      14   Request: How many players are associated            Plaintiff’s Position: The number
                with the USA by residence, presence, or IP          of players, which affects the sale
                address for each of the fiscal years 2013 to the    of digital cars and ads, measures
                present?                                            the relative size of GLSE’s
                                                                    business in California by mobile
                                                                    game player market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of “players” of a GLSE game and are “associated with the
                USA” (whatever that means) is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(359)      15   Request: How many players associated with           Plaintiff’s Position: The number
                California by residence, presence, or IP address    of players, which affects the sale
                have downloaded any digital assets from any         of digital cars and ads, measures
                Asphalt games for each of the fiscal years 2013     the size of GLSE’s business in
                to the present?                                     California by mobile game player
                                                                    market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of persons “associated with California” (whatever that
                means) who have downloaded a digital asset from an Asphalt game is irrelevant to
                the size of revenue and profits of GLSE’s sales in California attributable to purchases
                of the specific Asphalt games and digital car models in-game assets that form the
                basis of Plaintiff’s copyright violation claim.
(360)      16   Request: How many players associated with           Plaintiff’s Position: The number
                USA by residence, presence, or IP address have      of players, which affects the sale

                                                 108
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 109 of 155




                downloaded any digital assets from any Asphalt     of digital cars and ads, measures
                games for each of the fiscal years 2013 to the     the relative size of GLSE’s
                present?                                           business in California by mobile
                                                                   game player market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of persons “associated with USA” (whatever that means)
                who have downloaded a digital asset from an Asphalt game is irrelevant to the size
                of revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(361)      17   Request: Identify (name of campaign, name of       Plaintiff’s Position: The
                advertiser, date of campaign) any or all           sales/revenues received from
                advertising campaigns for any advertiser in        campaigns for advertisers
                California for each of the fiscal years 2013 to    displaying ads while racing with
                the present?                                       infringing digital cars partly
                                                                   determines the relative size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(362)      18   Request: Identify (name of campaign, name of       Plaintiff’s Position: The
                advertiser, date of campaign) any or all           sales/revenues received from
                advertising campaigns for any advertiser           campaigns for advertisers
                targeting players associated with California by    displaying ads while racing with
                residence, presence, or IP address for each of     infringing digital cars partly
                the fiscal years 2013 to the present?              determines the relative size of
                                                                   GLSE’s business, as measured by
                                                                   sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.


                                                 109
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 110 of 155




(363)      19   Request: Identify the aggregate world revenue       Plaintiff’s Position: The
                (provide separate amount for downloading            sales/revenues received from ads
                digital assets and amount from in-game ads)         paid by advertisers or digital cars
                generated by the following digital car models       paid by players globally
                for each of the fiscal years 2013 to the present?   determines the relative size of
                   Ariel Nomad            Lamborghini             GLSE’s business in California, as
                                            Egotista                measured by sales activity.
                   Aston Martin DB11
                   Aston Martin DB9       Lamborghini
                   Aston Martin One        Centenaro
                    77                     Land Rover
                   BMW Z4 e 89            Lotus Evora 410
                   Cadillac Cien           Sport
                    Concept 2002           Man TGX D38
                   Chevrolet Camaro       Mazzanti Evantra
                    2016                   McLaren 675LT
                   Chevrolet Camaro        2015
                    LT 2.0L Turbo 2016     Mercedes Benz
                   Chevrolet Camaro        G500
                    z11 50th Edition       Mercedes Benz
                   Chevrolet Camaro        AMG GT 2016
                    Z06                    Mercedes Benz
                   Chevrolet Silverado     AMG S2016
                    2500 HD                Mercedes Unimog
                   Citroen DS E-Tense      U 4023
                   Dodge Ram 1500         Mosler GT3
                    Rebel                  Perlini 105F Red
                   Ferrari 488 GTB         Tiger
                   Ferrari fxxk 2014      Peugeot 208 T16
                   Ford Fiesta ST GRC      WRC
                   Ford Mustang 2015      Polaris RZR 1000
                   Ford Ranger Dakar      Polo WRC
                   Holden Coupe 60        Predator X-18
                                            Intimidator
                   Honda NSX 2017
                                           SMG Buggy Dakar
                   Jaguar F Type SVR
                    Coupe 2017             Trion Nemesis
                   Jeep Wrangler          Volkswagen
                    Rubicon                 XL_Sport_Concept_
                                            2016
                   Koenigsegg Regera
                    2016                   VW Beetle GRC


                                                110
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 111 of 155




                 Koenigsegg Agera R       VW Polo WRC
                 Lamborghini
                  Aventador lp750-4
                  Supervolece
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the aggregate world revenue generated from such car models is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(364)      20   Request: Identify the world revenue generated        Plaintiff’s Position: The
                (provide separate amount for downloading             sales/revenues received from ads
                digital assets and amount from in-game ads) by       paid by advertisers or digital cars
                each of the following digital car models for         paid by players globally
                each of the fiscal years 2013 to the present?        determines the relative size of
                   Ariel Nomad            Lamborghini              GLSE’s business in California, as
                                            Egotista                 measured by sales activity.
                   Aston Martin DB11
                   Aston Martin DB9       Lamborghini
                   Aston Martin One        Centenaro
                    77                     Land Rover
                   BMW Z4 e 89            Lotus Evora 410
                   Cadillac Cien           Sport
                    Concept 2002           Man TGX D38
                   Chevrolet Camaro       Mazzanti Evantra
                    2016                   McLaren 675LT
                   Chevrolet Camaro        2015
                    LT 2.0L Turbo 2016     Mercedes Benz
                   Chevrolet Camaro        G500
                    z11 50th Edition       Mercedes Benz
                   Chevrolet Camaro        AMG GT 2016
                    Z06                    Mercedes Benz
                   Chevrolet Silverado     AMG S2016
                    2500 HD                Mercedes Unimog
                   Citroen DS E-Tense      U 4023
                   Dodge Ram 1500         Mosler GT3
                    Rebel                  Perlini 105F Red
                   Ferrari 488 GTB         Tiger
                   Ferrari fxxk 2014      Peugeot 208 T16
                   Ford Fiesta ST GRC      WRC


                                                 111
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 112 of 155




                   Ford Mustang 2015      Polaris RZR 1000
                   Ford Ranger Dakar      Polo WRC
                   Holden Coupe 60        Predator X-18
                   Honda NSX 2017          Intimidator
                   Jaguar F Type SVR      SMG Buggy Dakar
                    Coupe 2017             Trion Nemesis
                   Jeep Wrangler          Volkswagen
                    Rubicon                 XL_Sport_Concept_
                   Koenigsegg Regera       2016
                    2016                   VW Beetle GRC
                   Koenigsegg Agera R     VW Polo WRC
                   Lamborghini
                    Aventador lp750-4
                    Supervolece
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the aggregate world revenue generated from such car models is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(365)      21   Request: How much of the revenue identified          Plaintiff’s Position: The
                in interrogatory 19 was generated by players         sales/revenues received from
                associated with California by presence,              digital assets such as digital cars
                residence, or IP address?                            paid by players partly determines
                                                                     the relative size of GLSE’s
                                                                     business in California, as
                                                                     measured by sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the aggregate world revenue generated from such individual car
                models is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(366)      22   Request: How much of the revenue identified          Plaintiff’s Position: The
                in interrogatory 20 was generated by players         sales/revenues received from
                associated with California by presence,              digital assets such as digital cars
                residence, or IP address?                            paid by players in the USA partly
                                                                     determines the relative size of
                                                                     GLSE’s business in California, as


                                                 112
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 113 of 155




                                                                     measured by sales activity.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, the aggregate world revenue generated from such individual car
                 models is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
                                            30(b)(6) Topics
List      Req.                        Request                        Reason Why the Request Is Or Is
No.       No.                                                           Not Encompassed by Judge
                                                                               Chesney’s Order
(367)      4     Topic: Communications between GLSE and              Plaintiff’s Position: The size of
                 Gameloft, Inc. with respect to any revenue          GLSE’s business in California is
                 generating activities relating to California,       reflected by the extent of any
                 including the Gameloft Advertising Solution, in- and all revenues generated from
                 game ads, and/or the sale of digital assets         California sources, particularly
                 incorporated into the Asphalt games.                revenues received from ads paid
                                                                     by advertisers or digital cars paid
                                                                     by player.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, communications between GLSE and Gameloft, Inc. concerning the sales
                 of third-party advertising and the sale of digital assets, is irrelevant to the size of
                 revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
(368)      5     Topic: Communications between GLSE and              Plaintiff’s Position: The author,
                 Gameloft, Inc. with respect to the publication      publisher, and/or owner of the
                 of content on www.gameloft.com (“Website”)          content dictating the content to
                 referencing California in any way.                  be published on the Website
                                                                     tends to identify who operates
                                                                     the Website.
                 GLSE’s Position: Communications between GLSE and Gameloft, Inc. concerning the
                 publication of specific content on the www.gameloft.com website and its language
                 sites is irrelevant to the identity of the Gameloft entity/entities that operate(s) the
                 website accessible to website users within California and irrelevant to the size of
                 revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
(369)      6     Topic: Communications between GLSE and              Plaintiff’s Position: The entity that

                                                  113
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 114 of 155




                Gameloft, Inc. with respect to functionalities     dictates the functionalities of the
                enabled on the Website to collect information      Website and/or collects
                from visitors to the Website.                      information gathered by the
                                                                   Website tends to identify who
                                                                   operates the Website.
                GLSE’s Position: Communications between GLSE and Gameloft, Inc. concerning the
                functionality of and demographics of visitors to www.gameloft.com or any of its
                language sites is irrelevant to the identity of the Gameloft entity/entities that
                operate(s) the website accessible to website users within California and irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(370)      7    Topic: Board minutes referencing revenues          Plaintiff’s Position: The
                generated by any California advertiser, any        sales/revenues received from ads
                California licensor, any advertiser targeting      paid by advertisers or digital cars
                players associated with California, or by the      paid by players in the USA partly
                purchase of digital assets by Asphalt game         determines the relative size of
                players associated with California by way of       GLSE’s business in California, as
                residence, presence, or IP address or any other    measured by sales activity.
                means used to geo-tag any player.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the content, strategy, and sales of third-party advertising is irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(371)      8    Topic: The collection of any information about     Plaintiff’s Position: The entity
                visitors to the Website or players to determine    that collects information
                their demographics, preferences, interests and     gathered by the Website for
                lifestyle, and/or location.                        commercial use tends to identify
                                                                   who operates the Website.
                GLSE’s Position: Information concerning the demographics of visitors to
                www.gameloft.com or any of its language sites or a GLSE game is irrelevant to the
                identity of the Gameloft entity/entities that operate(s) the website accessible to
                website users within California and irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(372)      9    Topic: The collection of any information           Plaintiff’s Position: The entity
                through the Internet, and/or social media such     that collects information about
                as Facebook or Twitter about visitors to the       visitors to the Website for

                                                 114
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 115 of 155




                Website or players that associates them with         commercial use tends to identify
                California.                                          who operates the Website.


                GLSE’s Position: Information concerning the demographics of “players” or visitors
                to www.gameloft.com or any of its language sites is irrelevant to the identity of the
                Gameloft entity/entities that operate(s) the website accessible to website users
                within California and irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(373)      11   Topic: Revenues generated from the sale of in        Plaintiff’s Position: The
                game advertising space to advertisers targeting      sales/revenues received from
                any player associated with California by way of      advertisers/ads displayed while
                residence, presence, or IP address or any other      racing with infringing digital cars
                means used to geo-tag a player.                      partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy and sales of third-party advertising is irrelevant to the size
                of revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(374)      12   Topic: Revenues generated from the sale of in        Plaintiff’s Position: The
                game advertising space to advertisers with           sales/revenues received from
                offices or doing business in California.             advertisers/ads displayed while
                                                                     racing with infringing digital cars
                                                                     partly determines the size of
                                                                     GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(375)      13   Topic: Revenues generated by Gameloft                Plaintiff’s Position: The
                Advertising Solutions (“GLADS”) relating to          sales/revenues received from
                players associated with California by way of         advertisers/ads displayed while
                residence, presence, or IP address or any other      racing with infringing digital cars
                means used to geo-tag a player.                      partly determines the size of

                                                 115
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 116 of 155




                                                                   GLSE’s business, as measured by
                                                                   sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy and revenues of third-party advertising is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(376)      14   Topic: Revenues generated by GLADS’ ability to     Plaintiff’s Position: The
                target specific audiences based on                 sales/revenues received from
                demographics, interests and lifestyle, user        advertisers/ads displayed while
                preferences, and/or geo location as they relate    racing with infringing digital cars
                to players associated with California by way of    partly determines the size of
                residence, presence, or IP address or any other    GLSE’s business, as measured by
                means used to geo-tag a player.                    sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the strategy of third-party advertising is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(377)      15   Topic: Revenues generated or paid by any of        Plaintiff’s Position: The
                the following companies as they relate to          sales/revenues received from
                California: Lego, Kelloggs, Simple Mobile,         advertisers/ads displayed while
                Airberlin, Hasbro, Infiniti, Warner Bros.,         racing with infringing digital cars
                Gillette, Mercedes Benz, Alienware, Disney,        partly determines the size of
                Huawei, Mondelez International, 20th Century       GLSE’s business, as measured by
                Fox, LG, Closeup, Ferrari, Centennial College,     sales activity.
                Turkcell, Xbox, Coca Cola, McDonalds, Netflix,
                Chiquita, DoubleClick, Sizmek, Appsflyer,
                Kochava, Adriver, adjust, Predicta, S4M,
                vindico, adMotion, atlas, Barometric, Innovid,
                reamp, Moat, and/or Placed.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.


                                                 116
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 117 of 155




(378)      16   Topic: Marketing and distribution expenses           Plaintiff’s Position: The size of
                either budgeted or incurred related to any           GLSE’s business in California is
                marketing or sales activity related to California.   reflected by the extent of GLSE
                                                                     spends on revenue generating
                                                                     activities relating to sales,
                                                                     marketing and distributing of its
                                                                     games in California.
                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(379)      17   Topic: The names and responsibilities of any         Plaintiff’s Position: The size of
                personnel who has or is being tasked with            GLSE’s business in California is
                developing more business or generating more          reflected by the number of staff
                revenue from California advertisers or players       tasked with increasing business
                associated with California by way of residence,      from California sources.
                presence, or IP address or any other means
                used to geo-tag a player.
                GLSE’s Position: The February 12 Order, in the context of Judge Chesney’s hearing
                statements that specific jurisdiction must be based on contacts that are related to
                the copyright claim and her reference to the “size” of business in terms of the
                economic aspects of revenue and profits, only permits discovery concerning GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(380)      18   Topic: Any plans to develop or increase              Plaintiff’s Position: The
                business from any California advertiser, any         sales/revenues received from
                advertiser that targets California, or player        advertisers/ads displayed while
                associated with California by way of residence,      racing with infringing digital cars
                presence, or IP address or any other means           partly determines the size of
                used to geo-tag a player.                            GLSE’s business, as measured by
                                                                     sales activity.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the sales of third-party advertising is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.


                                                 117
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 118 of 155




(381)      20   Topic: The functionalities on the Website,          Plaintiff’s Position: The entity that
                including how they are identified, developed,       dictates the functionalities of the
                and/or enabled on the Website to target             Website and/or collects
                specific audiences, including Website visitors      information gathered by the
                associated with California by way of residence,     Website tends to identify who
                presence, or IP address or any other means          operates the Website.
                used to geo-tag a visitor.
                GLSE’s Position: Information concerning the functionality www.gameloft.com or
                any of its language sites, including the collection of visitor demographics, is
                irrelevant to the identity of the Gameloft entity/entities that operate(s) the website
                accessible to website users within California and irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(382)      21   Topic: The selection of California as the venue     Plaintiff’s Position: The author,
                to resolve disputes or as the controlling law for   publisher, and/or owner of the
                any legal matter relating to the Website, games     content dictating legal terms on
                or promotional activity.                            the Website tends to identify
                                                                    who operates the Website.
                GLSE’s Position: The legal terms stated on www.gameloft.com or any of its
                language sites are irrelevant to the identity of the Gameloft entity/entities that
                operate(s) the website accessible to website users within California and irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(383)      22   Topic: The number of players associated with        Plaintiff’s Position: To the extent
                California as it relates to revenue generating      users generate revenue, such as
                activities.                                         the purchase of digital cars or the
                                                                    display of ads, this number
                                                                    measures the size of GLSE’s
                                                                    business in California by mobile
                                                                    game player market share.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, the number of ”players” who are “associated with California”
                (whatever that means) is irrelevant to the size of revenue and profits of GLSE’s sales
                in California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(384)      23   Topic: The number of users associated with          Plaintiff’s Position: To the extent
                California as it relates to revenue generating      users generate revenue, such as
                activities.                                         the purchase of digital cars or the

                                                 118
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 119 of 155




                                                                     display of ads, this number
                                                                     measures the size of GLSE’s
                                                                     business in California by mobile
                                                                     game player market share.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, the number a”users” who are “associated with California (“whatever
                 that means”) is irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(385)      24    Topic: The number of visitors to the website        Plaintiff’s Position: To the extent
                 associated with California as it relates to         visitors generate revenue, such
                 revenue generating activities.                      as the purchase of digital cars or
                                                                     the display of ads, this number
                                                                     measures the size of GLSE’s
                                                                     business in California by mobile
                                                                     game player market share.
                 GLSE’s Position: Information concerning the number of visitors to
                 www.gameloft.com or any of its language sites is irrelevant to the identity of the
                 Gameloft entity/entities that operate(s) the website accessible to website users
                 within California and irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
                                       Subpoena to App Nexus
List      Req.                       Category                         Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                                Chesney’s Order
(386)      1     Category: All DOCUMENTS RELATING TO the              Plaintiff’s Position: n/a
                 Gameloft Advertising Solutions.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to App Nexus, an advertising software company,
                 concerning documents relating to third0party advertising involving Gameloft
                 Advertising Solutions are irrelevant to the size of revenue and profits of GLSE’s sales
                 in California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(387)      2     Category: All DOCUMENTS YOU received from           Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and

                                                  119
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 120 of 155




                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company, for “all
                DOCUMENTS” received from multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(388)      3    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company, for “ALL
                DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is irrelevant to
                the size of revenue and profits of GLSE’s sales in California attributable to purchases
                of the specific Asphalt games and digital car models in-game assets that form the
                basis of Plaintiff’s copyright violation claim.
(389)      4    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company, for “all
                DOCUMENTS”) concerning all commercial arrangements with multiple
                “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(390)      5    Category: Sufficient DOCUMENTS to describe           Plaintiff’s Position: n/a
                how AppNexus serves as a supply side platform
                (SSP) for Gameloft Advertising Solution’s
                inventory.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company,
                concerning how App Nexus provides services to Gameloft Advertising Solutions is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(391)      6    Category: All DOCUMENTS discussing any               Plaintiff’s Position: n/a
                benefits to GAMELOFT by using AppNexus for

                                                 120
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 121 of 155




                mobile inventory.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company,
                concerning how multiple “GAMELOFT” entities (as defined) benefit from services
                provided by Nexus is irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(392)      7    Category: Sufficient DOCUMENTS to describe          Plaintiff’s Position: n/a
                how AppNexus helps publishers, including
                GAMELOFT, to monetize their mobile
                inventory.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company,
                concerning how App Nexus’s services help mobile application publishers
                “monetize” their mobile inventory is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(393)      8    Category: All DOCUMENTS by YOU RELATING             Plaintiff’s Position: n/a
                TO GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company,
                concerning “all DOCUMENTS by” App Nexus (whatever that means) relating to
                multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(394)      9    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                game in the ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to App Nexus, an advertising software company,
                concerning “any game in the ASPHALT SERIES” is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of

                                                 121
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 122 of 155




                 Plaintiff’s copyright violation claim.
                                        Subpoena to Basecamp
List      Req.                        Category                       Reason Why the Request Is Or Is
No.       No.                                                           Not Encompassed by Judge
                                                                               Chesney’s Order
(395)      1     Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                 COMMUNICATIONS RELATING to any projects
                 or teams created by or for GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Basecamp, a project management software company,
                 concerning “projects or teams created by or for” multiple “GAMELOFT” entities (as
                 defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
(396)      2     Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                 COMMUNICATIONS RELATING to any tasks
                 associated with any team or project created by
                 or for GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Basecamp, a project management software company,
                 concerning “tasks associated with any team or project created by or for” multiple
                 “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(397)      3     Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                 COMMUNICATIONS RELATING TO any game in
                 the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Basecamp, a project management software company,
                 “all DOCUMENTS” concerning “any game in the ASPHALT SERIES” is irrelevant to
                 the size of revenue and profits of GLSE’s sales in California attributable to purchases
                 of the specific Asphalt games and digital car models in-game assets that form the
                 basis of Plaintiff’s copyright violation claim.
(398)      4     Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                 COMMUNICATIONS containing the name

                                                  122
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 123 of 155




                Alexandru Adam as the author or recipient of
                that document.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Basecamp, a project management software company,
                concerning all documents or communications containing the name “Alexandru
                Adam” is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(399)      5    Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                COMMUNICATIONS containing the name Do
                Quoc Hung, Quoc Hung Do, and/or Hung Do as
                the author or recipient of that document.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Basecamp, a project management software company,
                concerning alldocuments or communications containing the name of “Do Quoc
                Hung, Quoc Hung Do, and/or Hung Do” is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(400)      6    Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                COMMUNICATIONS containing the name Donn
                Garton as the author or recipient of that
                document.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Basecamp, a project management software company,
                concerningall documents or communications containing the name of “Donn
                Garten” is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(401)      7    Category: All DOCUMENTS or                          Plaintiff’s Position: n/a
                COMMUNICATIONS YOU received from
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Basecamp, a project management software company,

                                                 123
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 124 of 155




                 concerning “all DOCUMENTS or COMMUNICATIONS” received from multiple
                 “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(402)      8     Category: All DOCUMENTS or                           Plaintiff’s Position: n/a
                 COMMUNICATIONS YOU sent to GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Basecamp, a project management software company,
                 concerning “all DOCUMENTS or COMMUNICATIONS” sent to multiple “GAMELOFT”
                 entities (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim
(403)      9     Category: All DOCUMENTS or                           Plaintiff’s Position: n/a
                 COMMUNICATIONS RELATING TO any
                 commercial arrangement, including contracts,
                 between YOU and GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Basecamp, a project management software company,
                 concerning “all DOCUMENTS or COMMUNICATIONS” relating to all commercial
                 arrangements with multiple “GAMELOFT “entities (as defined) is irrelevant to the
                 size of revenue and profits of GLSE’s sales in California attributable to purchases of
                 the specific Asphalt games and digital car models in-game assets that form the basis
                 of Plaintiff’s copyright violation claim
(404)      10    Category: All DOCUMENTS or                           Plaintiff’s Position: n/a
                 COMMUNICATIONS by YOU REFERRING TO
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Basecamp, a project management software company,
                 concerning “all DOCUMENTS by” Basecamp (whatever that means) referring to
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
                                        Subpoena to Coca Cola
List      Req.                        Category                          Reason Why the Request Is Or Is

                                                   124
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 125 of 155




No.       No.                                                          Not Encompassed by Judge
                                                                              Chesney’s Order
(405)      1    Category: All DOCUMENTS RELATING TO the             Plaintiff’s Position: n/a
                Gameloft Advertising Solutions.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                GLSE’s games, concerning documents relating to third-party advertising involving
                Gameloft Advertising Solutions are irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(406)      2    Category: All DOCUMENTS YOU received from           Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                GLSE’s games, for “all DOCUMENTS” received from multiple “GAMELOFT” entities
                (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(407)      3    Category: All DOCUMENTS YOU sent to                 Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                GLSE’s games, for “all DOCUMENTS” sent to multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(408)      4    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                game in the ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                GLSE’s games, for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES”
                is irrelevant to the size of revenue and profits of GLSE’s sales in California


                                                 125
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 126 of 155




                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
(409)      5     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 ad campaign by GAMELOFT for YOU.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                 GLSE’s games, for “all DOCUMENTS” concerning “any ad campaign” by multiple
                 “GAMELOFT” (as defined) is irrelevant to the size of revenue and profits of GLSE’s
                 sales in California attributable to purchases of the specific Asphalt games and digital
                 car models in-game assets that form the basis of Plaintiff’s copyright violation
                 claim.
(410)      6     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 commercial arrangement, including contracts,
                 between YOU and GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                 GLSE’s games, for “all DOCUMENTS” concerning all commercial arrangements with
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(411)      7     Category: All DOCUMENTS by YOU RELATING             Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Coca Cola, a company that purportedly advertises on
                 GLSE’s games, concerning “all DOCUMENTS” “by YOU” (whatever that means)
                 relating to multiple “GAMELOFT” entities (as defined) is irrelevant to the size of
                 revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
                          Subpoena to Entertainment Software Association
List      Req.                        Category                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                                Chesney’s Order
(412)      1     Category: All DOCUMENTS RELATING TO                  Plaintiff’s Position: n/a
                 GAMELOFT in any role, including as speakers, in

                                                  126
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 127 of 155




                any capacity (e.g. lecture, tutor, expert, etc.),
                sponsors, partners, and/or exhibitors, at each
                of the annual E3 conferences (annual
                conferences held in Southern California).
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning any role multiple
                “GAMELOFT” entities (as defined) have taken at a gaming conference is irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(413)      2    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                media coverage, including interviews, of
                GAMELOFT at each of the annual E3
                conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning any media
                coverage of multiple “GAMELOFT” entities (as defined) at a gaming conference is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(414)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                attendees (e.g., programmers, artists,
                producers, game designers, audio
                professionals, business decision-makers or
                others involved in the development of
                interactive games) from GAMELOFT at each of
                the annual E3 conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning attendance by
                multiple “GAMELOFT” entities (as defined) at a gaming conference is irrelevant to
                the size of revenue and profits of GLSE’s sales in California attributable to purchases
                of the specific Asphalt games and digital car models in-game assets that form the
                basis of Plaintiff’s copyright violation claim.


                                                  127
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 128 of 155




(415)      4    Category: All DOCUMENTS RELATING TO the             Plaintiff’s Position: n/a
                Gameloft Advertising Solutions at each of the
                annual E3 conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning Gameloft
                Advertising Solutions at a gaming conference is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(416)      5    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                game in the ASPHALT SERIES at each of the
                annual E3 conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning any Asphalt game
                “at” a gaming conference (whatever that means) is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(417)      6    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning all commercial
                arrangements with multiple “GAMELOFT” entities (as defined) is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(418)      7    Category: All DOCUMENTS by YOU RELATING             Plaintiff’s Position: n/a
                TO any awards recognizing GAMELOFT at each
                of the annual E3 conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and


                                                 128
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 129 of 155




                  her reference to the “size” of business in terms of the economic aspects of revenue
                  and profits, a subpoena to Entertainment Software Association, a company that
                  organizes gaming conferences, for “all DOCUMENTS” concerning any awards to
                  multiple “GAMELOFT” entities (as defined) at a gaming conference is irrelevant to
                  the size of revenue and profits of GLSE’s sales in California attributable to purchases
                  of the specific Asphalt games and digital car models in-game assets that form the
                  basis of Plaintiff’s copyright violation claim.
(419)      8      Category: All DOCUMENTS RELATING TO the             Plaintiff’s Position: n/a
                  selection process for any awards recognizing
                  GAMELOFT at each of the annual E3
                  conferences.
                  GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                  jurisdiction must be based on contacts that are related to the copyright claim and
                  her reference to the “size” of business in terms of the economic aspects of revenue
                  and profits, a subpoena to Entertainment Software Association, a company that
                  organizes gaming conferences, for “all DOCUMENTS” concerning any awards to
                  multiple “GAMELOFT” entities (as defined) at a gaming conference is irrelevant to
                  the size of revenue and profits of GLSE’s sales in California attributable to purchases
                  of the specific Asphalt games and digital car models in-game assets that form the
                  basis of Plaintiff’s copyright violation claim.
(420)      9      Category: All DOCUMENTS RELATING TO                 Plaintiff’s Position: n/a
                  GAMELOFT as a member of the Entertainment
                  Software Association.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Entertainment Software Association, a company that
                organizes gaming conferences, for “all DOCUMENTS” concerning membership of
                multiple “GAMELOFT” entities (as defined) in the Association is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
               Subpoena to French-American Chamber of Commerce – Los Angeles
List      Req.                        Category                       Reason Why the Request Is Or Is
No.       No.                                                           Not Encompassed by Judge
                                                                               Chesney’s Order
(421)      1    Category: All DOCUMENTS YOU received from            Plaintiff’s Position: n/a
                GAMELOFT.
                  GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                  jurisdiction must be based on contacts that are related to the copyright claim and
                  her reference to the “size” of business in terms of the economic aspects of revenue
                  and profits, a subpoena to the French-American Chamber of Commerce – Los

                                                   129
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 130 of 155




                Angeles, a trade network for French and American companies, for “all
                DOCUMENTS” received from multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(422)      2    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the French-American Chamber of Commerce – Los
                Angeles, a trade network for French and American companies, for “all
                DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(423)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the French-American Chamber of Commerce – Los
                Angeles, a trade network for French and American companies, for “all
                DOCUMENTS” all commercial arrangements with multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(424)      4    Category: All DOCUMENTS reflecting                   Plaintiff’s Position: n/a
                GAMELOFT’s role as a member, sponsor,
                benefactor or supporter of any kind to your
                organization or to any event YOU organize.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the French-American Chamber of Commerce – Los
                Angeles, a trade network for French and American companies, for “all
                DOCUMENTS” concerning the role of multiple “GAMELOFT” entities (as defined) at
                any French-America Chamber-organized event is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.

                                                 130
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 131 of 155




(425)      5     Category: All DOCUMENTS by YOU REFERRING            Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to the French-American Chamber of Commerce – Los
                 Angeles, a trade network for French and American companies, for “all
                 DOCUMENTS” referring to multiple “GAMELOFT” entities (as defined) is irrelevant
                 to the size of revenue and profits of GLSE’s sales in California attributable to
                 purchases of the specific Asphalt games and digital car models in-game assets that
                 form the basis of Plaintiff’s copyright violation claim.
(426)      6     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 corporate services (e.g. missions, business set
                 up, recruitment, training, advertising) YOU
                 provided to GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to the French-American Chamber of Commerce – Los
                 Angeles, a trade network for French and American companies, for “all
                 DOCUMENTS” relating to any “corporate services” provided to multiple
                 “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(427)      7     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to the French-American Chamber of Commerce – Los
                 Angeles, a trade network for French and American companies, for “all
                 DOCUMENTS” concerning the Asphalt games is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
                 Subpoena to San Diego French-American Chamber of Commerce
List      Req.                        Category                          Reason Why the Request Is Or Is
No.       No.                                                             Not Encompassed by Judge
                                                                                 Chesney’s Order
(428)      1     Category: All DOCUMENTS YOU received from             Plaintiff’s Position: n/a
                 GAMELOFT.

                                                  131
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 132 of 155




                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                a trade network for French and American companies, for “all DOCUMENTS”
                received from multiple “GAMELOFT” entities (as defined) is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(429)      2    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                a trade network for French and American companies, for “all DOCUMENTS” sent to
                multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(430)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                a trade network for French and American companies, for “all DOCUMENTS” all
                commercial arrangements with multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(431)      4    Category: All DOCUMENTS reflecting                   Plaintiff’s Position: n/a
                GAMELOFT’s role as a member, sponsor,
                benefactor or supporter of any kind to your
                organization or to any event YOU organize.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                a trade network for French and American companies, for “all DOCUMENTS”
                concerning the role of multiple “GAMELOFT” entities (as defined) at any French-

                                                 132
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 133 of 155




                  America Chamber-organized event is irrelevant to the size of revenue and profits of
                  GLSE’s sales in California attributable to purchases of the specific Asphalt games
                  and digital car models in-game assets that form the basis of Plaintiff’s copyright
                  violation claim.
(432)      5      Category: All DOCUMENTS by YOU REFERRING          Plaintiff’s Position: n/a
                  TO GAMELOFT.
                  GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                  jurisdiction must be based on contacts that are related to the copyright claim and
                  her reference to the “size” of business in terms of the economic aspects of revenue
                  and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                  a trade network for French and American companies, for “all DOCUMENTS”
                  referring to multiple “GAMELOFT” entities (as defined) is irrelevant to the size of
                  revenue and profits of GLSE’s sales in California attributable to purchases of the
                  specific Asphalt games and digital car models in-game assets that form the basis of
                  Plaintiff’s copyright violation claim.
(433)      6      Category: All DOCUMENTS RELATING TO any           Plaintiff’s Position: n/a
                  corporate services (e.g. missions, business set
                  up, recruitment, training, advertising) YOU
                  provided to GAMELOFT.
                  GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                  jurisdiction must be based on contacts that are related to the copyright claim and
                  her reference to the “size” of business in terms of the economic aspects of revenue
                  and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                  a trade network for French and American companies, for “all DOCUMENTS” relating
                  to any “corporate services” provided to multiple “GAMELOFT” entities (as defined)
                  is irrelevant to the size of revenue and profits of GLSE’s sales in California
                  attributable to purchases of the specific Asphalt games and digital car models in-
                  game assets that form the basis of Plaintiff’s copyright violation claim.
(434)      7      Category: All DOCUMENTS RELATING TO any           Plaintiff’s Position: n/a
                  game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                 a trade network for French and American companies, for “all DOCUMENTS”
                 concerning the Asphalt games is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
               Subpoena to French-American Chamber of Commerce – San Francisco
List      Req.                        Category                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge

                                                  133
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 134 of 155




                                                                               Chesney’s Order
(435)      1    Category: All DOCUMENTS YOU received from            Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Francisco French-American Chamber of
                Commerce, a trade network for French and American companies, for “all
                DOCUMENTS” received from multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(436)      2    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Francisco French-American Chamber of
                Commerce, a trade network for French and American companies, for “all
                DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(437)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Francisco French-American Chamber of
                Commerce, a trade network for French and American companies, for “all
                DOCUMENTS” all commercial arrangements with multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(438)      4    Category: All DOCUMENTS reflecting                   Plaintiff’s Position: n/a
                GAMELOFT’s role as a member, sponsor,
                benefactor or supporter of any kind to your
                organization or to any event YOU organize.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and


                                                 134
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 135 of 155




                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Francisco French-American Chamber of
                Commerce, a trade network for French and American companies, for “all
                DOCUMENTS” concerning the role of multiple “GAMELOFT” entities (as defined) at
                any French-America Chamber-organized event is irrelevant to the size of revenue
                and profits of GLSE’s sales in California attributable to purchases of the specific
                Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(439)      5    Category: All DOCUMENTS by YOU REFERRING          Plaintiff’s Position: n/a
                TO GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Francisco French-American Chamber of
                Commerce, a trade network for French and American companies, for “all
                DOCUMENTS” referring to multiple “GAMELOFT” entities (as defined) is irrelevant
                to the size of revenue and profits of GLSE’s sales in California attributable to
                purchases of the specific Asphalt games and digital car models in-game assets that
                form the basis of Plaintiff’s copyright violation claim.
(440)      6    Category: All DOCUMENTS RELATING TO any           Plaintiff’s Position: n/a
                corporate services (e.g. missions, business set
                up, recruitment, training, advertising) YOU
                provided to GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Francisco French-American Chamber of
                Commerce, a trade network for French and American companies, for “all
                DOCUMENTS” relating to any “corporate services” provided to multiple
                “GAMELOFT” entities (as defined) isirrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(441)      7    Category: All DOCUMENTS RELATING TO any           Plaintiff’s Position: n/a
                game in the ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to the San Diego French-American Chamber of Commerce,
                a trade network for French and American companies, for “all DOCUMENTS”
                concerning the Asphalt games is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games

                                                135
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 136 of 155




                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
                                          Subpoena to Ford
List      Req.                      Category                       Reason Why the Request Is Or Is
No.       No.                                                         Not Encompassed by Judge
                                                                             Chesney’s Order
(442)      1     Category: ALL DOCUMENTS RELATING TO the           Plaintiff’s Position: n/a
                 Gameloft Advertising Solutions.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Ford, a company that purportedly advertises on GLSE’s
                 games, concerning documents relating to third-party advertising involving Gameloft
                 Advertising Solutions is irrelevant to the size of revenue and profits of GLSE’s sales
                 in California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(443)      2     Category: All DOCUMENTS YOU received from            Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Ford, company that purportedly advertises on GLSE’s
                 games for “all DOCUMENTS” received from multiple “GAMELOFT” entities (as
                 defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
(444)      3     Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Ford, company that purportedly advertises on GLSE’s
                 games for “all DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.
(445)      4     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue


                                                  136
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 137 of 155




                 and profits, a subpoena to Ford, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES” is
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.
(446)      5     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 ad campaign by GAMELOFT for YOU.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Ford, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning “any ad campaign” by multiple
                 “GAMELOFT” (as defined) is irrelevant to the size of revenue and profits of GLSE’s
                 sales in California attributable to purchases of the specific Asphalt games and digital
                 car models in-game assets that form the basis of Plaintiff’s copyright violation
                 claim.
(447)      6     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 commercial arrangement, including contracts,
                 between YOU and GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Ford, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning all commercial arrangements with
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(448)      7     Category: All DOCUMENTS by YOU RELATING              Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Ford, a company that purportedly advertises on GLSE’s
                 games, concerning “all DOCUMENTS” relating to multiple “GAMELOFT” entities (as
                 defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
                                         Subpoena to Lensa
List      Req.                       Category                        Reason Why the Request Is Or Is
No.       No.                                                           Not Encompassed by Judge
                                                                              Chesney’s Order

                                                  137
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 138 of 155




(449)      1    Category: All DOCUMENTS YOU received from            Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Lensa, a human resources company, for “all
                DOCUMENTS” received from multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(450)      2    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Lensa, a human resources company, for “all
                DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(451)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Lensa, a human resources company, for “all
                DOCUMENTS” concerning all commercial arrangements with multiple “GAMELOFT”
                entities (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(452)      4    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                job postings for GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Lensa, a human resources company, for “all
                DOCUMENTS” concerning all job postings for multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.


                                                  138
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 139 of 155




(453)      5     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 candidate responding to any job postings for
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Lensa, a human resources company, for “all
                 DOCUMENTS” concerning any candidates responding to job postings for multiple
                 “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(454)      6     Category: All DOCUMENTS by you RELATING              Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Lensa, a human resources company, for “all
                 DOCUMENTS” “by YOU” (whatever that means) relating to multiple “GAMELOFT”
                 entities (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(455)      7     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Lensa, a human resources company, for “all
                 DOCUMENTS” relating to any Asphalt game is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
                                          Subpoena to Mattel
List      Req.                        Category                          Reason Why the Request Is Or Is
No.       No.                                                             Not Encompassed by Judge
                                                                                 Chesney’s Order
(456)      1     Category: All DOCUMENTS YOU received from             Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue


                                                   139
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 140 of 155




                and profits, a subpoena to Mattel, company that purportedly advertises on GLSE’s
                games for “all DOCUMENTS” received from multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(457)      2    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Mattel, company that purportedly advertises on GLSE’s
                games for “all DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(458)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Mattel, a company that purportedly advertises on GLSE’s
                games, for “all DOCUMENTS” concerning all commercial arrangements with
                multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(459)      4    Category: All DOCUMENTS by you REFERRING             Plaintiff’s Position: n/a
                TO GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Mattel, a company that purportedly advertises on GLSE’s
                games, concerning “all DOCUMENTS” referring to multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(460)      5    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                game in the ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and


                                                  140
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 141 of 155




                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mattel, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES” is
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.
                                       Subpoena to McDonald’s
List      Req.                        Category                         Reason Why the Request Is Or Is
No.       No.                                                             Not Encompassed by Judge
                                                                                 Chesney’s Order
(461)      1     Category: ALL DOCUMENTS RELATING TO the               Plaintiff’s Position: n/a
                 Gameloft Advertising Solutions.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                 GLSE’s games, concerning documents relating to third-party advertising involving
                 Gameloft Advertising Solutions irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(462)      2     Category: All DOCUMENTS YOU received from           Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, subpoena to McDonald’s, a company that purportedly advertises on
                 GLSE’s games for “all DOCUMENTS” received from multiple “GAMELOFT” entities
                 (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(463)      3     Category: All DOCUMENTS YOU sent to                 Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                 GLSE’s games for “all DOCUMENTS” sent to multiple “GAMELOFT” entities (as
                 defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.



                                                  141
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 142 of 155




(464)      4    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                game in the ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                GLSE’s games, for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES”
                is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(465)      5    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                ad campaign by GAMELOFT for YOU.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                GLSE’s games, for “all DOCUMENTS” concerning “any ad campaign” by multiple
                “GAMELOFT” (as defined) is irrelevant to the size of revenue and profits of GLSE’s
                sales in California attributable to purchases of the specific Asphalt games and digital
                car models in-game assets that form the basis of Plaintiff’s copyright violation
                claim.
(466)      6    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                GLSE’s games, for “all DOCUMENTS” concerning all commercial arrangements with
                multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(467)      7    Category: All DOCUMENTS by YOU RELATING             Plaintiff’s Position: n/a
                TO GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                GLSE’s games, concerning “all DOCUMENTS” “by YOU” (whatever that means)
                relating to multiple “GAMELOFT” entities (as defined) is irrelevant to the size of


                                                 142
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 143 of 155




                 revenue and profits of GLSE’s sales in California attributable to purchases of the
                 specific Asphalt games and digital car models in-game assets that form the basis of
                 Plaintiff’s copyright violation claim.
                              Subpoena to Mobile Marketing Association
List      Req.                        Category                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                                Chesney’s Order
(468)      1     Category: ALL DOCUMENTS RELATING TO the              Plaintiff’s Position: n/a
                 Gameloft Advertising Solutions.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mobile Marketing Association, a mobile marketing trade
                 association, concerning documents relating to third-party advertising involving
                 Gameloft Advertising Solutions irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(469)      2     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mobile Marketing Association, a mobile marketing trade
                 association, for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES” is
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.
(470)      3     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 commercial arrangement, including contracts,
                 between YOU and GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mobile Marketing Association, a mobile marketing trade
                 association, for “all DOCUMENTS” concerning all commercial arrangements with
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(471)      4     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a


                                                  143
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 144 of 155




                 awards recognizing GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mobile Marketing Association, a mobile marketing trade
                 association, for “all DOCUMENTS” relating to awards recognizing multiple
                 “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(472)      5     Category: All DOCUMENTS RELATING TO the             Plaintiff’s Position: n/a
                 selection process for any awards recognizing
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mobile Marketing Association, a mobile marketing trade
                 association, for “all DOCUMENTS” relating to the selection of awards recognizing
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(473)      6     Category: All DOCUMENTS RELATING TO                 Plaintiff’s Position: n/a
                 GAMELOFT as a member of the Mobile
                 Marketing Association, Inc.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Mobile Marketing Association, a mobile marketing trade
                 association, for “all DOCUMENTS” relating to the membership of multiple
                 “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
                                         Subpoena to Netflix
List      Req.                        Category                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                               Chesney’s Order
(474)      1     Category: ALL DOCUMENTS RELATING TO the             Plaintiff’s Position: n/a
                 Gameloft Advertising Solutions.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and

                                                  144
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 145 of 155




                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Netflix, a company that purportedly advertises on GLSE’s
                games, concerning documents relating to third-party advertising involving Gameloft
                Advertising Solutions irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(475)      2    Category: All DOCUMENTS YOU received from           Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Netflix, a company that purportedly advertises on GLSE’s
                games for “all DOCUMENTS” received from multiple “GAMELOFT” entities (as
                defined) is are irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(476)      3    Category: All DOCUMENTS YOU sent to                 Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Netflix, a company that purportedly advertises on GLSE’s
                games for “all DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(477)      4    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                game in the ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Netflix, a company that purportedly advertises on GLSE’s
                games for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES” is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(478)      5    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                ad campaign by GAMELOFT for YOU.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue


                                                 145
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 146 of 155




                 and profits, a subpoena to Netflix, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning “any ad campaign” by multiple
                 “GAMELOFT” (as defined) is irrelevant to the size of revenue and profits of GLSE’s
                 sales in California attributable to purchases of the specific Asphalt games and digital
                 car models in-game assets that form the basis of Plaintiff’s copyright violation
                 claim.
(479)      6     Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                 commercial arrangement, including contracts,
                 between YOU and GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Netflix, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning all commercial arrangements with
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(480)      7     Category: All DOCUMENTS by YOU RELATING              Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to McDonald’s, a company that purportedly advertises on
                 GLSE’s games, concerning “all DOCUMENTS” relating to multiple “GAMELOFT”
                 entities (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
                                    Subpoena to Smart Recruiters
List      Req.                       Category                           Reason Why the Request Is Or Is
No.       No.                                                              Not Encompassed by Judge
                                                                                  Chesney’s Order
(481)      1     Category: All DOCUMENTS YOU received from              Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                 DOCUMENTS” received from multiple “GAMELOFT” entities (as defined) is
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.

                                                   146
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 147 of 155




(482)      2    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(483)      3    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                DOCUMENTS” concerning all commercial arrangements with multiple “GAMELOFT”
                entities (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(484)      4    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                job postings for GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                DOCUMENTS” concerning all job postings for multiple “GAMELOFT” entities (as
                defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                attributable to purchases of the specific Asphalt games and digital car models in-
                game assets that form the basis of Plaintiff’s copyright violation claim.
(485)      5    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                candidate responding to any job postings for
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                DOCUMENTS” concerning any candidates responding to job postings for multiple
                “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games


                                                  147
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 148 of 155




                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
(486)      6     Category: All DOCUMENTS by you RELATING             Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                 DOCUMENTS” relating to multiple “GAMELOFT” entities (as defined) is irrelevant to
                 the size of revenue and profits of GLSE’s sales in California attributable to purchases
                 of the specific Asphalt games and digital car models in-game assets that form the
                 basis of Plaintiff’s copyright violation claim.
(487)      7     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Smart Recruiters, a human resources company, for “all
                 DOCUMENTS” relating to any Asphalt game is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
                                          Subpoena to SpotX
List      Req.                        Category                          Reason Why the Request Is Or Is
No.       No.                                                             Not Encompassed by Judge
                                                                                 Chesney’s Order
(488)      1     Category: ALL DOCUMENTS RELATING TO the               Plaintiff’s Position: n/a
                 Gameloft Advertising Solutions.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to SpotX, an advertising software company, concerning
                 documents relating to third-party advertising involving Gameloft Advertising
                 Solutions are irrelevant to the size of revenue and profits of GLSE’s sales in
                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(489)      2     Category: All DOCUMENTS YOU received from           Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue


                                                  148
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 149 of 155




                and profits, a subpoena to SpotX, an advertising software company, for “all
                DOCUMENTS” received from multiple “GAMELOFT” entities (as defined) is
                irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                to purchases of the specific Asphalt games and digital car models in-game assets
                that form the basis of Plaintiff’s copyright violation claim.
(490)      3    Category: All DOCUMENTS YOU sent to                  Plaintiff’s Position: n/a
                GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, for “ALL
                DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is irrelevant to the
                size of revenue and profits of GLSE’s sales in California attributable to purchases of
                the specific Asphalt games and digital car models in-game assets that form the basis
                of Plaintiff’s copyright violation claim.
(491)      4    Category: All DOCUMENTS RELATING TO any              Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, for “all
                DOCUMENTS”) concerning all commercial arrangements with multiple
                “GAMELOFT” entities (as defined) irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(492)      5    Category: Sufficient DOCUMENTS to describe           Plaintiff’s Position: n/a
                how SpotX serves targeted video ads to gamers
                of any games, including any games in the
                ASPHALT SERIES.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, concerning
                how SpotX serves ads in Asphalt games is irrelevant to the size of revenue and
                profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                games and digital car models in-game assets that form the basis of Plaintiff’s
                copyright violation claim.
(493)      6    Category: All DOCUMENTS discussing any               Plaintiff’s Position: n/a
                benefits to GAMELOFT by using SpotX for video


                                                 149
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 150 of 155




                inventory management.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, concerning “all
                DOCUMENTS” discussing the benefits to multiple “GAMELOFT” entities (as defined)
                by using SpotX is irrelevant to the size of revenue and profits of GLSE’s sales in
                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(494)      7    Category: Sufficient DOCUMENTS to identify all       Plaintiff’s Position: n/a
                geographic locations targeted by GAMELOFT or
                any of its customers.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, concerning all
                geographic locations targeted by multiple “GAMELOFT” entities (as defined) or any
                of the multiple “GAMELOFT” entities’ “customers” is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(495)      8    Category: Sufficient DOCUMENTS to identify all       Plaintiff’s Position: n/a
                geographic markers (e.g. age, ethnicity, gender,
                income, profession, etc.) targeted by
                GAMELOFT or any of its customers.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, concerning all
                geographic “markers” targeted by multiple “GAMELOFT” entities (as defined) or any
                of the multiple “GAMELOFT” entities’ “customers” is irrelevant to the size of
                revenue and profits of GLSE’s sales in California attributable to purchases of the
                specific Asphalt games and digital car models in-game assets that form the basis of
                Plaintiff’s copyright violation claim.
(496)      9    Category: All DOCUMENTS by you RELATING              Plaintiff’s Position: n/a
                TO GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to SpotX, an advertising software company, concerning “all
                DOCUMENTS by” SpotX (whatever that means) relating to multiple “GAMELOFT”
                entities (as defined) is irrelevant to the size of revenue and profits of GLSE’s sales in

                                                  150
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 151 of 155




                 California attributable to purchases of the specific Asphalt games and digital car
                 models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(497)      10    Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to SpotX, an advertising software company, concerning
                 “any game in the ASPHALT SERIES” irrelevant to the size of revenue and profits of
                 GLSE’s sales in California attributable to purchases of the specific Asphalt games
                 and digital car models in-game assets that form the basis of Plaintiff’s copyright
                 violation claim.
                                          Subpoena to Tesla
List      Req.                        Category                        Reason Why the Request Is Or Is
No.       No.                                                            Not Encompassed by Judge
                                                                               Chesney’s Order
(498)      1     Category: All DOCUMENTS YOU received from           Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Tesla, company that purportedly advertises on GLSE’s
                 games for “all DOCUMENTS” received from multiple “GAMELOFT” entities (as
                 defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
(499)      2     Category: All DOCUMENTS YOU sent to                 Plaintiff’s Position: n/a
                 GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Tesla, company that purportedly advertises on GLSE’s
                 games for “all DOCUMENTS” sent to multiple “GAMELOFT” entities (as defined) is
                 are irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
(500)      3     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 commercial arrangement, including contracts,
                 between YOU and GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and


                                                  151
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 152 of 155




                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Tesla, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning all commercial arrangements with
                 multiple “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and
                 profits of GLSE’s sales in California attributable to purchases of the specific Asphalt
                 games and digital car models in-game assets that form the basis of Plaintiff’s
                 copyright violation claim.
(501)      4     Category: All DOCUMENTS by you REFERRING            Plaintiff’s Position: n/a
                 TO GAMELOFT.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Tesla, a company that purportedly advertises on GLSE’s
                 games, concerning “all DOCUMENTS” referring to multiple “GAMELOFT” entities (as
                 defined) is irrelevant to the size of revenue and profits of GLSE’s sales in California
                 attributable to purchases of the specific Asphalt games and digital car models in-
                 game assets that form the basis of Plaintiff’s copyright violation claim.
(502)      5     Category: All DOCUMENTS RELATING TO any             Plaintiff’s Position: n/a
                 game in the ASPHALT SERIES.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to Tesla, a company that purportedly advertises on GLSE’s
                 games, for “all DOCUMENTS” concerning “any game in the ASPHALT SERIES” is
                 irrelevant to the size of revenue and profits of GLSE’s sales in California attributable
                 to purchases of the specific Asphalt games and digital car models in-game assets
                 that form the basis of Plaintiff’s copyright violation claim.
                                           Subpoena to UBM
List      Req.                        Category                         Reason Why the Request Is Or Is
No.       No.                                                             Not Encompassed by Judge
                                                                                 Chesney’s Order
(503)      1     Category: All DOCUMENTS RELATING TO                   Plaintiff’s Position: n/a
                 GAMELOFT in any role at each of the annual
                 Game Developer Conferences, including as
                 speakers, in any capacity (e.g. lecture, tutor,
                 expert, etc.), sponsors, partners, and/or
                 exhibitors.
                 GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                 jurisdiction must be based on contacts that are related to the copyright claim and
                 her reference to the “size” of business in terms of the economic aspects of revenue
                 and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                 “all DOCUMENTS” concerning any role multiple “GAMELOFT” entities (as defined)

                                                  152
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 153 of 155




                have taken at a gaming conference is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(504)      2    Category: All DOCUMENTS RELATING TO any            Plaintiff’s Position: n/a
                media coverage, including interviews, of
                GAMELOFT at each of the annual Game
                Developer Conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                “all DOCUMENTS” concerning any media coverage of multiple “GAMELOFT” entities
                (as defined) at a gaming conference is irrelevant to the size of revenue and profits
                of GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(505)      3    Category: All DOCUMENTS RELATING TO any            Plaintiff’s Position: n/a
                attendees (e.g., programmers, artists,
                producers, game designers, audio
                professionals, business decision-makers or
                others involved in the development of
                interactive games) from GAMELOFT at each of
                the annual Game Developer Conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                “all DOCUMENTS” concerning attendance by multiple “GAMELOFT” entities (as
                defined) at a gaming conference is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(506)      4    Category: All DOCUMENTS RELATING TO the            Plaintiff’s Position: n/a
                Gameloft Advertising Solutions at any of the
                annual Game Developer Conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                “all DOCUMENTS” concerning Gameloft Advertising Solutions at a gaming
                conference is irrelevant to the size of revenue and profits of GLSE’s sales in

                                                153
        Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 154 of 155




                California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(507)      5    Category: All DOCUMENTS RELATING TO any            Plaintiff’s Position: n/a
                game in the ASPHALT SERIES at any of the
                annual Game Developer Conferences.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                “all DOCUMENTS” concerning any Asphalt game “at” a gaming conference
                (whatever that means) is irrelevant to the size of revenue and profits of GLSE’s sales
                in California attributable to purchases of the specific Asphalt games and digital car
                models in-game assets that form the basis of Plaintiff’s copyright violation claim.
(508)      6    Category: All DOCUMENTS RELATING TO any            Plaintiff’s Position: n/a
                commercial arrangement, including contracts,
                between YOU and GAMELOFT.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                “all DOCUMENTS” concerning all commercial arrangements with multiple
                “GAMELOFT” entities (as defined) is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(509)      7    Category: All DOCUMENTS by YOU RELATING            Plaintiff’s Position: n/a
                TO any awards recognizing GAMELOFT at any
                Game Developer Conference.
                GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                jurisdiction must be based on contacts that are related to the copyright claim and
                her reference to the “size” of business in terms of the economic aspects of revenue
                and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                “all DOCUMENTS” concerning any awards to multiple “GAMELOFT” entities (as
                defined) at a gaming conference is irrelevant to the size of revenue and profits of
                GLSE’s sales in California attributable to purchases of the specific Asphalt games
                and digital car models in-game assets that form the basis of Plaintiff’s copyright
                violation claim.
(510)      8    Category: All DOCUMENTS RELATING TO the            Plaintiff’s Position: n/a
                selection process for any awards recognizing
                GAMELOFT at any Game Developer
                Conference.


                                                 154
      Case 3:17-cv-04165-MMC Document 176 Filed 05/24/19 Page 155 of 155




                    GLSE’s Position: In the context of Judge Chesney’s hearing statements that specific
                    jurisdiction must be based on contacts that are related to the copyright claim and
                    her reference to the “size” of business in terms of the economic aspects of revenue
                    and profits, a subpoena to UBM, a company that organizes gaming conferences, for
                    “all DOCUMENTS” concerning any awards to multiple “GAMELOFT” entities (as
                    defined) at a gaming conference is irrelevant to the size of revenue and profits of
                    GLSE’s sales in California attributable to purchases of the specific Asphalt games
                    and digital car models in-game assets that form the basis of Plaintiff’s copyright
                    violation claim.




Very truly yours,

    /s/ Eliot Hudson_______
Eliot Hudson
DLA Piper LLP (US)
Attorney for Gameloft SE


   /s/ Q. Huy Doan Do____
Q. Huy Doan Do
Kyzen Law PC
Attorney for Glass Egg Digital Media Limited




                                                   155
